 CONNECTICUT HUMANE S
OCIETY
 
358 NLRB No. 31
 
187
 
Connecticut Humane Society 
and
 
International Ass
o-
ciation of Machinists & Aerospace Workers, 
AFL

CIO, District Lodge 26.  
Cases 34

CA

0
12557 and 
34

RC

00
2351
 
April 
1
2
, 2012
 
DECISION, 
ORDER, AND
 
CERTIFICATION OF REP
RESENTATIVE
 
B
Y 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
On June 8, 2011, Administrative Law Judge Steven 
Fish issued the attached decision in this consolidated 
unfair labor practice and representation proceeding.  The 
Respondent fil
ed exceptions and a supporting brief, and 
the Acting General Counsel and the Union filed answe
r-
ing briefs.
 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-
member panel.
 
The Board has considered the decision and 
the record 
in light of the exceptions and briefs, and has decided to 
affirm the judge's rulings, findings,
1
 
and conclusions and 
to adopt the recommended Order.
2
 
                                        
        
 
1
 


s-

r-
ance of all the relevant evidence convinces us that
 
they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 
The judge found that the Respondent violated Sec. 8(a)(3) and (1) 
of 
the Act by discharging employees Bridget Karchere and Maureen Lord, 
and that the Respondent also committed independent 8(a)(1) violations 
against them.  On exceptions, the Respondent contests all of those 
findings only on the ground that Karchere and Lo
rd were managers or, 


Karchere and Lord were statutory employees.  Accordingly, we adopt 
all of his unfair labor pra
ctice findings.
 

n-
tions that Karchere and Lord were managers and/or supervisors.  Ha
v-
ing rejected those contentions, we find it unnecessary to pass on the 

Harborside Hea
lthcare
,
 
Inc.
, 343 NLRB 906 
(2004), and we shall certify the Union.
 

dismissal of allegations that the Respondent unlawfully threatened that 
employees would lose benefits if they supported 
the Union, and that 
strikes would be inevitable if the Union became their representative.
 
2
 
The Respondent argues that Karchere and Lord are not entitled to 
reinstatement because, after their discharges, they made disparaging 
public comments about the Resp



under the high bar set by the controlling standard.  See 
Hawaii Tribune
-
Herald
, 356
 
NLRB 
661, 662
 
(2011).  We thus find it unnecessary to 

conduct did not render her unfit for further service, Member Hayes 

ative 
evidence that she authorized these statements.
 
ORDER
 
The National Labor Relations Board adopts the re
c-
ommended Order of the administrative law
 
judge and 
orders that the Respondent, Connecticut Humane Society 
of Newington, Connecticut, its officers, agents, succe
s-
sors, and assigns, shall take the action set forth in the 
recommended Order.
 
I
T IS FURTHER ORDERED
 
that, in Case 
34

RC

00
2351
, 
the Resp

 
CERTIFICATION OF REP
RESENTATIVE
 
I
T IS CERTIFIED
 
that a majority of the valid ballots have 
been cast for International Association of Machinists & 
Aerospace Workers, AFL

CIO, District Lodge 26, and 
that it 
is the exclusive collective
-
bargaining represent
a-
tive of the employees in the following appropriate unit:
 
 
All full
-
time and regular part
-
time receptio
n-
ist/customer care employees, animal care workers, ve
t-
erinary assistants and veterinary technicians emplo
yed 
by the Employer at its Newington, Connecticut facility, 
including the Connecticut Humane Society Memorial 
Clinic at that location, and at its Waterford and Wes
t-
port, Connecticut facilities, but excluding all office 
cle
r
ical employees, managerial employ
ees, guards, pr
o-
fessional employees and supervisors as defined in the 
Act.
 
 
Thomas E. Quigley, Esq., 
for the 
Acting 
General Counsel.
 
Brian Clemow, Esq. 
and
 
Henry J. Zaccardi, Esq. (Shipman & 
Goodwin, LLP)
,
 
of Hartford, C
onnecticut
,
 
for the Respon
d-
ent/Employer.
 
Gregg D. Adler, Esq. (Livingston, Alder, Pulda
 
Meiklejohn & 
Kelly PC)
,
 
of Hartford, C
onnecticut
,
 
for
 
the Charging Pa
r-
ty/Petitioner
.
 
DECISION
 
S
TATEMENT OF THE 
C
ASE
 
S
TEVEN 
F
ISH
,
 
Administrative Law Judge.
 
Pursuant to charges 
and amended charges filed by International Association of M
a-
chinists & Aerospace Workers, AFL

CIO, District Lodge 26 
(
the 
Charging Party, 
the 
Petitioner
,
 
or the Union), the 
Regional 
Director for Region 34 issued a 
c
omplaint and 
n
otice 
of 
h
earing 
on August 26, 2010, alleging that Connecticut Humane Society 
(Respondent, CHS
,
 
or the Employer) violated Section 8(a)(1) 
and (3) of the 
National Labor Relations Act (the 
Act
)
 
by term
i-
nating the employment of Bridget Karchere (Karchere) and 
Maure
en Lord (Lord) because of their support for the Union, as 
well as by several instances of unlawful interrogations, threats
,
 
and creation of the impression of surveillance. 
 
The 
Regional 
Director also issued a Report on Objections in 
Case 34

RC

00
2351 on Se
ptember 1, 2010, finding that the 
objections filed by the Employer therein warranted a hearing. 
 
On the same date, the 
Regional 
Director issued an 
o
rder 
c
o
n-
solidating the above cases for hearing.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
188
 
The trial, with respect to allegations raised in the above 
c
omplaint and objections report, was held before me in Har
t-
ford, Connecticut
,
 
on November 17, 18
,
 
and 19, 2010. Briefs 
have been filed
1
 
and have been carefully considered. Based 
upon the entire record, including my observation of the d
e-
meanor of the witness
es, I make the following
 
F
INDING OF 
F
ACT
 
I
.
 
 
JURISDICTION AND LAB
OR ORGANIZATION
 
Respondent is a nonprofit corporation with an office and f
a-
cility in Newington, Connecticut (Newington facility)
,
 
and 
facilities in Waterford and Westford, Connecticut, where 
it is 
and has been engaged in the business of animal care, sheltering
,
 
and adoption. During the 12
-
month period ending July 21, 
2010, Respondent purchased and received at its Connecticut 
facilities goods valued in excess of $50,000 directly from 
points loc
ated outside the 
S
tate of Connecticut.
 
It is admitted, and I so find, that Respondent is and has been 
an employer engaged in commerce within the meaning of Se
c-
tion 2(2), (6)
,
 
and (7) of the Act.
 
It is also admitted, and I so find, that the Union is a labor
 
o
r-
ganization within the meaning of Section 2(5) of the Act.
 
II
.
 
 
THE REPRESENTATION C
ASE
 
The Union filed its petition in Case 34

RC

00
2351 on O
c-
tober 21, 2009.
2
 
 
On November 2, the parties entered into a 
Stipulated Election Agreement providing for an 
election in a 
unit comprised of all full
-
time and regular part
-
time receptio
n-
ist/customer care employees, animal care workers, veterinary 
assistants and veterinary technicians employed by the Employer 
at its Newington, Connecticut facility, including the C
onnect
i-
cut Humane Society Memorial Clinic at that location, and at its 
Waterford and Westport, Connecticut facilities, but excluding 
all office clerical employees, managerial employees, guards, 
professional employees and supervisors as defined in the Act.
 
The election was conducted on December 9. The results 
were 18 

yes,

 
15 

no

 
and no challenges or void ballots. On 
December 11, the Employer filed timely objections to the ele
c-
tion, which asserts as follows:
 
 
Objection to Election
:
 
 
CHS supervisors were d
irectly and actively involved in soli
c-
iting support for the union during the organizing campaign, 
and disseminated implied threats of CHS action against e
m-
ployees if they did not secure union representation, thereby 
tainting the laboratory conditions requi
red for a free and fair 
election.
 
 
The following are examples of this behavior by CHS superv
i-
sory personnel:
 
 
                                        
        
 
1
 
Subsequent to the close of the hearing and the receipt of briefs, 
the 
General Counsel, pursuant to the rule enunciated in 
Reliant Energy
, 339 
NLRB 66 (2003), alerted the parties to a re
cently issued Board decision 
relevant to one of the issues in the instant case. Respondent, consisted 
with 
Reliant Energy
, filed a response commenting on the recent case 
cited by 
the 
General Counsel, which has been considered.
 
2
 
All dates subsequently refe
rred to herein are in 2009, unless othe
r-
wise indicated.
 
In or about September 2009, Maureen Lord, CHS D
e-
velopment Manager, and Bridget Karchere, CHS F
i-
nance Assistant Manager, contacted Nancy Patterson, 

more than one occasion. Both Ms. Karchere and Ms. 
Lord stated that they were contacting Ms. Patterson to 
encourage the Waterford staff, and Ms. Patters
on, to 

Ms. Patterson needed to act on this matter quickly. Ms. 

needed to sign a petition for unionization as soon as 
possible, so that Ms. Patterson and 
the Waterford e
m-

could not be discharged by CHS. This was either an 
implied threat of discharge in the absence of union re
p-
resentation, or an implied promise of protection from 
discharge if union representati
on was elected, or both.
 
 
In or about September 2009, Maureen Lord, CHS D
e-
velopment Manager, and Bridget Karchere, CHS F
i-
nance Assistant Manger, contacted Brandon Guy, A
s-

office on at least one occasion. Bo
th Ms. Karchere and 
Ms. Lord stated that they were contacting Mr. Guy to 

staff, to join the union.
 
 
In or about September 2009, Ms. Heather Keith, Med
i-
cal Team Leader Manager, contacted Sandra Ocasio, 
CHS 

g-
ton offices, and asked Ms. Ocasio to consider being 

n-
volvement in the union organizing effort, and offered 
to drive Ms. Ocasio to union organizing meetings to 
list

could be solicited to sign a petition or authorization 

r-
ranging and conducting organizing meetings for CHS 
employees, and encouraged such employees to par
tic
i-
pate in such meetings.
 
 
In addition, the following facts demonstrate that the foregoing 
supervisory involvement in the election was sufficient to taint 
the outcome of the election:
 
 
Each of the supervisors involved in improper activity 
was included in 

scope of the bargaining unit, and upon information and 
belief, they were union partisans. Although CHS was 
able to demonstrate that these individuals were in fact 
bona fide
 
managers who should not be included in the 
b
argaining unit, they were obviously union supporters 

n-
ticipated being included in the union, and upon info
r-
mation and belief, they likely signed any petition 
and/or authorization cards that became part 
of the 
showing of interest upon which the union relied. Clea
r-
ly, they intended to and did in fact campaign for the 
success of the organizing effort on that basis, and b
e-
 CONNECTICUT HUMANE S
OCIETY
 
189
 
cause of their position as supervisors they would have 
an influence on the employees th
ey spoke to.
 
 
In addition, upon information and belief CHS asserts 
that the above
-
mentioned supervisors and others must 
have expressed similar views to other CHS employees 
in their efforts as union partisans to persuade CHS e
m-
ployees to sign a petition and
/or authorization cards, 
and ultimately to vote in favor of union representation.
 
 
The outcome of the election was extremely close, with 
18 voters supporting the union and 15 voting against 
unionization. Because the election took place in a 
small proposed 
bargaining unit, and the outcome was 
determined by as few as two votes, any activity by s
u-
pervisors urging employee support for and votes in f
a-
vor of unionization, or making implied threats that u
n-
ion representation was needed in order to protect e
m-
ployees
 
against discharge from employment, would be 
sufficient to taint the required laboratory conditions 
and to affect the outcome of the election.
 
 
The supervisor activities set forth above, including solicitation 
of signatures for union organizing and implied
 
threat of di
s-
charge in the absence of union representation or promise of 
protection from discharge if union representation was elected 
were improper for at least the following reasons:
 
 
(a) they were a direct solicitation for support of unio
n-
ization and e
xecution of a petition for unionization by 
supervisory employees in a coordinated course of u
n-
ion partisan conduct;
 
 
(b) they implied a threat that employees would be te
r-
minated by CHS management during the union orga
n-
izing campaign;
 
 
(c) they tainted the 
necessary laboratory conditions in 
which a National Labor Relations Board election must 
be conducted.
 
III
.
 
 
RESPONDENT

S OPERATIONS
 
As noted above, Respondent provides animal care, shelte
r-
ing
,
 
and adoption services at three locations, Newington, Wes
t-
port
,
 
and Waterford, Connecticut. Respondent employed a
p-
proximately 50 employees in its three locations of which 35 
were eligible to vote in the election.
 
Richard Johnston (Johnston) at the time of the events in 
question was Respondent

s president and CEO and un
dispute
d-
ly its top official.
 
The Newington facility is attached to a separate legal entity, 
called the Fox Memorial Clinic (Fox Clinic). The em
ployees at 
the Fox Clinic were part of a bargaining unit set forth in the 
election. They were considered part of the Newington facility, 
which comprised 22 employees listed on the 
Excelsior
 
list for 
the Newington location. The 
Excelsior
 
list also listed 
ei
ght
 
employees at Waterford and 
five
 
at Westport.
 
Janice Marzano is Respondent

s executive assistant to the 
president, an admitted supervisor and is responsible for human 
resources functions for all of Respondent

s facilities. Raymond 
Gasecki, another admit
ted supervisor, is Respondent

s chief 
financial officer.
 
Respondent also employed managers at each facility, which 
were also admitted supervisors. They were Joanne Draper, 
acting district manager at Newington
;
 
Joanne Freeman, practice 
manager of the Fox Cl
inic
;
3
 
Nancy Patterson, district manager 
at Waterford
;
 
and Allyson Smith, district manger at Westport.
 
Respondent also employs four team leaders at the Newington 
facility. Their supervisory status is uncertain, but is incons
e-
quential to the issues herein.
4
 
IV
.
 
 
THE UNION

S ORGANIZING CAMPAIG
N
 
Bridget Karchere was employed by Respondent as a 

finance 
assistant,

 
and Maureen Lord was 

manager of development 
technology.

 
Respondent contends that both Karchere and Lord 
are managerial employees under the Act and
 
that Lord is also a 
supervisor under Section 2(11) of the Act.
5
 
Therefore, R
e-
spondent, while conceding that it terminated both Karchere and 
Lord because they engaged in union activities, asserts that such 
conduct is not unlawful in view of the managerial 
and/or supe
r-
visory status (Lord) of the employees. It further asserts that the 
activities engaged in by Karchere and Lord in support of the 
Union represents objectionable conduct sufficient to warrant 
the election being set aside.
 
I shall detail the facts 
concerning the status of these emplo
y-
ees below, but shall first set forth their union activities. The 

Cathy DeMarco, who had been employed by Respondent as a 

ugust 2009.
 
In late August, DeMarco began contacting Respondent

s 
employees, including Karchere and Lord, and suggested to 
them that unionization might be useful to deal with problems 
and complaints that employees had about their working cond
i-
tions and how
 
they were treated by management. DeMarco 
informed the employees that she would be setting up a meeting 
of employees to discuss the possibility of unionizing Respon
d-
ent

s employees. Karchere informed DeMarco that she was 
interested in attending the meeting
 
because the employees were 
treated inhumanely and were miserable. Lord responded to 
DeMarco that the possibility of a union 

sounded interesting.

 
 
A meeting was subsequently scheduled for September 11 
and was held on that date at an old school in Berlin,
 
Connect
i-
cut
,
 
called the 

Grange.

 
Present were approximately 12 e
m-
ployees, including Karchere, Lord
,
 
and DeMarco. Lord and 
Karchere drove to the meeting separately, and neither of them 
instructed any other employees to attend the meeting. However, 
Karchere admitted that all the employees were talking amongst 
                                        
        
 
3
 
There were approximately five or six unit employees at the Fox 
Clinic.
 
4
 
While the Employer did allege in its objections that one of the team 
leaders engaged in objectionable conduct, it presented n
o evidence of 
any such conduct nor any evidence of supervisory status of that or any 
other team leader. Thus, I find it unnecessary to decide the supervisory 

 
5
 
While in its 
o
bjections and 
a
nswer, Respondent contended th
at 
Karchere was also a supervisor, that position appears to have been 
abandoned at trial since its own witnesses conceded that Karchere did 
not supervise anyone.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
190
 
themselves about the meeting and that 

we were all friends and 
we all kind of agreed that we should go to this meeting.

6
 
At the meeting, DeMarco informed those in attendance that 
the employees 
had been collectively griping about their wor
k-
ing conditions and told them that she would be inviting a union 
representative to speak with them about the unionization pr
o-
cess. She added that if anyone was uncomfortable with spea
k-
ing with a union representa
tive they could leave. No one left, so 
DeMarco called Everett Corey, the Union

s business repr
e-
sentative, on her cell phone.
 
Shortly thereafter, Corey arrived at the Grange. He intr
o-
duced himself as a representative from the Machinists Union 
and spoke abou
t some of the benefits of a union, such as a 
grievance procedure, fair treatment
,
 
and protections from the 
C
ompany.
 
Corey then asked employees if they had comments or que
s-
tions. Some employees expressed some concerns about their 
working conditions, such as
 
complaints about chemicals that 
they work with, possibly affecting their health and that they 
were not able to spend as much time as they felt was appropr
i-
ate to take care of the animals.
 
Lord asked Corey, 

If the Union was voted in, whether e
m-
ployees wou
ld have to join or if they could choose not to join 
the Union?

 
Corey replied that it depended on the contract that 
was negotiated. Near the end of the meeting, Corey passed 
around a petition inviting employees, who were interested in 
representation by the
 
Union, to sign. Lord did not sign the pet
i-
tion at that meeting because she was not sure if the 
U
nion 

a
p-
plied

 
to her since most of the employees there were directly 
involved in animal care and worked downstairs. In that regard, 
both Karchere and Lord wor
ked upstairs on the second floor, 
where clerical and administrative employees were situated. 
Downstairs on the first floor, employees were involved with 
animal care and dealing with the public with respect to various 
issues. They were called customer care 
representatives or r
e-
ce
p
tionists.
 
Karchere asked one question at the meeting. That is
,
 

How 
could the union help us?

 
After Corey responded, Karchere 
asked if she was eligible to sign the petition since she does not 
handle animals and is a clerical employe
e. Karchere briefly 
described to Corey her job duties. Corey stated that Karchere 
was not a manager or a supervisor and was eligible to sign 
since the Union was seeking to represent all nonmanagerial, 
nonsupervisory positions.
7
 
Karchere signed the petition
 
after 
about five or six others had signed and before four or five other 
employees signed. Neither Lord nor Karchere encouraged or 
suggested to any employees present that they should sign the 
petition.
 
About a week later, DeMarco called Karchere and Lord a
nd 
informed them that a second union meeting was scheduled for 
                                        
        
 
6
 
The record does not reveal specifically what Karchere said to her 
fellow employees about 
attending the meeting.
 
7
 
The petition filed by the Union on October 21 sought a unit, i
n-
clu
d
ing all full
-
time and regular part
-
time employees, excluding the 
president, CFO, public relations representatives, district managers, 
assistant district managers, e
xecutive assistant to the president and 
administrative assistant to the president.
 
September 22, also at 6 p.m. at the Grange. In between the two 
meetings, Lord furnished DeMarco with a copy of her job d
e-
scription and asked her to find out if Lord would be eligible for 
union 
representation. DeMarco reported to Lord that she had 
checked with Corey, who informed DeMarco that Lord 

would 
be a candidate for the group.

 
At this meeting about 
six
 
or 
seven
 
employees were present, 
including Karchere and Lord. Luke Collins was present 
for the 
Union. He discussed what the Union could do for the emplo
y-
ees. Some employees mentioned that they wanted protection, 
and Collins passed out another petition to sign. Karchere had 
already signed the petition on September 11, so she did not sign 
agai
n on September 22. All the other employees present signed 
the petition, including Lord, who did so because she had now 
been informed by the Union through DeMarco that she would 
be eligible for representation.
 
Also present at this meeting was Gay Marie Kuzn
ir, who was 
Lord

s assistant.
8
 
Lord did not encourage or indeed say an
y-
thing to Kuznir about either attending the meeting or signing 
the petition. Kuznir signed the petition before Lord did, but 
clearly observed that Lord signed the petition as well. Indee
d, it 
is undisputed that at both meetings, employees observed 
Karchere and Lord signing the petition for union representation.
 
On or about September 18, Lord telephone
d
 
Nancy Patte
r-
son, who was, as related above, the district manager at R
e-
spondent

s Waterf
ord facility. Lord informed Patterson that 
employees at Newington were very unhappy, that employees 
were not allowed to talk to each other and had various other 
issues with management. Lord added that the employees at 
Newington had met with a union represe
ntative to discuss their 
concerns and asked Patterson to let her know if any of the e
m-
ployees at Waterford were interested in attending such a mee
t-
ing. Lord also informed Patterson that other Newington e
m-
ployees, such as Karchere,
9
 
would be willing to atte
nd such a 
meeting with a union representative in the Waterford area and 
at such a meeting employees would be asked to sign a petition 
in order to eventually have a 

union vote.

 
Finally, Lord a
s-
sured Patterson that the meeting would be off
 
property, so if 
the 
employees signed the petition their jobs would be safe. Patte
r-
son responded that she would let Lord know if any of the e
m-
ployees at Waterford were interested.
 
Immediately after that call, Patterson spoke individually to 
each member of her staff, includ
ing the assistant district ma
n-
ager, Brandon Guy.
10
 
Patterson told each employee that she had 
just received a call from Lord, who informed her that there 
were a lot of disgruntled and agitated people at Newington and 
that they had met with a union represent
ative. Patterson added 
that Lord had asked her to find out if any of the Waterford e
m-
ployees were interested in attending such a meeting. Patterson 
asked each employee how they felt about it. Each of the Wate
r-
ford employees responded to Patterson

s inquiri
es that they 
                                        
        
 
8
 
The precise relationship between Lord and Kuznir will be detailed 
below.
 
9
 
Lord also told Patterson that former employee DeMarco was also 
involved in the union campaign.
 
1
0
 
As noted above, the 
Excelsior
 
list included 
eight
 
names for the 
Waterford facility.
 
 CONNECTICUT HUMANE S
OCIETY
 
191
 
were not interested in attending such a meeting, that they were 
very happy working for Respondent and added, 

Why don

t 
they leave us alone?

 
A few days later, Lord called Waterford and asked to speak 
to Patterson. She was not there, so Lord s
poke to Assistant 
Manager Guy. Lord asked Guy if any of the Waterford emplo
y-
ees were interested in meeting with the Newington employees 
and the Union. Guy replied
,
 

No.

 
Lord perceived that Guy was 
uncomfortable talking to her about the subject and the con
ve
r-
sation ended.
 
A few days prior to September 25, Lord called Patterson at 
home in the evening. Lord asked Patterson if she had spoken to 
employees about meeting with the Union and the Newington 
employees. Patterson replied that she had done so and that t
he 
employees at Waterford 

wanted no part of the Union.

 
At that 
time, Patterson

s husband was home and overheard the conve
r-
sation between Lord and Patterson. After the conversation en
d-
ed, Patterson

s husband, who had been a union member for 30 
days, told 
her that it was illegal for management employees to 
become involved with the Union. He suggested that Patterson 
inform Johnston immediately about Lord

s call. However, she 
did not do so at that time.
 
On or about September 25, Karchere telephoned Patterson.
 
Karchere reiterated what Lord had told Patterson about having 
a meeting with union representatives and the Newington e
m-
ployees. Karchere gave Patterson her cell phone number and 
asked Patterson to give the cell phone number to the Waterford 
employees and 
to tell them that if they were interested in such a 
meeting to call Karchere. Patterson agreed to pass out 
Karchere

s number. She offered it to her employees and told 
them about Karchere

s call. Most of her staff did not even take 
the number or took it and
 
threw it away. According to Patte
r-
son, a day or so later, Guy informed her that Karchere had 
called Guy at the facility and asked Guy if the employees had 
been given her cell phone number since nobody had called 
her.
11
 
V
.
 
 
RESPONDENT

S REACTION TO THE UN
I
ON

S CAMPAIGN
 
As noted above, the Union filed its petition on October 21. 
Shortly after the petition was filed, Respondent

s attorney, 
Brian Clemow, spoke with Johnston. Johnston informed 
Clemow that the petition was 

all news to him

 
and that Joh
n-
ston had
 

no clue about any of this.

 
Clemow answered that 
this is not a good sign. Clemow informed Johnston that he 
couldn

t ask rank
-
and
-
file employees about their union activ
i-
ties, but he could ask supervisors what they heard and to keep 
their ears open. Clemow
 
suggested that Johnston check with 
Respondent

s managers and supervisors and ask if they heard 
anything (about the Union).
 
                                        
        
 
11
 
My findings with respect to the conversations between Lord, 
Karchere
,
 
and Patterson are based on a compilation of the credible 
portions of the testimony of Patterson, 
Karchere
,
 
and Lord. While I 

was uncertain concerning dates. To the extent that she testified that she 
informed Johnston about her calls from Lord and Karchere shortly after 
her husban
d told her to do so, I do not credit that testimony. Rather as 
more fully explained below, I find that she did not so inform Johnston 
until sometime in November.
 
On October 23, Johnston conducted a meeting of various i
n-
dividuals, including Wright, Gasecki, Marzano, Draper, Meli
s-
sa Zaluski
,
12
 
a
nd Team Leaders Kitty Baker and Elizabeth 
Clavette and Lord. Karchere was not present.
 
Johnston informed the participants at the meeting that R
e-
spondent had received a petition for a union election and that he 
was surprised. He added that he had not had an
y indication and 
had not seen it coming. Johnston said that Respondent did not 
believe that a union would be beneficial to the employees or the 
pets, that this would be management

s stance and that those 
present would be expected to back that up and suppor
t that 
position. Johnston asked if anyone at the meeting had heard 
anything about the Union. No one answered that they had heard 
anything. Johnston added that if anyone there heard anyone 
talking about the Union, they should give their names to Ma
r-
zano. Jo
hnston then informed those present that there would be 
a meeting with a lawyer the following week to discuss the ma
t-
ter further. Lord informed Johnston that she would be on vac
a-
tion the following week and would not be able to attend the 
meeting with the la
wyer. Johnston responded that that was 
okay.
 
On October 27, a meeting was conducted by Clemow and 
Johnston at the Newington facility. In addition to the individ
u-
als present at the October 23 meeting, the participants included 
Karchere and Patterson.
13
 
Clem
ow began the meeting by stating 
that this was a meeting for members of management and that if 
anyone was not comfortable in that role or did not want to be in 
the room, they could leave. Karchere did not leave. According 
to her testimony, it was because sh
e was scared or afraid of 
retaliation from Johnston.
 
Clemow went over with the participants what they can and 
cannot legally do with regard to the union campaign and han
d-
ed out a document entitled, 

Quick Reference for Supervisors.

 
It reads as follows:
 
QUICK REFERENCE FOR 
SUPERVISORS
 
Brian Clemow
 
Shipman & Goodwin
 
You Cannot
 
1. 
 
Promise increases in wages or benefits or improvements in 
working conditions if the union is voted out.
 
 
2. 
 

agree to any of 
the union demands.
 
 
3. 
 
Ask employees as to their grievances or complaints, or 
suggest they come to you with their problems rather than the 
union.
 
 
4. 
 
Question employees as to their feelings about the union, or 
eavesdrop on discussions about the union.
 
 
5
. 
 
Discriminate against union sympathizers by harassment or 
undesirable work assignments.
 
 
6. 
 
Force employees into one
-
on
-
one discussions about the 
u
n
ion.
 
                                        
        
 
12
 

 
13
 
As noted above, Lord was not present 
because she was on vac
a-
tion.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
192
 
 
7. 
 
Misrepresent facts about the union (such as the amount of 
their dues, rumors about their office
rs, etc.)
 
 
8. 
 
Threaten employees with loss of their jobs if the union 
wins the election.
 
 
9. 
 
Tell employees that if the union wins the election, a strike 
in inevitable.
 
 
10.
 
 
Force an employee to vote, or restrain him from voting.
 
You Can
 
1. 
 
Remind 
employees of existing benefits and compare them 
with benefits in other organizations, both union and non
-
union.
 
 
2. 
 

n-
necticut Humane Society agrees to it.
 
 
3. 
 
Remind them that the Connecticut Humane So
ciety has 

most problems have been worked out satisfactorily without a 
union.
 
 
4. 
 
Listen to unsolicited comments or complaints, and report 
them to senior management without making any problems.
 
 
5. 
 
Enforce firm and fair discipline for violating the Connect
i-
cut Humane Society rules (such as discussing union business 
on working time).
 
 
6. 
 
Express your views to individuals or groups of employees.
 
 
7. Pass on any factual information you have about this 
union 
or unions in general.
 
 
8. 
 
Remind employees that the union cannot guarantee them 
employment; only the Connecticut Humane Society can do 
that.
 
 
9. 
 
Remind employees that strikes do happen, and can cause 
employees to lose their jobs if the Connecticut 
Humane S
o-
ci
e
ty is forced to hire replacements for striking employees.
 
 
10. 
 
Encourage all employees to vote, and express your hope 

 
 
Summary
: In general, you cannot promise employees i
m-
provements in benefits or working conditions t
o encourage 
them to vote against the union, or threaten employees with 
loss of benefits if they vote for the union. You can always r
e-
late facts that are pertinent to the union campaign, and you 
can always express your personal opinion, or the position of 
t
he Connecticut Humane Society, on workplace issues. You 
cannot change your policies or discriminate against union 
sympathizers, but you can always limit union campaigning to 
non
-
working time and non
-
working areas.
 
 
On November 2, the representation hearing
 
was scheduled at 
the Regional Office. The Board agent assigned to the case co
n-
ducted a sort of 

shuttle diplomacy

 
between the Union and 
Respondent in order to facilitate the parties

 
agreement on the 
election and unit issues. In fact, Johnston and Clemow
 
never 
even saw or spoke to Corey, who was present at the Region on 
behalf of the Union on that day.
 
There were three primary issues that needed to be resolved 
before the parties could agree to an election. Respondent wan
t-
ed to include the employees employ
ed by the Fox Clinic, while 
the Union wanted these employees excluded from the unit. 
Conversely, the Union wanted to include the team leaders in the 
unit while Respondent contended that these individuals were 
supervisory and should be excluded. Finally, th
e Union sought 
to include both Karchere and Lord in the unit. Respondent co
n-
tended that Lord and Karchere were both managers and supe
r-
visors and should be excluded.
 
After several hours of 

shuttle diplomacy,

 
an agreement 
was obtained for an election to be
 
held on December 4 in a unit 
which specifically included employees employed at the Fox 
Clinic.
14
 
The unit excluded various classifications and excluded 
others, including office clerical employees, managerial e
m-
ployees and supervisors.
 
According to Clemow, the Board agent reported to him that 
the Union agreed that the team leaders were supervisors and 
would not be included in the unit. I do note that the unit agreed 
upon makes no reference to team leaders.
 
The Board agent also informed C
lemow that both Karchere 
and Lord would not be eligible to vote in the election, but she 
did not tell Clemow that the Union had agreed with Respon
d-
ent

s position that Karchere and Lord were supervisors or ma
n-
agers. In this regard, I note that the job title
s of Karchere and 
Lord were not specifically included or excluded in the unit 
description.
 
After the 
S
tipulated 
E
lection 
A
greement was executed, both 
Karchere and Lord had conversations with Corey during which 
he informed them that due to Respondent

s 
insistence the U
n-
ion had agreed that they would not be eligible to vote in the 
election, but that the Union hoped that they could be part of a 
separate clerical or administrative unit in the future.
15
 
Two days later, on November 4, Gasecki asked Karchere t
o 
come into a small conference room. Gasecki asked Karchere if 
she had heard anything about the union activity or knew what 
was going on with that or 

what situations might have pr
o-
voked it.

 
Karchere testified that the questions made her u
n-
comfortable, bu
t she responded that 

ompany policy always 
changed. It was never consistent and the staff was very upset 
about it. Whatever Richard wanted, happened.

 
She added that 
these were the reasons why the employees decided to unionize. 
Gasecki replied that this
 
was 

good to know

 
and instructed 
Karchere that if she heard anything to let him know.
 
On November 6, both Karchere and Lord were separately 
called into a meeting in a small conference room. Present were 
Johnston, Gasecki
,
 
and Wright for Karchere

s meetin
g. Joh
n-
ston spoke, and Wright was writing notes while Johnston a
d-
dressed Karchere. Johnston informed Karchere that he consi
d-
ered her to be a manager and wanted to know what Karchere 
                                        
        
 
14
 


 
15
 
In that connection, none of the employees, who worked on the s
e-
cond floor with Karchere or Lo
rd, were included in the unit, which did 
specifically exclude office clericals. The 
Excelsior
 
list submitted by 
Respondent did not include any of the employees working on the s
e-
cond floor, including Karchere, Lord
,
 

,
 
or 
the team
 
leaders.
 
 CONNECTICUT HUMANE S
OCIETY
 
193
 
had heard about the Union. She responded that employees were 
upset with co
mpany policies such as benefit time being taken in 
proper increments. Johnston repeated that Karchere was a ma
n-
ager, and he expected her to take that position and support 
management and to 

report anything

 
to him that she heard or 
saw. Karchere did not ch
allenge Johnston

s assertion that she 
was a manager because she was afraid she would lose her job if 
she did so. She added that 

ou don

t disagree with him,

 
referring to Johnston.
 
Marzano was present at Lord

s meeting along with Johnston 
and Gasecki. J
ohnston informed Lord that the Union had a
r-
gued that she should be included in the group eligible to vote in 
the election. He asked Lord if she knew why they would do 
that. Lord responded that she had no idea why they would do 
that. Johnston told Lord that
 
he was thinking of having some 
employees speak at a general staff meeting about manag
e-
ment

s position and asked Lord if she would be comfortable 
speaking in that regard. She replied that she would be.
 
On November 12, Johnston conducted a staff meeting at 
Newington. He began by stating that he had considered asking 
employees to speak about management

s position concerning 
the Union, but decided against it and would give management

s 
position himself. He then spoke for an hour about how he did 
not believe it
 
was in the best interest of the employees or the 
animals at the Connecticut Humane Society for a variety of 
reasons.
 
At some point in early November, Patterson participated in a 
conference call with Johnston, Marzano
,
 
and other supervisors. 
Johnston asked
 
the participants on the call whether any of them 
had hear anything about a union. Patterson, at that point, i
n-
formed Johnston that she had been contacted by Lord and 
Karchere and was asked by them to discuss with her staff about 
a meeting with a union rep
resentative.
 
Shortly after this call, Johnston informed Clemow that he 
had just learned that Karchere and Lord had called Patterson 
about setting
 
up a meeting with her staff and the Union. 
Clemow replied that this explains why the Union was so an
x-
ious to h
ave Lord and Karchere included in the bargaining unit 
when the parties had met on November 2. Johnston asked 
Clemow what his options were. Clemow replied that based on 
their previous discussion, he believed that Lord and Karchere 
were supervisors or manage
rs, and that Respondent therefore 
had the right to terminate them. However, Clemow added the 
downside of the action was that Respondent would lose two 
key management members and there was also a risk that 
Karchere and Lord were key players in the organizin
g ca
m-
paign that they would become martyrs in the eyes of the rank
-
and
-
file workers and engender sympathy for the prounion e
f-
forts. Clemow also added that if they were not terminated and 
the Union won the election, Respondent would have to conduct 
collectiv
e bargaining while having two key management pla
y-
ers closely affiliated with the Union.
 
Accordingly, Clemow recommended that Respondent not 
terminate Lord or Karchere at that time, but should speak to the 
employees about the matter. He urged Johnston to in
form Lord 
and Karchere that Respondent knew that they were involved in 
union organizing, that it was inappropriate for them to do that 
and to urge them to stop any prounion activities. Clemow also 
recommended that Johnston suggest that Lord and Karchere do
 
anything they can to neutralize the damage they might have 
done and that Respondent would take some time to decide what 
action to take.
 
Johnston agreed to accept Clemow

s advice. Thus, on N
o-
vember 13, Johnston met separately with Lord and Karchere in 
a la
rge conference room. Present, in addition to Johnston, were 
Marzano and Gasecki. Johnston asked Karchere if she had li
s-
tened to what he had said in their earlier conversation about 
supporting management

s position with regard to the Union. 
Karchere replied
 
that she did and that she was to support ma
n-
agement

s position that the Union did not belong at CHS and 
that she should report anything back to Respondent that she 
heard. Johnston replied, 

Good, glad to know,

 
but added that 
he had been told by a 

reliab
le source

 
that she had been i
n-
volved in union organizing activities. Karchere asked who and 
what was said about her. Johnston refused to tell Karchere his 

source

 
or what had been reported to him about her activities. 
Since she was fearful of Johnston, K
archere denied engaging in 
any union organizing. Johnston instructed Karchere to cease 
immediately any involvement with the Union, that she should 
report anything to him that she hears and that she should try to 
achieve a reversal of the impact made by her
 
union activity.
 
Johnston also informed Karchere that he would not be ma
k-
ing any decision about any disciplinary action until after his 
return from a vacation. However, the success that Karchere had 
in reversing the disloyal impact on coworkers may be invo
lved 
in Respondent

s final disciplinary decision.
 
Johnston started the conversation with Lord by asking if she 
knew Respondent

s position in relation to the Union. She said 
that she did and was able to state such a position. Johnston told 
Lord that he had 
a credible source that Lord had been involved 
in supporting the Union. He asked for her response. Lord r
e-
plied that she was uncomfortable continuing this discussion. 
Johnston ordered Lord to immediately cease any actions in 
supporting union activity and ur
ged her to take steps to reverse 
her position on the issue. Johnston added that any disciplinary 
action would be based on Lord

s success in reversing her su
p-
port of the Union. Lord asked if there was anything specific 
that he would like her to do to revers
e her position. Johnston 
replied that that was entirely up to her. Johnston added that he 
was canceling an educational conference trip that he had prev
i-
ously planned for Lord to attend. 
 
During the course of the election campaign, Respondent i
s-
sued four do
cuments concerning the Union and the election to 
all employees. They were not signed, but were prepared by 
Johnston and were from the Connecticut Humane Society. They 
are as follows:
 
 
November 9, 2009
 
 
Bridget Karchere
 
27 Bohemia Street
 
Plainville, CT 
06062
 
 
Dear Bridget:
 
 
I am writing to bring you up to date on recent developments 
affecting you and every other employee of the Connecticut 
Humane Society. A few weeks ago, the Machinists Union 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
194
 
filed a petition with the National Labor Relations Board 
(NLRB
) seeking to represent certain employees at each of our 
facilities around the state. The Machinists union is a labor o
r-
ganization that represents industrial workers at places such as 
Pratt & Whitney Aircraft and Electric Boat.
 
 
Following a meeting at the N

Monday, the following arrangements for a secret ballot ele
c-
tion, in which eligible employees can vote for or against union 
representation, have been established:
 
 
Eligible Voters
 
Employees in the following job categories that wi
ll be eligible 
to vote in the election: Veterinary Technicians, Veterinary 
Assistants, Animal Care workers, and Receptionists (Custo
m-
er Care workers). All other categories, such as Team Leaders, 
Assistant Managers and Mangers, Assistant Director and D
i-
rect
ors, and Administrative/Clerical workers and other supe
r-
visors are excluded.
 
 
Election Date and Times
 
The election will take place on Friday, December 4, 2009. 
Voting will occur at our Newington, Waterford and Westport
 
facilities. Those assigned to the PetSmart store will vote in 
Waterford, and those working in the Fox Clinic will vote next 
door in the main building. Voting will take place between 
9:30 a.m. and 10:00 a.m. in the garage of the Waterford facil
i-
ty, between
 
10:30 a.m. and 11:00 a.m. in the break room of 
the Westport facility, and between noon and 1:30 p.m. in the 
dog training room of the Newington facility. Eligible emplo
y-
ees will be released to vote during those hours.
 
 
In the coming weeks, we will be addre
ssing issues we believe 
you should be considering in connection with this union
-
organizing effort. However, you should understand from the 
outset that the Connecticut Humane Society does not believe 
that employees need a union to represent them, and is co
n-
vinced that a unionized workforce would negatively impact 
our ability to help animals, work with volunteers, and our a
l-
most 130 year old mission.
 
 
Finally, while we understand there may be strong feelings on 
both sides of this issue, we cannot allow the un
ion election 
process to interfere with our important work. Employees 
should not engage in union activity or discuss union issues 
during working time, or in areas to which members of the 
public have access. Nobody should feel pressured to listen to 
union sa
les pitches or to take sides in this debate.
 
 
If you have any questions, please do not hesitate to ask.
 
 
November 19, 2009
 
 
Bridget Karchere
 
27 Bohemia Street
 
Plainville, CT 06062
 
 
Dear Bridget:
 
 
During the 50th year of the Connecticut Humane Society 
(1931
) the state and the nation were suffering from the effects 
of the Great Depression. Unemployment was 15 million pe
o-
ple or 30% of the work force and the economy was in sha
m-
bles.
 
 
In the minutes of the Connecticut Humane Society Annual 
report for 1931 was wr

our many dedicated employees in pursuit of our mission. We 
also give our profound gratitude to the many contributors who 
have donated to our Society. For many years the contributors 
have donated to our cause at a cons
iderable sacrifice to the
m-
selves during this time of Great Depression. They have given 
to us for our work and for the principles and ideals for which 

 
 
During the exceedingly difficult time of the Great Depression, 
the employees of the Connecticu
t Humane Society did not 
turn to outsiders who represented unions. During these years 
the union concept was popular, but our employees stayed u
n-
ion free.
 
 
And, please remember that the Connecticut Humane Society 
relies on the generosity of donors. The last
 
thing donors want 
to hear during this time of the Great Recession (2009/2010) is 
that their dollars are going to pay union dues, or fund ineff
i-
ciencies caused by the union work rules.
 
 
Thank you for your continued dedication to our mission and 
the pets.
 
 
We wish you a Happy Thanksgiving!
 
 
 
November 27, 2009
 
 
Bridget Karchere
 
27 Bohemia Street
 
Plainville, CT 06062
 
 
Dear Bridget:
 
 
We worry that our employees do not understand the comple
x-
ity of the union issue. It is a difficult issue for anyone who has 
not b
een associated with a collective bargaining unit to sort 
out.
 
 
We do want our employees to understand that only 8% of the 
companies out there have a union. That tells you something 
right away. Again, we are not anti
-
union but we do not feel 
that involving 
a union that represents machinists in our dec
i-
sion making would benefit the pets we serve, the public that 
comes here, or the contributors that support us.
 
 
Also, please remember that a union cannot guarantee the r
e-
sults of negotiating a collective bargain
ing contract. In co
n-
tract negotiations, everything is on the table, including the 
benefits you now have. Principal among those benefits is your 
health insurance, the premium cost for which is significantly 
subsidized by your nearly 130 year
-
old Society. In
 
our opi
n-
ion, the benefits you currently receive are far more generous 
than that of other companies.
 
 
Finally, please remember that the only leverage a union has is 
the threat of a strike. If the union calls a strike you may have 
no reasonable choice but t
o join it. If that happens, you can be 
without wages, without health insurance, or you other benefits 
for weeks, or months, or longer. Some employees could even 
 CONNECTICUT HUMANE S
OCIETY
 
195
 
find themselves without a job when the strike is over. You can 


 
 
Thank you for your continued service to our mission and the 
pets.
 
 
 
December 1, 2009
 
 
Bridget Karchere
 
27 Bohemia Street
 
Plainville, CT 06062
 
 
Dear Bridget:
 
 
We worry that our employees do not understand that a union 
can promise 
anything they want in the weeks and days lea
d-
ing up to the election while we are prohibited from promising 
anything.
 
 
After the election, the union can only deliver what your 130 
year
-
old union free Society is willing to agree to. The union 
will call their
 

requests. Of course, these requests will be made under a threat 
of strike.
 
 
Please remember that even if you signed a union card you can 
still vote to remain union free on December 4
th
. This is a s
e-
cret 
ballot election and nobody will know how you voted.
 
 
And, most importantly, please remember the union election 

vote you will be letting others decide your future and fate for 
you.
 
 
This will be
 
one of the most important choices you will make 
for yourself.
 
 

 
 
Thank you for your continued dedication to our mission and 
the pets.
 
 
On December 2, Johnston met with employees from both 
Newington and Westpo
rt in a large conference room. There 
were from 20

30 employees present. Johnston told the emplo
y-
ees once again that Respondent believed that a union would not 
be beneficial to the employees or the animals of the Connect
i-
cut Humane Society. Lord testified t
hat Johnston reminded 
employees that nothing was guaranteed in a contract and that 
everything was up for negotiation, including benefits that the 

i-
mony on this issue was similar, but slightly differ
ent. She a
s-
serts that Johnston said that benefits were up for grabs, that the 
employees had a very generous package and if the Union got 
involved, those benefits would be up for grabs.
 
Both Karchere and Lord recall that Johnston had setup a di
s-
play in the 
front of the room. On one side, there was a trash 
barrel with sticks coming out of it with an 

on strike

 
sign. On 
the other side of the room, there was a photograph of Respon
d-
ent

s employees helping out with animals during Hurricane 
Katrina with an Americ
an flag behind it. According to Lord, 
Johnston commented, pointing to the photograph, that this is a 
picture of what the Connecticut Humane Society is now and 
this over here, pointing to the trash barrel, is what could happen 
with a union.
 
Karchere

s versi
on of what Johnston said about the display 
was significantly different from Lord

s. Karchere testified that 
Johnston said that he believed that the 
C
ompany wouldn

t agree 
and if the 
C
ompany and the Union didn

t agree, then the e
m-
ployees would have to strik
e and the animals would not be 
cared for. Karchere adds that Johnston pointed to the two di
s-
plays and told the employees that they could choose this (the 
strike barrel) or this (CHS with the American flag).
 
Johnston did not testify.
16
 
Respondent did not ca
ll any wi
t-
nesses, who were present at this meeting. The record does not 
reflect whether Marzano, Gasecki
,
 
or any other supervisors of 
Respondent were present at this meeting.
 
However, Clemow testified that he discussed with Johnston 
about giving speeches t
o Respondent

s employees and what 
Johnston could and could not say. Clemow informed Johnston 
that when discussing strikes, he could point out that strikes are 
a possibility if negotiations do not go well, but that he couldn

t 
say that strikes would be inev
itable or were certain to happen. 
Johnston prepared written 

talking points

 
that he intended to 
use in his speeches to employees. Clemow reviewed two drafts 
of these points, made some changes
,
 
and finally was sent a final 
draft of talking points that John
ston intended to use during 
speeches on November 12 and thereafter. These talking points, 
after final review by Clemow, read as follows:
 
 
Union Issue: Staff Discussion Points:
 
 
1. 
 

-
union 
and no doubt that unions 
play some role in the only 8% of c
i-

has no real connection to animal care and have represented 
Pratt & Whitney and Electric Boat where many jobs have 
been lost;
 
 
Of course, they will try to convince yo
u that you need them, 



 
 
2. 
 
Union is a business whose principal business purpose is to 
make money 



our 130 year old mission;
 
 
3. 
 
We currently have excellent benefits that many companies 
no long
er offer: 10% cost on health care, sick time and sale of 
unused amount, 401 (k) benefit, pension, snow days, the day 

n-
ion is brought in as an outsider and made part of the decision 
making, all current
 
benefits, wages and applicable policies are 
ON THE TABLE.
 
 
4. 
 
Will hurt services to pets;
 
 
5. 
 
Will hurt use of volunteers;
 
 
                                        
        
 
16
 
The record establishes that Johnston was no longer employed by 
Respondent at the time of the trial.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
196
 
6. 
 
Will hurt disaster response;
 
 
7. 
 
Hurts doing the right thing and presuming good faith as it 
includes an outside union busine
ss in decision making.
 
 
8. 
 
Unions cannot guarantee or promise changes in business 
conditions or benefits but can only negotiate. A STRIKE with 

strike the workers earn no wages;
 
 
9. 
 
A strike takes work
ers away from caring for the animals 
and causes disruption of medical services to an
i-

serving animals;
 
 
10. 
 

secrecy, anonymous complaints and the exc
lusion of emplo
y-

REMEMBER THEY CANNOT GUARANTEE THE 
RESULTS OF COLLECTIVE BARGAINING, YOUR JOB 

n-

n-


operating with good faith and positiveness with an emphasis 
on open dialogue;
 
 
11.
 
 
No evidence of widespread motivating factors exist in 
performance reviews, surveys or documents, or in discussions 
at weekly and monthly
 
business meetings. No one going to 
President or other manager about concerns to discuss in a 

s-
cussion of issues is held by secret groups and provocative 

ANYTH
ING ABOUT THESE ISSUES RIGHT NOW.
 
 
12. 
 
It would be much more positive if issues had been 
brought to my attention for an OPEN DIALOGUE that may 

now BECAUSE OF LABOR LAWS);
 
 
Instead the opposite of 
open dialogue has occurred recently: 

e-
garding the use of bleach to kill distemper and parvo germs 
whose aim was to embarrass the company and its dedicated 

f
u-
sion among the staff;
 
 
Another example: rumor mongering about the spending $400 
instead of $1200 (75% discount) for a barn item replacement. 
By comparison, the CHS has spent in excess of $10 million 
on pet shelters, state of the art medical equipment, ca


pets the best facilities; a REGULAR program of maintenance 

DONE WITH DISCOUNTS AND GIFTS BY PEOPLE 
WHO KNOW WE DEPEND ON THEM now 
future projects 


making contributions to a union related workforce that has an 
effect on our MISSION?:
 
 
Another example: provocative remarks about 
members of our 
staff designed to mislead and create upset between managers 
and workers CREATING A WEDGE by sponsoring an a
t-
mosphere that breeds negativity, stating lies and using profa
n-

-

approach conce
rning the presumption of innocence and acting 
with due process and good faith about an individual fighting 

t-




conversations from outsider;
 
 
13. 
 
Those that worked by my side during Hurricanes Katrina 
and Rita know in their hearts the best of what the Ct Humane 
Society is and that those days are now 
in jeo
p-




mission should now be;
 
 
14. 
 
Let me giv
e you example of a recent local disaster over in 
Farmington: The continuing union difficulties and strikes i
n-
volving the American Red Cross as reported in the newspaper 
is an example of a non
-

union turmoil. Recent 
action involving a union resulted in a 
complaint to the Department of Public Health about who 
should be collecting blood which ultimately resulted in 22 
people being laid off (19 WERE UNION 

a-
tients and publ
ic will suffer because less blood will be collec
t-

THE UNION MEMBERS BENEFITED FROM THIS;
 
 
15. 
 
Your choice ladies and gentlemen the continuation of a 
130 year mission and reputation for doing the right 

RINGING IN OUTSIDERS WHOSE 

animals, the volunteers, the mission or the public. Your 
choice on December 4
th
.
 
 
Thank you for your service to the animals.
 
 
Richard Johnston
 
November 12, 2009 and subsequent meeting
s hereafter
 
 
As noted above the election took place as scheduled on D
e-
cember 4. Neither Lord nor Karchere voted or attempted to 
vote.
 
As also noted, Respondent filed timely 
o
bjections to the 
e
le
c
tion based primarily on the conduct of Karchere and Lord 
in o
rganizing for the Union. Respondent obtained a written 
statement from Patterson, dated December 16, in support of its 
objections, wherein she recounted her version of the discu
s-
sions with Lord and Karchere concerning union meetings, as 
recounted above.
 
On 
December 18, Lord and Karchere were told to report to 
the board
 
room. Lord entered the room first. Gasecki and Ma
r-
zano were present. Gasecki informed Lord that Respondent was 
terminating her employment because of her support for the 
Union
 
and that the trust that Respondent had for her was da
m-
aged beyond repair.
 
 CONNECTICUT HUMANE S
OCIETY
 
197
 
Lord left the boardroom and was escorted out of the building 
by Wright. Karchere was then called into the room. Gasecki 
told Karchere that she was involved in union organizing activ
i-
ties, so she could longer be trusted by Respondent. Therefore, 
she was terminated. Karchere was also escorted out of the 
building and told to get off the property.
 
VI
.
 
 
THE STATUS OF KARCHE
RE AND LORD
 
A. 
 
Karchere
 
Karchere was
 
hired on October 12, 2008
,
 
a
nd her job title 

in a cubicle next to Lord and Lynette Watt
-
Gibson, the a
c-
counts payable clerk. Karchere reported directly to Gasecki, the 
CFO. She was paid a salary of $40,000 per year and rece
ived a 
$1000
-
signing bonus when she was hired. At that time, 

follows:
 
POSITION DESCRIPTION
 
Position Title
 
Finance Assistant
 
 
Reports To
 
Chief Financial Officer, Connecticut Humane 
 
 
 
Society
 
 
Summary of Duties
 
The incumbent is responsible for 
the essential accuracy, timeliness of technical reliability of the 
General Ledger and subsidiary Journals for the Connecticut 
Humane Society and its subsidiary, The Fox Memorial Clinic 
with a strong techni
cal understanding of Not
-
for
-
Profit A
c-
counting. This position serves as the primary backup to the 
Chief Financial Officer and will perform duties in this capac
i-
ty that require competent and complex presentations to the 
Board of Directors and/or other profe
ssional groups and ind
i-
viduals.
 
 
Primary Duties and Responsibilities
 
 

 
To perform the job successfully, the incumbent will 
be required to demonstrate technical and accoun
t-
ing competency to perform these essential fun
c-
tions, in compliance with Company Policy
 
and a
p-
plicable law:
 
 
o
 
I
dentity problems and resolve them in 
a timely way;
 
o
 
Analysis, review and maintenance of 
general ledger and subordinate jou
r-
nals is essential;
 
o
 
Essential and thorough understanding 
of IRS Form 990;
 
o
 
Creation and analysis of Balance 
Sheet
, Income Statement and Stat
e-
ment  of Cash Flows and analyzing i
n-
formation skillfully;
 
o
 
Cash receipt processing, reconcili
a-
tion, posting and deposit, and admi
n-
istration;
 
o
 
Perform Accounts Receivable duties 
including creation of invoices and 
posting of payment
s received;
 
o
 
Primary responsibility for preparation 
and confidentiality of ADP supported 
payroll including entry of payroll data, 
rates and benefits changes and statist
i-
cal reports relating to payroll;
 
o
 
Preparation of Sales & Use tax filing 
and related filin
gs;
 
o
 
Understanding of intercompany tran
s-
actions and multi
-
corporation accoun
t-
ing environment, budgeting and for
e-
casting;
 
o
 
Indentify, analyze and resolve budget 
variances in a timely manner and an
a-
lyzing information skillfully;
 
o
 
Assist in audit preparation, Fi
xed A
s-
set lapsing schedules and other r
e-
quired audit information;
 
o
 
Preparation of bank statement reco
n-
ciliations, including posting of adjus
t-
ing entries;
 
o
 
Preparation of monthly statistical r
e-
ports and analysis of trends;
 
o
 
Assist with Accounts Payable pr
o-
cess
ing in absence of A/P associate;
 
o
 
Maintenance of Finance Department 
Policies & Procedures Manual;
 
o
 
Preparation of monthly employee be
n-
efit related insurance invoices;
 
o
 
Practice superior customer service 
within the guidelines of the Company 

found in the Co
m-

 
o
 
Must speak clearly and persuasively in 
positive and negative situations, and 
make skillful group presentations and 
conduct productive meetings;
 
o
 
Assist the CFO or President with any 
other task as may be ne
eded or a
s-
signed.
 
 
Education Required
 
Bachelor of Science Degree, A
c-
counting or Finance, computer literacy.
 
 
Experience Required
 
Minimum three to five years exp
e-
rience in corporate accounting environment with excellent 
written, verbal communication skills 
and the demonstrated 
ability to translate financial data into management tools to 

 
 
The majority of Karchere

s time while she was employed by 
Respondent consisted of performing reconciliations and wor
k-
ing on le
dgers, payroll ledgers
,
 
and bank accounts. She would 
do cash receipt posting, which involved putting into the system 
what was processed for the day with respect to money coming 
in.
 
Karchere performed at one time or another all of the fun
c-
tions in her posit
ion description with four exceptions. Bullet 
point seven, which refers to primary responsibility for prepar
a-
tion of payroll, including rates and benefit changes, was not 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
198
 
performed by Karchere since she had informed Marzano and 
Gasecki that there was to be 
no HR involvement in her job.
 
Bullet point eleven mentions preparation of 

fixed asset lap
s-
ing schedules.

 
That area was handled by Gasecki, and 
Karchere did not work on that area.
 
The fourth bullet point states the 

creation and analysis of 
Balance Sheet,
 
Income Statement and Statements for Cash 
Flows and analyzing information skillfully.

 
Karchere assisted 
Gasecki in these areas, but did not perform these functions 
independently.
 
While Respondent in its 
a
nswer and in its 
o
bjections asserts 
that Karchere i
s a supervisor, that position seems to have been 
abandoned at the hearing and in its brief. This is not surprising 
since Gasecki, Respondent

s witness, testified that Karchere did 
not supervise anyone. In any event, no evidence was adduced 
that Karchere ex
ercised any of the indicia of supervisory r
e-
sponsibilities under Section 2(11) of the Act.
 
Respondent does vigorously assert
,
 
however
,
 
that Karchere 
was a managerial employee and did adduce evidence in support 
of that contention. Both Marzano and Gasecki t
estified that 
Karchere was considered the primary backup to CFO Gasecki. 
Indeed, her 

position description

 
so provides. Further, in an 
employee newsletter, an article appeared, prepared by Marzano, 
announcing Karchere

s hire by Respondent. The article poi
nts 
out that in 

conjunction with her duties as Finance Assistant, 
Bridget will serve as the primary back
-
up to the Chief Financial 
Officer.

 
However, the record establishes that during her employment 
by Respondent, Karchere was never designated as nor did
 
she 
serve as acting CFO. When Gasecki was out of the office on 
vacation or out sick, there was no change in Karchere

s respo
n-
sibilities or functions. Indeed, Gasecki admitted that he was not 
out much and was never sick. When he was out for small vac
a-
tions
, he would leave a message on his voice
 
mail that he would 
be out for a period of time and if the caller had any questions to 
direct them to Karchere. In fact, Gasecki conceded that during 
the brief times that he was out 

nothing that was of such i
m-
portanc
e that, you know, somebody had to step in and solve the 
problem right away.

 
Karchere received a performance evaluation on May 6, 2009, 
prepared by Gasecki. Page 3 of that document lists various 

performance characteristics

 
and states that this section is
 
to 
be completed on those individuals who manage or supervise 
others. These categories were not filled out for Karchere, and 
she received no ratings on these categories. In a section ent
i-
tled, 

Summary of Performance,

 
Gasecki made several rel
e-
vant comment
s. 

Bridget appears to be a dedicated employee, 
who is eager to learn and who cares about her job performance. 
She assumed the responsibilities for the task of payroll in the 
first month of 2009 and has done a good job learning the ADP 
system and the parti
culars of both the CHS and Fox busines
s-
es.

 
On the next page of the evaluation entitled, 

Summary of 
Developments,

 
Gasecki wrote: 

During the coming year, it is 
expected that Bridget will (a) work towards achieving 
knowledge and experience that positions 
her as a true second to 
the CFO.

 
In February 2009, Karchere recommended to Gasecki that 
Respondent change its payroll system from a manual timecard 
system to an automated card system. Karchere had experience 
with the automated system in her previous 
employment with 
ADP, the same vendor that Respondent was already using with 
the manual system. Karchere researched and evaluated systems 
and recommended that Respondent adopt a system called ADP 
Easy Labor Manager to replace Respondent

s manual system. 
Kar
chere along with Marzano and Lord met with represent
a-
tives of ADP and obtained and negotiated cost figures for the 
system.
 
On February 20, Karchere wrote a memo to Gasecki (cc: to 
Marzano and Lord) attaching a cost analysis of the system and 
stated that sh
e, Lord
,
 
and Marzano would be meeting to assess 
the amount of time that the software would save the staff and to 
more precisely gauge the benefits in implementing the program. 
Gasecki instructed Karchere to go back and speak with ADP 
and see if she could o
btain any reductions in price. Thus, 
Karchere, Lord
,
 
and Marzano again met with ADP represent
a-
tives and did obtain some slight modifications from the vendor. 
Lord, Marzano
,
 
and Karchere discussed the issue among the
m-
selves, and they all agreed that the sys
tem would be beneficial 
to Respondent and should be implemented.
 
Consequently, Karchere wrote a memo to Gasecki (cc: to 
Marzano and Lord) detailing the reasons why Respondent 
should utilize the software in question. She attached the revised 
copy of the cos
t analysis and concluded the memo as follows: 

By reviewing the cost analysis attached, it is clear that the 
implementation fee and monthly cost of this program is small 
in proportion to the value and time savings it generates. B
e-
cause of the increase in a
ccuracy and efficiency associated with 
these components, I recommend the implementation of this 
conversion with our current ADP payroll system.

 
Gasecki 
approved the recommendation, and the system was ultimately 
implemented in June.
 
Karchere was also invol
ved in the implementation and a
d-
ministration of the system along with Lord. Karchere was r
e-
sponsible for communicating with supervisors and managers 
with respect to implementing the system and reminding them to 
submit to her information regarding employee 
time and atten
d-
ance so she could pay the employee properly.
17
 
Karchere also recommended to Gasecki the implementation 
of a tax credit program with ADP in August. Gasecki agreed, 
but when Gasecki discussed it with Johnston, Johnston asked 
what the tax credi
t was against. Upon further checking, it was 
ascertained that the tax credit for Respondent would be against 
income taxes and not payroll taxes as both Karchere and Ga
s-
ecki had thought. Thus, there would be no benefit to Respon
d-
ent since it is exempt from 
F
ederal taxes anyway. Therefore, 
this recommendation of Karchere was not implemented.
 
Respondent conducted weekly managers

 
meetings every 
Monday. These meetings were generally conducted by Gasecki 
and Marzano at the Newington facility. Present also were 
W
right, Zaluski, Lord, Freeman, team leaders, at times, S
u-
zanne Dunlap, executive assistant to Johnston, and Karchere. 
                                        
        
 
17
 
Karchere had that same responsibility when Respondent utilized 
the manual timecard system.
 
 CONNECTICUT HUMANE S
OCIETY
 
199
 
Karchere stopped attending these meetings for some undi
s-
closed period of time because she was busy doing payroll, 
which was due on Tuesday
s.
 
On February 3, 2009, Gasecki emailed Karchere that Joh
n-
ston 

thought that she should start attending Monday managers

 
meetings to further develop your knowledge of the organiz
a-
tion.

 
Karchere responded in an email, 

Thank you for the 
heads
-
up.

 
Thereaft
er, Karchere attended these meetings.
 
At the Monday meetings, various issues were discussed, 
such as animal data, building and maintenance issues, what was 
going on in the press 
vis a vis
 
Respondent and updating the 
participants about ongoing projects. Per
sonnel or HR issues 
were not discussed at these meetings. Karchere

s role at these 
meetings would primarily be to provide updates on the payroll 
system or animal statistics.
 
Respondent also conducted monthly management meetings 
at Newington, which included
 
the district managers and assi
s-
tant district managers from Westport and Waterford along with 
the same participants from the weekly meetings. Similar topics 
were discussed at these meetings, such as shelter statistics, 
budget and financial issues, plus cur
rent projects and events. 
Karchere attended approximately three of these monthly mee
t-
ings.
 
At one of the weekly managers

 
meetings attended by 
Karchere, she made a suggestion that Respondent offer a di
s-
count for aged length of stay cats. The issue of how t
o move 
older cats through the system was being discussed, and Gasecki 
indicated that Respondent should focus on a program for older 
cats. Karchere indicated that in her view the focus should not 
be the chronological age of the cat, but on how long the part
ic
u-
lar cat was in the system. Thus, she argued that there are many 
reasons why a particularly cat might not be adopted, such as 
color, size
,
 
as well as age. Therefore, Karchere argued that 
Respondent should not focus on why a particular cat not been 
adopte
d, but merely consider the amount of time that the cat 
has been in the system without being adopted. This argument of 
Karchere was convincing to Gasecki and other managers pr
e-
sent, and Gasecki asked Karchere to prepare a memo detailing 
her specific proposa
l. Karchere prepared a memorandum se
t-
ting forth the reasons for her recommendation to offer a di
s-
count for cats, which had been in the system for 2

3 months 
and up. The memo also included a cost analysis and her pred
i-
cations for cost savings if her proposa
l was adopted. The memo 
and attachment is set forth below.
 
 
Memorandum
 
 
Date: July 1, 2009
 
To: Ray Gasecki
 
From: Bridget Karchere
 
Re: Reduced adoption fees for cats with an aged length of 
stay, 2

3 months
 
 
Ray,
 
 
This memo is to address the proposed benefit
 
of reducing the 
adoption fees of cats in our system with an aged length of 
stay; more specifically those who have been in the system for 
approximately 2

3 months and up.
 
 
It is particularly important to institute this discount policy at 
this point due to 
the increase in kitten population and feline 
availability in general. All of the branches, Newington, W
a-
terford, and Westport are inundated with felines, and all are 
almost at maximum capacity which in turn means having to 
turn adoptable felines away.
 
 
In 
analyzing our shelter statistics I have come to the concl
u-
sion that the average length of stay has increased drastically 
during kitten season, more specifically the spring and summer 
months, for adult cats. If we look at our current inventory in 
June and c
ompile and average length of stay based on these 
adoptable adult cats versus an average length of stay from 
January 2009 through June 2009 we can see a drastic diffe
r-
ence in numbers. The average length of stay has soared 61% 
from a meager 19 day average to
 
a 77 day average of current 
inventory in June.
 
 
Also, sales of cats pale in comparison to the sales of kittens 
for the month. Revenue reports pulled on June 29
th
 
2009 r
e-
veal that the sales of kittens are ahead of adult cats by 64%. 
Differences in revenue 
show this dramatic variation as well; 
the tally for kitten revenue is $28,200 for all districts with cats 
trailing behind at $3,825.
 
 
I propose this reduction of fees to accomplish numerous r
e-
sults; first being to move cats more promptly through our sy
s-
tem
. This will increase revenue in a number of ways and be in 
keeping with our mission statement. We will be benefitting 
animals by finding them good homes sooner. And, we will 
provide the general population with a means to adopt a wo
n-
derful needy pet at a lo
w cost.
 
 
Secondly, by reducing our fees on these aged stay felines we 
will increase our revenue stream by being able to take in new 
adoptable felines. This will in turn bring in a surrender fee and 
eventually an adoption fee on these new animals. If a cat 
on 
average stays 19 days in our system, by clearing out the cats 
that are stagnant in the system, approximately 77 days, we 
will have opened up the possibility to potentially place three 
more felines through our system per one aged stay cat. The 
potential 
implications of this throughput on revenue are tr
e-
mendous; our revenue stream could potentially go from 
$4,800 to approximately $14,400 for adoption fees on the e
x-
tra animal intake versus the stagnant population based on our 
current figures.
 
 
It is obvious
 
that our surrender revenue would also increase; if 
we are taking in more animals per cage we will clearly be 
bringing [sic] in more surrender fees.
 
 
A great number of other humane societies and the ASPCA 
discount adult felines during kitten season. It see
ms this is a 
seasonal theme that these shelters replicate each year. They 
i
n
troduce new promotional themes to highlight the reduced 
cost of free cat adoptions. Some of the humane societies who 
have instituted this discount offer include: Nebraska; Nod
a-
way 
County, Missouri; Springfield, Vermont; Oregon; Mic
h-
igan; and Kandiyohi County, Minnesota.
 
 
It is with these factors in mind that I ask you to consider a r
e-
duction in adoption fees for aged stay cats. Please see the a
t-
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
200
 
tached materials for reference on thes
e figures and approx
i-
m
a
tions.
 
 
Thank you,
 
Bridget Karchere
 
 
 
Cat & Kitten Adoptions
 
        
CATS  KITTENS TOTAL # VARIANCE % VARIANCE
 
Jan
-
09  192    206  
          
398    
     
   
14   
                     
   
4%
 
Jun
-
09  
52      239            291          
187                         64%
 
          
 
244      445  
          
689    
     
 
201    
                     
68%
 
Length of Stay
-
Cats
 
            
Avg LOS
         
Avg LOS
 
            
In Days
            
In Days
 
            
Jan 09
-
Jun 09
  
Current Inventory # Va
riance% Variance
 
     
          
 
   
19     
               
77         
                   
58   
       
   
61%
 
Adoption Revenue Comparison
 
           
Current
        
Adoption
     
Proposed
     
Proposed 
 
           
Inventory 
    
Revenue
      
Additional
   
Revenue
 
           
Aged Stay
    
Current 
       
Intake
          
Current
 
           
Felines         Fee                                 Fee
 
           
64
                
$4,800.00
     
192
            
$14,400.00
 
Implications of Proposed Adoption Fee Reduction
 
         
  
Current
        
Adoption
     
Discounted
   
Proposed 
 
           
Inventory 
    
Fee
              
Adoption
      
Revenue
 
          
Aged Stay
     
Proposed 
    
Fee
              
Aged
 
          
Felines          Discount                          Felines
 
          
6
4
                 
50%
             
$37.50
         
$2,400.00
 
 
          
Proposed
      
Current
         
Adoption
     
Total 
 
         
Additional 
    
Adoption
      
Revenue
      
Adoption
 
         
Intake             Fee               New Intake  Revenue
 
         
192
                
$75.00
          
$14,400.00
  
$16,800.00
 
 
This
 
proposal of Karchere was approved and adopted by R
e-
spondent and proved to be quite successful as Karchere had 
predicted.
18
 
In early October, Karchere was assigned to prepare the 2010 
budget fo
r the Fox Clinic and present the budget to the Fox 
Clinic 
b
oard. In that connection, Gasecki sent an email, dated 
October 9, to Freeman, the district manager of the Fox Clinic, 
requesting her budget estimates by October 16. The email also 
reflects that 

Ri
chard has asked that Bridget prepare the Fox 
budget this year, so she is working on it & I am assisting her.

 
Between October and December, Karchere received a te
m-
plate from Gasecki of the 2009 Fox Clinic Budget as well as a 
rent calculation spreadsheet us
ed by Gasecki in preparation for 
the 2008 budget. Karchere subsequently received from Fre
e-
man her estimates of increases or decreases in revenues and 
sales and discussed these numbers with Gasecki. Gasecki su
g-
                                        
        
 
18
 

encompass animal 
care, she was interested in animal care issues. Indeed, she volunteered 
to walk animals during her lunch hour, and in fact had adopted herself 
several animals from Respondent prior to her employment. Indeed, one 
of the reasons for her acce
pting the job at Respondent was her love of 
animals.
 
gested to Karchere the percentages of increases
 
in the budget. 
As Karchere credibly testified concerning her role in the pr
o-
cess, 

I took Joanne

s numbers, Ray helped me with the pe
r-
centages and I plugged Joanne

s numbers in Ray

s percentages, 
checked the formulas, formatted the sheet and then checked 
the 
totals at the end to make sure that they were accurate with the 
formula.

 
She further asserted, 

I got the figures and then I 
basically just has to make sure that

I did like the grunt work, 
formulas, formatting and plugging it in and just checking all 
those formulas.

 
 
She consulted regularly with Gasecki and finally prepared a 
document dated 2010 Budget Assumptions and sent it to Ga
s-
ecki. Since Karchere was terminated a week later, Gasecki 
prepared the actual budget based on the document submitted by 
K
archere. Although Karchere had previously been informed 
that she would be presenting to and discussing the budget with 
the Fox Clinic 
b
oard, this did not occur since Karchere was 
terminated prior to the 
b
oard meeting. Consequently, Gasecki 
presented the bu
dget to the 
b
oard of 
d
irectors.
 
My findings with respect to Karchere

s role in connection 
with the preparation of the Fox Clinic budget are based on a 
compilation of the credited portions of the testimony of 
Karchere and Gasecki as well as documentary evid
ence. To the 
extent that there is discrepancy between the testimony of Ga
s-
ecki and Karchere concerning how much judgment and ind
e-
pendence Karchere demonstrated in this process and how e
x-
tensively Gasecki was involved, I credit Karchere

s version of 
the eve
nts in question. I found her more detailed and credible 
testimony to be more persuasive than the vague, conclusionary, 
self
-
serving
,
 
and unconvincing testimony of Gasecki concer
n-
ing this issue. I note that when asked if he had directed 
Karchere as what per
centage changes to include, he equivocally 
responded, 

I don

t recall that I did that.

 
Thus, he did not deny 
that he had done so, and then he added that he might have sent 
Karchere information on what he was doing on the CHS bud
g-
et. Later on in his testim
ony, Gasecki conceded that there might 
have been two or three times that Karchere came to him with 
questions with regard to percentage increases and 

I would give 
her advice on them.

 
Further, the emails submitted by Respondent confirm exte
n-
sive collaborat
ion between Gasecki and Karchere concerning 
the preparation of the Fox Clinic budget. Thus, his testimony 
that 

I had very little involvement

 
in the preparation of the 
budget is inaccurate.
 
Further, Respondent failed to call Freeman as a witness to 
disput
e Karchere

s testimony that she simply 

plugged in

 
Freeman

s estimates of increases or decreases in revenues and 
sales in the preparation of the budget assumptions. The failure 
to call Freeman, an admitted supervisor, as a witness leads to an 
adverse 
inference, which I find it appropriate to draw, that 
Freeman

s testimony would not have supported Respondent

s 
version of the events in question. 
International Automated M
a-
chines
, 285 NLRB 1122, 1123 (1987).
 
B. 
 
Lord
 
Lord began her employment with Responde
nt as an admini
s-
trative assistant to President Johnston and was promoted to the 
position of 

manager of development technology

 
on August 6, 
 CONNECTICUT HUMANE S
OCIETY
 
201
 
2001. She worked at the Newington facility on the second floor 
in a cubicle next to Karchere and Lynne Watt
-
Gibson,
 
accounts 
payable clerk. Lord reported to Gasecki as did Karchere and 
Watt
-
Gibson.
 
The 

Position Description

 
for Lord

s job is as follows:
 
 
Summary of Duties
 
 
The incumbent has the overall responsibility for managing i
n-
formation systems and databases for 
the entire organization, 
including the management of any related third party relatio
n-
ships. In general, this position determines the needs of the u
s-
er community and provides the systems to meet those needs, 
supports public relations, Internet and mail fund
raising and 
operations and acts as a liaison between management, board, 
staff and vendors. Additionally, the incumbent will manage 
the Newington reception staff and their involvement in 
providing data entry support for the animal tracking system, 
Shelter B
uddy
.
 
 
Primary Duties and Responsibilities
 
 

 
Evaluate use of technology in the organization and 
recommend improvements in technology (har
d-
ware and software upgrades)
 

 
Manage computer database back
-
up and security 
systems
 

 
Develop and maintain a disaster recov
ery plan
 

 
Stay abreast of advances in technology and inform 
management in writing about these advances
 

 
Manage, maintain and troubleshoot computer ope
r-
ations on a day
-
to
-
day basis
 

 
Oversee communications network with outside 
support vendors
 

 
Provide management
 
of the animal tracking system 
and the related vendor relationship, including trai
n-
ing and the ongoing development of its applications 
for CHS
 

 
Oversee CHS and Fox Clinic website development 
with outside provider and manage daily maint
e-
nance to notify Publi
c Relations of necessary co
n-
tent and graphics changes
 

 
Oversee and support all other facility technology
-
related systems, including the telephone, lighting, 
HVAC and security systems
 

 
Work with Team Leader to manage and develop 
the reception staff, including
 
their data entry su
p-
port of the animal tracking system
 

 
Develop and implement revenue enhancing initi
a-
tives related to the use of technology, including i
n-
creased website donations and use of the animal 
tracking system in support of regional consortiums 
and
 
out
-
of
-
state rescues
 

 
Other development tasks will include mail solicit
a-
tion (fundraising) and liaison with direct mail ve
n-
dors, gift acknowledgement and management of 
administrative assistant(s)
 

 
Perform other tasks as may be assigned by the 
Pre
s
ident or 
Chief Financial Officer
 

 
Provide monthly reports regarding the above, as 
requested.
 
 
When Lord first assumed that position, the team leaders and 
employees of adoptions, incoming
,
 
and medical reported to 
Acting District Manager Joanne Draper. The team leader
 
of 
customer service, Jackie Czerwinski, reported to Lord, as did 
four customer representatives or receptionists, who worked 
downstairs on the first floor. Gay Marie Kuznir, who worked 
on the second floor as an administrative assistant, also reported 
to Lo
rd. Kuznir

s primary job involved fundraising and consis
t-
ed of entering donations into the donor tracking system and 
generating thank you letters to donors.
 
In June 2009, Respondent, due to a 

reorganization,

 
r
e-
moved all supervisory responsibilities from 
Lord 
vis a vis
 
the 
customer service employees, and from that point on the cu
s-
tomer service employees reported to Draper. However, Lord 
continued to exercise some functions that could be construed as 

supervisory

 
authority over Kuznir until Lord was termin
ated 
in December 2009.
 
The primary indicia of supervisory authority that Lord exe
r-
cised over the customer service employees and Kuznir prior to 
June 2009, and would have exercised with respect to Kuznir 
subsequent to June 2009 had she not been terminated, 
was her 
involvement in the preparation of performance evaluations.
 
Prior to June 2009, Lord prepared annual evaluations for 
Kuznir and Jackie Czerwinski, the team leader for customer 
service employees. Lord also collaborated with Czerwinski in 
the preparat
ion of the annual evaluations for three or four cu
s-
tomer service employees, who reported directly to Czerwinski.
 
These evaluations, which are referred to as 

performance r
e-
views,

 
are four
-
page documents, which have three separate 
sections. The sections ar
e entitled performance characteristics, 
comments and examples and actions to be taken. The first cat
e-
gory, which includes items such as 

knowledge and unde
r-
stan
d
ing of work,

 

motivations and initiative

 
and 

co
-
worker 
relations and customer interaction,

 
also has a rating system of 
1 through 5. The second category is entitled 

comments and 
example,

 
wherein the supervisor details in narrative form their 
comments and examples pertaining to employees

 
performance 
in each 

performance characteristics.

 
The f
inal section i
n-
cludes what actions need to be taken by the employee to i
m-
prove their performance in each category. Finally, the doc
u-
ment includes a section entitled, 

summary of developments,

 
where the supervisor writes a brief summary of what actions 
the
 
employees need to work on in the coming year.
 
The performance reviews for the customer service emplo
y-
ees lists Lord and Czerwinski as a 

supervisor

 
of the employee 
and is signed by Gasecki as well as by Lord and Czerwinski. In 
practice, these reviews wer
e prepared by Czerwinski, including 
the numbers from 1

5 in each category. Lord and Czerwinski 
would then discuss the reviews, and Lord would make some 
suggestions on the wording or phrasing of some of the narrative 
comments. Lord did not disagree with Cze
rwinski with respect 
to any of the numerical ratings assigned to each employee and 
did not recommend any changes in these scores. As Lord test
i-
fied, 

She (Czerwinski) was the one who worked with them 
directly, so I trusted her.

 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
202
 
The reviews were then prese
nted to Gasecki, and he signed 
all of the reviews without making any changes or recommend
a-
tions. The reviews would then be shown to Johnston for his 
review. Johnston would frequently make changes in the r
e-
views

 
narrative portions and would at times add a 
personal 
anecdote that Johnston remembered from an interaction with an 
employee that he wanted included on the review. Lord would 
make the changes suggested by Johnston and/or include the 
additional information that Johnston had detailed in the review 
befo
re it is presented to the employee. 
 
In the case of Kuznir

s review, Czerwinski was not involved, 
so Lord herself prepared the review, including the numerical 
scores. The reviews would then go to Gasecki and then to Joh
n-
ston for his comments prior to being
 
given to Kuznir.
 
The review prepared by Lord for Kuznir in December 2008 
was ultimately signed by Lord and Gasecki and provided to 
Kuznir on January 23, 2009. In that review, the section entitled 

overall performance,

 
Lord had recommended that Kuznir be 
scored a 3, which corresponds to 

meets expectation of pos
i-
tion.

 
Johnston disagreed with that number, and in his co
m-
ments, he instructed Lord to reduce that score to a 2, which 
corresponds to 

needs improvement.

 
Prior reviews that Lord wrote for Kuznir w
ere also changed 
by Johnston in terms of phrasing as well as in downgrading 
certain specific scores. However, the overall rating for Kuznir 
was not changed in these prior reviews as it was in the 2008 
review.
19
 
 
The record reflects that the purpose of all 
of the reviews was 
to evaluate performance, to identify goals for future perfo
r-
mance and to provide feedback. The reviews were not used by 
Respondent in calculating or deciding upon wage increases for 
its employees.
 
The customer service employees, who repo
rted to Lord prior 
to July, worked on the first floor. These employees interacted 
with the public, processed animals entering the facility, a
n-
swered questions of the public
,
 
and entered data concerning the 
animals into Respondent

s data entry system. As no
ted, these 
employees reported directly to Czerwinski, their team leader, 
who in turn reported to Lord. Lord would consult with Cze
r-
winski concerning technical support of how employees were 
performing their data entry functions or questions about the 
employ
ees were answering from the public.
 
Kuznir, whose classification was administrative assistant, 
primarily dealt with donations, wherein she recorded donations 
in the data entry system and generated thank you letters for 
donations. Lord would provide technic
al support to Kuznir in 
recording data and assisted her in preparing thank you letters. 
Lord and Kuznir interacted with each other 10

15
 
percent
 
of 
their time on a given day. Kuznir would enter the donations 
data, and Lord would track what Kuznir had run a
nd issue r
e-
ports based on this data.
 
Prior to June 2009, Lord issued three documents entitled 

Memorandum

 
to employees concerning their conduct at 
work. On April 24, 2008, Lord

s memo referenced a discussion 
between her and employee Tom Witt. The memo sta
tes that 
                                        
        
 
19
 
Lord had prepared reviews for Kuznir for the years 2006 and 
2007.
 
Witt had left blood on his workstation, requiring another wor
k-
er to clean it when they took over the workstation. It further 
urges Witt to be careful to bandage any wounds and to be 
aware of keeping a clean and sanitary work area.
 
Lord also issued
 
a memo to Witt, dated May 20, 2008, 
wherein she referenced a discussion between them, where Lord 
criticized Witt for his conduct in an argument between Witt and 
another employee.
 
On December 23, 2008, Lord issued a memo concerning her 
discussion with Kuzn
ir. This memo reflected a discussion co
n-
cerning 

proper form and attention to detail on donor acknow
l-
edgement letters.

 
The memo further reflects that Lord indica
t-
ed to Kuznir that she must be more careful in proofing letters 
and catching errors before pre
senting the letters to Johnston for 
his signature. The impetus for this memo came from Johnston, 
who had been complaining in voice
 
mails to Lord about the 
errors in letters that had been prepared for his signature by 
Kuznir. Finally, Gasecki informed Lord 
that Johnston had d
i-
rected that she speak to Kuznir about the proliferation of errors 
that Johnston had been receiving and that she should write a 
memo documenting their conversation. Accordingly, Lord i
s-
sued the memorandum to Kuznir, as described above.
 
Notably, none of the memoranda issued by Lord to Witt or 
Kuznir made any mention of future discipline for the emplo
y-
ees nor does the record reflect that either of the employees r
e-
ceived any discipline based on the conduct described therein. 
Further, the me
mo issued by Lord to Kuznir was the only such 
memo issued by Lord to Kuznir either before or after June 
2009.
 
In January 2008, when Lord still had responsibility for the 
customer employees, she and Czerwinski interviewed Angela 
Utaro, an applicant for a cu
stomer position reporting to both 
Lord and Czerwinski. After the interview, Czerwinski and Lord 
discussed the applicant, and both agreed that she should be 
hired. They made a recommendation to hire Utaro to Marzano 
and Johnston, and Utaro was hired without
 
any further inte
r-
views.
20
 
In early July 2009, Lord was asked by Marzano to participate 
in an interview with Marisa Evans, who was applying for a 
position as a certified vet tech. According to Marzano, she 
asked Lord to participate in the interview. Respon
dent was also 
considering Evans as a potential candidate for a district mana
g-
er position since Evans had 

a lot of experience.

 
Thus, Marz
a-
no testified that she wanted Lord

s input as to whether Evans 
would fit into the management team. Lord participated i
n the 
interview along with Marzano, Wright
,
 
and Zaluski. 
 
Marzano testified that after the interview the participants 
discussed Evans and that Lord replied that she 

liked

 
Evans. 
However, Marzano did not indicate if Lord recommended that 
Evans be hired. I
n fact, Marzano conceded that Respondent had 
not made a decision on whether to hire Evans when Evans 

dropped out

 
of consideration for the position. Thus, Evans 
was not hired by Respondent.
 
                                        
        
 
20
 
The interview process also included a 
1
-
day trial, where Utaro 
worked for Respondent for a day. Lord and Czerwinski observed her 
an
d concurred that she should be offered a position.
 
 CONNECTICUT HUMANE S
OCIETY
 
203
 
Marzano also testified that Lord was involved in the inte
r-
view of
 
Karen Cordner for the position of district manager in 
early November 2009. According to Marzano, Lord was a pa
r-
ticipant along with other 

managers

 
in the interview and Lord 
as well as the other managers would give their opinions as to 
whether Cordner wou
ld be a 

good fit

 
for the job. Marzano
,
 
however
,
 
did not testify as to what recommendation or input 
Lord gave to Respondent concerning the hiring of Cordner. 
When asked specifically about Lord

s role during the interview 
process of Cordner, Marzano testif
ied as follows: 

She would 
have participated in the interview process to not only answer 
any questions that the candidate or the applicant would have, 
but also to give the applicant some insight into the organization 
as a whole and to ask questions.

 
Gasec
ki testified that he was hired by Respondent in April 
2008. When he interviewed for the CFO position, he had three 
interviews. The first was solely with Marzano. The second 
interview was with a panel of managers, including Marzano, 
Lord, Wright
,
 
and Zalusk
i. The third interview, according to 
Gasecki, included a panel of 

people,

 
who Gasecki did not 
name, plus Johnston. No further evidence was adduced co
n-
cerning Lord

s participation in the hiring process of Gasecki. 
Thus, no evidence was presented that Lord
 
made any reco
m-
mendation concerning the hiring of Gasecki.
 
If Kuznir was going to be out for the day, she would either 
call Lord or Marzano. Respondent had a policy that vacations 
for longer than 
5
 
days in a calendar quarter had to be approved 
by the CEO. 
Lord was involved in recommending to Johnston 
that Kuznir be allowed to exceed the 
5
-
day limit on several 
occasions. Most of the time, Respondent would approve Lord

s 
recommendations in this regard. However, on one occasion in 
2009, Lord had recommended ap
proval of 
8
 
vacation days for 
Kuznir. Marzano and Gasecki met with Lord and expressed 
Respondent

s displeasure with granting Kuznir 8 days of vac
a-
tion time. After some negotiation between Lord, Marzano
,
 
and 
Gasecki, Respondent approved 
6
 
days of vacation 
for Kuznir.
 
Also, in an email exchange between Kuznir and Lord on A
u-
gust 7, 2009, Kuznir states, 

But you are a boss.

 
Lord summarizes her responsibilities at Respondent in a r
e-
sume that she prepared and posted online. It states that she was 

responsible f
or extensive growth of development strategy, 
most notably the implementation of online fundraising strat
e-
gies, including developing and implementing social networking 
strategy. Major duties include management of an animal direct 
mail program, special event
s planning and the interfacing with 
donors. Also, [she] acted as IT manager for main and regional 
offices.

 
More specifically, in 2004, shortly after she was hired, Lord 
was part of a team that developed the concept of online fun
d-
raising for Respondent, wh
ich had not existed before. The team 
included Steve Zulli, who was Gasecki

s predecessor as CFO, 
and the public relations director. The team sought to expand 
Respondent

s website to include an option for donors to make 
donations on the website directly. In
 
that connection, the team 
evaluated two or three different companies to design the we
b-
site and to implement fundraising strategies. They finally s
e-
lected Convio as the vendor to utilize, and the team so reco
m-
mended to the 
b
oard. The recommendation was app
roved, and 
Convio was selected.
 
After Convio was chosen, Lord was the liaison between R
e-
spondent and Convio. She worked with the consultant from 
Convio, ran the reports about the donations and evaluated the 
success towards the goals that Convio had said Re
spondent 
could achieve. Convio would make suggestions concerning 
sending out emails and designing the website in a way that 
encourage more donations. Lord, the CFO
,
 
and the public rel
a-
tions director would evaluate these suggestions and recommend 
them to th
e 
b
oard.
 
Convio initially had signed a 
3
-
year contract with Respon
d-
ent. In 2007, Convio and Respondent entered into a new co
n-
tract. Lord and the other members of the team evaluated the 
performance of Convio, as well as the proposals made by Co
n-
vio, to rene
w its contract and recommended to the president and 
the 
b
oard that the proposal be accepted. The president and the 
b
oard agreed, and a new 
3
-
year contract was signed on Se
p-
tember 25, 2007
,
 
by Johnston on behalf of Respondent. Lord

s 
initials also appeared 
on the document, as well as Jeffrey 
Wands, the CFO at the time. Johnston had initiated a policy that 
the supervisory manager in charge of the function, for which 
the contract would serve, would be required to initial each co
n-
tract that Johnston would sign.
 
The contract lists Lord as the 

principal contact

 
and 

billing contact

 
for Respondent in 
connection with the implementation of the contract. Some of 
the specific strategies that Convio would suggest and that Lord 
and the other members of the team would 
evaluate included 
how many times per year emails should be sent out and at what 
time of the year emails should be sent out to try and get the best 
response.
 
In 2009, Convio recommended to Lord that Respondent i
m-
plement a new tool that would have allowed Re
spondent to 
closely integrate online donations with offline donations. R
e-
spondent

s offline donations that were received by mail had 
been coordinated by Kuznir in a separate database. The new 
tool would have enabled all of Respondent

s donations to be in 
o
ne place. Lord thought that this was a good idea and discussed 
it with Gasecki. Gasecki also thought the concept was a good 
idea, but there had been no pricing information at the time. 
Lord was in the process of exploring different options for how 
Responde
nt could implement it and how much it would cost 
when she was terminated. The record does not reflect whether 
this proposal by Convio was ever implemented by Respondent.
 
On October 23, 2009, Lord sent a memorandum to Gasecki 
recommending personal fundraisi
ng software that had been 
suggested by Convio. The memo gives reasons why Lord 
thought that the proposal was worthwhile pursuing and inclu
d-
ed the cost of the product. Respondent did not follow Lord

s 
recommendation in this regard because as Gasecki testifi
ed, 

We weren

t convinced that it would give us enough of a r
e-
turn.

21
 
Respondent also raises money through a direct mail ca
m-
paign. The vendor utilized by Respondent to implement the 
                                        
        
 
21
 
The record does not reflect precisely how or who made the dec
i-

product.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
204
 
program was Alpha Dog. This direct mail campaign resulted in 
$1.1 million
 
in revenue for Respondent in 2009. Lord was r
e-
sponsible for managing the relationship between Alpha Dog 
and Respondent. She was, as she was with Convio, the liaison 
between Respondent and Alpha Dog. This role consisted of 
making sure Respondent got the ma
ilings out on time according 
to the plan and monitoring the reports to see if Respondent was 
raising the amounts of money that Alpha Dog had projected. 
Lord also was making sure that Respondent submitted the ne
c-
essary information to Alpha Dog by the deadli
nes required by 
the plan put in place by Alpha Dog.
 
Lord was also involved, along with Public Relations Director 
Wright, in reviewing and changing, if necessary, copies of le
t-
ters prepared by Alpha Dog to be sent by direct mail under 
Respondent

s name.
 
In 
2005, during Hurricane Katrina, some employees of R
e-
spondent had been there assisting, presumably with regard to 
helping with animals. Someone suggested to Lord that R
e-
spondent include that fact in a mailing so that people might 
want to keep that in mind w
hen deciding on whether to donate 
to Respondent. Lord proposed to Johnston that this be done, 
and the recommendation was approved.
 
Alpha Dog representatives would have two meetings a year 
with representatives of Respondent to discuss Alpha Dog

s 
plans for 
direct mailing. Lord would be present, along with 
Johnston, the CFO, Wright
,
 
and Marzano, at times. Lord, since 
she was the liaison with Alpha Dog, discussed with Alpha Dog 
representatives their proposal before the meetings with R
e-
spondent and then would a
sk Lord if anything is missing. Ho
w-
ever, Lord did not make any suggestions to what should be 
included in the proposal, but would comment on typographical 
errors that she found. Lord would also coordinate with Mike 
Monk, the CEO of Alpha Dog, in setting up 
the twice yearly 
meetings with Respondent. 
 
During these meetings, the Alpha Dog representatives would 
present its plans for the next year. The group of Respondent

s 
officials, including Lord, described above, would discuss it and 
eventually approve the pl
an proposed by Alpha Dog.
 
An email exchange between Lord and representatives of A
l-
pha Dog in June 2009 reflects that Mike Monk, CEO of Alpha 
Dog, proposed a prospect test consisting of a modification of 
the frequency and content of Respondent

s direct mail
ings. 
Monk stated in the email that 

I need your approval this week if 
at all possible.

 
The mail also reflects that he could call Lord 
the next morning to discuss his proposal.
 
A week later, Lord responded to Laura Klaus, another repr
e-
sentative of Alpha D
og, as follows: 

The package looks good. 
Let

s go ahead with the test. As I discussed with Mike, this 
won

t be an additional cost on top of our original plan, but we 
will be substituting some of the planned quantity with this. Let 
me know if you need anyth
ing else. Thanks.

22
 
Another facet of Lord

s responsibility involved maintaining 
Respondent

s Facebook page and Twitter account. This was 
actually part of the Convio proposal, which Respondent impl
e-
                                        
        
 
22
 
The record does not reflect whether Lord obtained authorizatio
n 
from anyone else at Respondent before approving the request of Alpha 
Dog to go forward with the test.
 
mented to utilize these social networking sites to publici
ze R
e-
spondent

s operations. In that regard, Lord would consult with 
Public Relations Manager Wright and decide which items to 
post, and Lord would be responsible for actually posting u
p-
dates on these sites.
 
Lord

s primary responsibility was as manager of 
technology. 
She was in charge of all of Respondent

s technological infr
a-
structure, including its computer networks, PCs, software used 
by Respondent, internet connections
,
 
and its phone system. She 
worked with the outside vendor, which maintained Respon
d-
en
t

s computer network to make sure that everything is fun
c-
tioning. If any employee had questions about or problems with 
their computer or software, if it could not be resolved by their 
supervisor, they would go to Lord for assistance.
 
Lord would also be inv
olved in making recommendations to 
Respondent to expand or change its technology. In that regard, 
in 2006, Lord recommended that Respondent change the dat
a-
base that Respondent used to track animals. Lord believed that 
the prior system used by Respondent wa
s inferior to 

PetPoint,

 
and she recommended that Respondent switch to PetPoint. The 
recommendation was accepted, and PetPoint became Respon
d-
ent

s shelter software. PetPoint tracks the animal from the time 
that it comes into the shelter and includes its m
edical history, 
how long the animal remains in the system and when it is 
adopted. The program also includes animal statistics about 
Respondent

s operations, the animals that it receives and where 
they come from. PetPoint also records case receipts and it i
s a 

point of sale system.

 
A large number of Respondent

s e
m-
ployees utilize PetPoint, and if they have questions or problems 
about it, they come to Lord for assistance. Lord also monitors 
the system and will notify employees if she sees errors in their 
us
e of the system.
 
On June 18, 2009, Lord recommended to Gasecki that they 
utilize a new internet monitoring system and attached a descri
p-
tion of the product for Gasecki

s review. The record does not 
establish whether the particular recommendation was ultima
tely 
approved. Lord did testify, however, that Respondent switched 
to a 

new database

 
in 2009 based on her recommendation, but 
did not provide any further details concerning this item.
 
Finally, Lord was assigned to the project of obtaining regi
s-
tration fo
r Respondent with Charity Navigator, which is a ra
t-
ing agency for nonprofits and charities. Lord interacted with 
Charity Navigator in registering Respondent, obtaining and 
compiling the necessary information from various sources wit
h-
in Respondent to submit
 
to the agency and filling out the appl
i-
cation. This process resulted in Charity Navigator awarding 
Respondent a 4
-
star rating on July 1, 2009.
 
VII
.
 
 
ANALYSIS
 
A. 
 
Supervisory Status of Lord and Karchere
 
Section 2(11) of the Act, 29 U.S.C. § 152(11)
, defines the 
term 

supervisor

 
as:
 
 
An individual having authority, in the interest of the 
employer, to hire, transfer, suspend, lay off, recall, pr
o-
mote, discharge, assign, reward, or discipline other e
m-
ployees, or to responsibly direct their, or to adju
st their 
grievances, or to effectively recommend such action, if in 
 CONNECTICUT HUMANE S
OCIETY
 
205
 
connection with the foregoing, the exercise of such autho
r-
ity is not of a merely routine or clerical nature but requires 
the use of independent judgment.
 
 
An individual need only possess 
o
ne
 
of these indicia of s
u-
pervisory authority as long as the exercise of such authority is 
carried out in the interest of the employer, and requires the use 
of independent judgment. 
Sheraton Universal Hotel
, 350 
NLRB 1114, 1115 (2007); 
Arlington Masonry
 
Sup
ply
, Inc.
, 339 
NLRB 817, 818 (2003). It is not required that the individual 
have exercised any of the powers enumerated in the statue, 
rather, it is the 
existence
 
of the power that determines whether 
the individual is a supervisor. 
Arlington Masonry
, supra
; 
Cal
i-
fornia Beverage
 
Co.
, 283 NLRB 328 (1987).
 
Thus, while Section 2(11) of the Act requires only posse
s-
sion of 

authority

 
to carry out the enumerated supervisory 
function, the evidence still must suffice to show that such a
u-
thority actually existed. 
Ava
nte at Wilson, Inc.
, 348 NLRB 
1056, 1057 (2006). The burden of proving supervisory status 
falls on the party asserting it. 
Sheraton Universal
, supra; 
KGTV
, 329 NLRB 454, 455 (1999). The proof that is required 
to demonstrate the existence of supervisory aut
hority must 
relate to the specific period of time, wherein the alleged supe
r-
visor had such authority. It is irrelevant if the individual po
s-
sessed such authority at a different time. 
Avante at Wilson
, 
supra at 1057.
 
Further, the Board has repeatedly observ
ed, supported by the 
c
ourts, that in making a determination of supervisory status, 
such status should not be construed too broadly because an 
employee, who is deemed to be a supervisor, may be denied 
rights, which the Act is intended to protect. 
Talmadge P
ark 
Inc.
, 351 NLRB 1241, 1243 (2007); 
Oakwood Healthcare, Inc.
, 
348 NLRB 686, 688 (2006); 
Avante at Wilson
, supra at 1058; 
Tree
-
Free Fiber Co.
, 328 NLRB 389, 390 (1999); 
East Village 
Rehabilitation Center v. NLRB
, 165 F.3d 960, 963 (D.C. Cir. 
1999); 
Williamson Piggly Wiggly v. NLRB
, 827 F.2d 1098, 
1100 (6
th
 
Cir. 1987); 
Westinghouse Electric 
Corp. 
v. NLRB
, 
424 F.2d 1151, 1158 (7
th
 
Cir. 1970).
 
In applying the principles set forth in these and other cases, I 
conclude that Respondent has fallen short of m
eeting its burden 
of proof that either Karchere or Lord was a supervisor under 
Section 2(11) of the Act at the time that Respondent terminated 
them. As I have observed above, Respondent appears to have 
abandoned its prior position that Karchere was a statu
tory s
u-
pervisor since its own witness conceded that Karchere did not 
supervise anyone. Moreover, no evidence was adduced that 
Karchere possessed or exercised any of the indicia of superv
i-
sory authority set forth in 2(11) of the Act. Accordingly, I find 
tha
t Respondent has not demonstrated that Karchere was a 
2(11) supervisor.
 
Respondent does vigorously assert that it has presented ev
i-
dence to establish that Lord possessed and/or exercised several 
of the indicia of supervisory status in Section 2(11) of the 
Act. 
It asserts that Lord possessed and exercised the authority to 
effectively recommend hiring, direct the work of employees, 
issue disciplinary memoranda
,
 
and write performance evalu
a-
tions for employees.
 
I do not agree that the evidence adduced at the tr
ial concer
n-
ing these issues established that Lord either possessed or exe
r-
cised any primary indicia of supervisory responsibility during 
the relevant time period.
 
In that regard, I note that the evidence is undisputed that in 
June 2009, several months befo
re her termination, a substantial 
portion of Lord

s alleged supervisory functions were removed 
as a result of a reorganization, wherein she no longer had r
e-
sponsibility for supervising customer service representatives. 
Therefore, much of the evidence prese
nted concerning Lord

s 
pre
-
June authority concerning the customer service represent
a-
tives is not relevant to the determination of her status in D
e-
cember 2009 when she was terminated. 
Avante at Wilson
, supra 
at 1057; 
Volair Contractors
, 341 NLRB 673, 674

67
5 (2004). 
However, I do agree with Respondent that since it is sufficient 
that it establish that Lord possessed authority to exercise any of 
the indicia of supervisory status set forth in 2(11) of that Act, 
that it is appropriate to consider Lord

s pre
-
Jun
e conduct with 
respect to Kuznir, since it is clear that she continued to supe
r-
vise Kuznir, even after the June 2009 reorganization. For e
x-
ample, I conclude that had Lord not been terminated, she would 
have written Kuznir

s 2009 performance evaluation sinc
e the 
evidence discloses that Lord had performed this function in 
several prior years.
 
Whether Lord

s authority to write these performance evalu
a-
tions as well as other evidence of her pre
-
 
and post
-
June 2009 
conduct with regard to Kuznir and other employee
s is sufficient 
to establish supervisory status is another matter. It is to these 
issues that I now turn.
 
Respondent places significant reliance on what it characte
r-
ized as Lord

s participation in Respondent

s hiring process, 
both before and after June 200
9, to establish that Lord exe
r-
cised and possessed the authority to effectively recommend 
hiring of employees. The evidence, however, discloses only a 
single instance, where it was established that Lord effectively 
recommended the hire of an employee by Res
pondent. That 
was Lord

s role in the interviewing along with Team Leader 
Czerwinski of Angela Utaro in January 2008. There, Lord, after 
the interview, recommended that Respondent hire Utaro, and 
Respondent did so without any further interviews. 
This
 
conduc
t 
would be evidence of Lord exercising her authority to effectiv
e-
ly recommend hire, but it cannot be considered as relevant to 
Lord

s status when she was terminated since this conduct was 
related to her supervisory role over customer service emplo
y-
ees, whi
ch had ended in June 2009. 
Avante at Wilson
, supra; 
Volair Contractors
, supra.
23
 
Respondent, apparently conceding the irrelevancy of the 
Utaro hiring, argues that Lord, subsequent to June 2009, co
n-
tinued to be involved in the hiring process. In that regard
, in 
July 2009, Marzano asked Lord to participate in an interview 
                                        
        
 
23
 
While Lord made one effective recommendation to hire Utaro in 
January 2008, I need not, and do not, decide whether this conduct or 
other pre
-
June 
2009 evidence is sufficient to establish that Lord was a 
supervisor under Sec
.
 
2(11) of the Act at that time. I do find, however, 

relevant to her status post
-
June 2009 when she no longer su
pervised 
customer service employees, of which Utaro was one.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
206
 
with Marisa Evans, who was applying for a position as a cert
i-
fied vet tech. According to Marzano, Respondent was conside
r-
ing Evans as a potential candidate for a district manager since 
Evans
 
had 

a lot of experience.

 
Marzano testified that she 
wanted Lord

s input as to whether Evans would fit into R
e-
spondent

s management team, and so that the managers pr
e-
sent, including Lord, 

could answer the applicant

s questions as 
far as the whole compan
y picture.

 
Marzano further testified that Respondent utilized a 

three
-
interview

 
process, wherein three groups of managers would 
interview the applicant and give feedback to Respondent

s 
decisionmaker, Johnston, as to the particular manager

s opinion 
whe
ther they thought the applicant would 

fit.

 
Lord inte
r-
viewed Evans, along with Wright, Zaluski
,
 
and Marzano. There 
were also two other interviews with different managers, where 
Marzano also attended. One of the interviews, the last one, also 
included 
Johnston
.
 
According to Marzano, Lord was present along with Zaluski 
and Wright at one of the three interviews with Evans. Marzano 
did not recall what Lord said during the interview, but recalled, 

I

m sure she asked her questions. I don

t remember anything
 
in particular.

 
The record reflects that after the interview, 
Wright, Zaluski, Marzano
,
 
and Lord met in the conference 
room for 

feedback.

 
Marzano testified further concerning the 
process and the opinions of the managers. 

As I mentioned 
before, Maureen 
and other managers were part of an interview 
process and their input was requested in those cases. It 
wouldn

t have been as strong as recommending someone for 
hire, but there would have been attention paid to their opinions, 
whether they thought this was a
 
good fit for us.

 
Marzano also 
testified that while she didn

t remember anything in particular 
that Lord said about Evans during the feedback she added that 

we probably asked her what she thought,

 
and Lord said that 
she 

liked her.

 
Marzano did not test
ify as what, if anything, 
she or the other managers, who participated in the interview 
along with Lord, said. Significantly, Marzano also did not test
i-
fy as to whether or not this group of managers that included 
Lord made any recommendation to Johnston tha
t Evans be 
hired. Marzano also did not testify whether or not she transmi
t-
ted to Johnston Lord

s comment during the 

feedback

 
that she 

liked

 
Evans. Further, Marzano conceded that Respondent had 
not made any decision whether or not to offer a position to
 
Evans when Evans dropped out of the consideration for the job.
 
Based on the above facts, Respondent argues that Lord

s i
n-
volvement in the hiring process concerning Evans demonstrated 
that Lord still possessed the authority to effectively recommend 
hiring 
subsequent to June 2009. I disagree.
 
Indeed, Marzano

s own testimony refutes any such concl
u-
sion. Thus, Marzano conceded that Lord

s participation in this 
interview, along with other managers, was 

not as strong as 
recommending

 
someone for hire, but merel
y that Respon
d-
ent

s decisionmaker, Johnston, pay attention to their opinion 
whether the managers thought the applicant was a good fit for 
the organization. This can hardly be construed as a recomme
n-
dation to hire. More importantly, here the only comment ma
de 
by Lord concerning Evans was that she 

liked

 
Evans, which 
does not even rise to the level of an opinion that Evans was a 

good fit

 
for Respondent, much less to a recommendation that 
Evans be hired. Further, there is no evidence that Lord

s co
m-
ments ab
out Evans were even communicated by Marzano to 
Johnston or that anyone, including Lord, had made a reco
m-
mendation to Johnston that Evans be hired.
 
Finally, it is undisputed that Respondent never made any d
e-
cision whether or not to offer a position to Evans
. Thus, Lord

s 
role in the interview process, concerning Evans, falls short of 
establishing that she had the authority to effectively reco
m-
mend the hiring of employees.
 
I would also note that participation in the interview process, 
even where opinions or r
ecommendations are given, is not ne
c-
essarily sufficient to establish effective recommendations to 
hire, particularly, where as here, the decisionmaker (Johnston) 
also participated in the interview process. 
Ryder Truck Rental
, 
32
6
 
NLRB 1386, 1387 fn. 9 (199
8); 
Waverly
-
Cedar Falls 
Health Care
, 297 NLRB 390, 392 (1989).
 
Respondent presented no evidence, that even if Lord

s 
statement to Marzano that she liked Evans could be construed 
as a recommendation to hire, that Lord

s purported recomme
n-
dation would have c
arried more weight than that of the other 
interviewers or, indeed, any weight at all. 
The Door
, 297 NLRB 
601, 602 (1990).
 
Finally, the best that can be said for Lord

s participation in 
this process is that she is part of a group recommendation that 
the app
licant would be a good fit for the organization. This kind 
of a 

recommendation

 
is considered to be merely an asses
s-
ment of 

compatibility,

 
and does not support a finding of a 
hiring authority within the meaning of Section 2(11). 
Talmadge 
Park, Inc.
, 351
 
NLRB 1241, 1244 (2007); 
Tree
-
Free Fiber Co.
, 
328 NLRB 389, 391 (1999); 
Greenspan D.D.S., P.C.
, 318 
NLRB 70, 76

77 (1995), enfd. mem. 101 F.3d 107 (2d Cir. 
1996); 
Anamag
, 284 NLRB 621, 623 (1987).
 
Respondent fares little better in its assertions that Lord

s role 
in the interview process concerning Cordner and Gasecki also 
establishes that she possessed or exercised the authority to e
f-
fectively recommend hire. Marzano testified concerning Lord

s 
role in this interview process for Cordner, who was interviewed
 
and ultimately hired for the position of district manager.
 
Marzano was uncertain as to the date of the interview of 
Cordner that Lord participated in, but an email introduced into 
the record places the interview on July 16. According to the 
email, Marzano
, Wright
,
 
and Zaluski were also present. Similar 
to her testimony concerning Lord

s role in the interviewing of 
Evans, Marzano asserted that Lord, as well as the other mana
g-
ers present during the interview, provided opinions as to 
whether Cordner would be 
a 

good fit for the job.

 
However, 
Marzano did not testify as to what Lord specifically stated du
r-
ing or after the interview and did not testify whether Lord either 
recommended that Respondent hire Cordner or even whether or 
not Lord felt Cordner would be 
a 

good fit.

 
Indeed, Marzano 
did testify that Lord 

would have participated in the interview 
process to not only answer questions that the candidate would 
have, but also to give the applicant some insight into the orga
n-
ization as a whole and to ask questi
ons.

 
Further, Marzano did 
not even testify whether or not the group of managers, inclu
d-
ing Lord, who interviewed Cordner, made a group recomme
n-
dation to hire Cordner or what other interviews were conducted 
before she was hired. As related above, Marzano t
estified that 
 CONNECTICUT HUMANE S
OCIETY
 
207
 
normally Respondent

s interview process consisted of three 
separate interviews, including Johnston, the decisionmaker.
 
In these circumstances, similar to my conclusions detailed 
above concerning Lord

s role in the interviewing of Evans, her 
p
articipation in the interview of Cordner provides no support 
for Respondent

s assertion that Lord exercised or possessed the 
authority to effectively recommend hire of employees. Thus, as 
noted above, Respondent provided no evidence that the group 
of manag
ers that included Lord, and who interviewed Cordner, 
made a recommendation to hire Cordner or even that they co
n-
sidered Cordner a 

good fit.

 
More significantly, no evidence 
was adduced that Lord herself made any such recommend
a-
tions.
 
Moreover, as I have 
detailed above, participation in the i
n-
terviewing process is insufficient in itself to establish the requ
i-
site 2(11) supervisory authority to recommend hire, even where 
such recommendations are made, particularly where as here, 
Johnston, the decisionmaker,
 
also participated in an interview 
of the applicant. 
Ryder Truck
, supra, 326 NLRB at 1387; 
Talmadge Park
, supra; 
Tree
-
Free Fiber
, supra at 391; 
Gree
n-
span DDS
, supra, 318 NLRB at 76

77; 
Anamag
, supra, 284 
NLRB at 623; 
The Door
, supra, 297 NLRB at 602.
 
Addit
ionally, even apart from the above analysis, Lord

s pa
r-
ticipation in interviewing Cordner cannot be used to establish 
Lord

s supervisory status under Section 2(11) of the Act since 
supervisors are not considered employees of the employer. 
Volair Contractor
s
, supra. It is well
 
settled that an individual 
must exercise supervisory authority over employees of the e
m-
ployer in order to qualify as a supervisor under Section 2(11) of 
the Act. 
Franklin Hospital Medical Center
, 337 NLRB 826, 
827 (2002) (purported sup
ervisors supervised employees e
m-
ployed by outside vendors); 
North General Hospital
, 314 
NLRB 14 (1994) (attending physicians supervised interns and 
residents); 
Great Lakes Sugar Co
.
, 92 NLRB 1408, 1409

1410 
(1951) (supervision over agricultural workers, wh
o are exclu
d-
ed from the definition of employee under 2(3) of the Act). It, 
therefore, follows, and I so conclude, that Lord

s role in hiring 
Cordner cannot be considered as indicative of 2(11) supervis
o-
ry status, even if it had been established, which it h
as not, that 
Lord effectively recommended that Cordner be hired by R
e-
spondent.
 
For similar reasons, I also reject Respondent

s contention 
that Lord

s participation in the interview process for the hiring 
of Gasecki as CFO is supportive of her supervisory s
tatus. The 
evidence adduced on this issue reveals that in April 2008, Lord 
participated in a panel interview of Gasecki, along with Wright, 
Marzano
,
 
and Zaluski. Gasecki also had a third interview, i
n-
cluding a panel of people, including Johnston. However, 
the 
record does not reveal whether Lord was present at the third 
and final interview. No further evidence was presented co
n-
cer
n
ing this issue. Thus, once again, no evidence was presented 
that either the managers, who interviewed Gasecki, or Lord 
herself, m
ade any recommendation to hire Gasecki. As detailed 
above, mere participation in the interviewing of applicants is 
insufficient to establish the exercise or the possession of the 
authority to effectively recommend hiring. 
Ryder Truck
, supra; 
Tree
-
Free Fibe
r
, supra.
 
Further, since the CFO is clearly a supervisory position, 
Lord

s involvement in interviewing a candidate for such a pos
i-
tion cannot be considered as relevant to 2(11) status. 
Franklin 
Hospital
, supra; 
North General Hospital
, supra; 
Great Lakes 
Su
gar
, supra.
 
In addition to Lord

s alleged authority to recommend hire, 
Respondent also asserts that Lord effectively recommended 
discipline, which is 
1
 
of the 12 indicia of supervisory authority 
in 2(11) of the Act. In that regard, Respondent introduced th
ree 
memos, which it characterized as disciplinary, reflecting di
s-
cussions that Lord had, all prior to June 2009, with two e
m-
ployees, one of whom was Kuznir. Two of the documents i
n-
volved Lord criticizing Customer Service Representative Witt 
for leaving blo
od at his station and for arguing with another 
employee. The third memo, issued to Kuznir on December 23, 
2008, reflects a discussion between Lord and Kuznir concer
n-
ing 

proper form and attention to detail on donor acknow
l-
edgement letters

 
and states that 
Lord indicated to Kuznir that 
she must be more careful in proofing letters before presenting 
the letters to Johnston for his signature.
 
The memos issued by Lord to Witt have no significance in 
assessing Lord

s supervisory status, as I have detailed above, 
since they involved customer service employees, whom Lord 
no longer supervised subsequent to June 2009.
 
I agree with Respondent that Lord

s memo to Kuznir can be 
considered even though it occurred in 2008 since it is relevant 
to whether she 

possessed

 
the
 
authority to discipline emplo
y-
ees in 2009 as her supervisory responsibilities towards Kuznir 
did not change. However, I do not agree with Respondent that 
Lord

s memo to Kuznir establishes that Lord possessed the 
authority to discipline or to effectively r
ecommend discipline. 
Significantly, Respondent has not showed that in the memo 
issued by Lord to Kuznir, or for that matter to Witt, Lord me
n-
tioned the possibility of any discipline for the employees i
n-
volved if the conduct complained of continued or that 
the 
memos issued by Lord resulted in any further discipline by 
Respondent or that it was part of a progressive disciplinary 
process utilized by Respondent. In such circumstances, R
e-
spondent has not demonstrated Lord

s supervisory authority to 
discipline em
ployees. 
Pacific Coast M.S, Industries
, 355 NLRB 
1422, 1425
 
(2010); 
Williamette Industries
, 336 NLRB 743, 744 
(2001); 
Ken
-
Crest Services
, 335 NLRB 777, 778 (2001); 
Ve
n-
cor Hospital
-
Los Angeles
, 328 NLRB 1136, 1139 (1999).
 
Further, the one memo that Lord iss
ued to Kuznir was inst
i-
gated by Johnston through Gasecki, who informed Lord that 
Johnston had directed that she speak to Kuznir about the proli
f-
eration of errors that Johnston had been receiving in letters that 
had been prepared by Kuznir for Johnston

s si
gnature. Thus, 
this memo not only did not mention possible discipline for 
Kuznir, but does not demonstrate independent judgment since 
Lord was directed by higher management to issue the memo. 
Ryder Truck
, supra, 326 NLRB at 1387.
 
Accordingly, Respondent ha
s not come close to establishing 
that Lord possessed or exercised the authority to issue a re
c-
ommend discipline.
 
Respondent also argues that Lord

s role in the preparation of 
performance reviews establishes her supervisory status. The 
record establishes th
at Lord, along with Czerwinski, prepared 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
208
 
performance reviews for the customer service representatives 
under their joint supervision. Once again, the conduct of Lord 
cannot be considered in assessing her post
-
June 2009 status 
since her supervision of custom
er service employees ceased at 
that time. I again agree with Respondent that Lord

s prepar
a-
tion of performance evaluations for Kuznir in 2006, 2007
,
 
and 
2008 can be considered in assessing Lord

s status post
-
June 
2009 since her supervision of Kuznir contin
ued after Lord

s 
supervisory authority over customer service employees was 
removed. However, the authority to evaluate employees

 
pe
r-
formance is not a 2(11) indicium. Thus, when the evaluation 
does not by itself affect the wages and the job status of the e
m-
ployee evaluated, the individual performing such an evaluation 
will not be found to be a statutory supervisor. 
Pacific Coast 
M.S. Industries
, supra, 355 NLRB 
at 1423
 
fn
.
 
13; 
Williamette 
Industries
, supra, 336 NLRB at 743, 744; 
Elmhurst Extended 
Care Facil
ities
, 329 NLRB 535, 536 (1999); 
Vencor Hospital
, 
supra, 328 
NLRB 
at 1139

1140. Here, Respondent has not 
adduced any evidence that the evaluations written by Lord for 
Kuznir, or indeed for the customer service representatives, 
played any role in the employ
ees

 
job status or on any potential 
wage increases for these employees. Thus, Lord

s supervisory 
status has not been established by her role in preparing perfo
r-
mance evaluations.
 
Moreover, the record establishes that Johnston
 
regularly 
changed portions of Lord

s reviews, including making changes 
in Lord

s scores for Kuznir in the 2008 review for Kuznir pr
e-
pared by Lord. This finding further diminishes the significance 
of Lord

s role in preparing these evaluations in assessing 
her 
supervisory status. 
Elmhurst Extended Care
, supra at 536

538 
(employer has not established that the annual evaluations of 
charge nurses lead directly to personnel actions, which affect 
either the wages or the job status of the CNAs).
 
Respondent also co
ntends that it has proven that Lord

s d
i-
rection of the work of Kuznir, as well as that of other emplo
y-
ees, demonstrates her supervisory status. Once again, I cannot 
agree.
 
In order to establish that an individual 

responsibly directs

 
employees under Secti
on 2(11) of the Act, it must be esta
b-
lished that the employer delegated to the purported supervisor 
the authority to direct the work of employees using independent 
judgment, plus the authority to take corrective action if nece
s-
sary and that there is a pros
pect of adverse consequences for the 
putative supervisor if he/she does not take these steps. 
Oakwood Health Care
,
 
Inc.
, 348 NLRB 686, 690

694 (2006). 
Here, Respondent relies on the evidence that Lord was respo
n-
sible for directing and correcting Kuznir

s w
ork, particularly 
Kuznir

s writing of donor acknowledgement letters, corrected 
her timecards
,
 
and approved Kuznir

s vacation requests. Fu
r-
ther, Lord instructed customer service employees subsequent to 
June 2009 on the use of Respondent

s PetPoint system, a
nd if 
an employee had a question about the use of the PetPoint sy
s-
tem, they would ultimately go to Lord for direction, assuming 
that their immediate supervisor could not solve the problem.
 
Lord

s correction of Kuznir

s timecards does not evidence 
independe
nt judgment, but is considered to be merely a routine 
clerical function not demonstrative of supervisory status. 
Talmadge Park
, supra, 351 NLRB at 1244; 
Webco Industries, 
334 NLRB 608, 610 (2001).
 
Similarly, while Lord does recommend approval of vacations 
for Kuznir, these recommendations do not involve the exercise 
by Lord of independent judgment since they are based on the 
availability of the dates or enforcement of Respondent

s rules 
on frequency of vacation days and are routine and clerical in 
nature. 
D
ico Tire, Inc.
, 330 NLRB 1252, 1253 (2000); 
Fleming 
Cos.
, 330 NLRB 277, 280 (1999); 
North Shore Weeklies
, 
Inc.,
 
317 NLRB 1128, 1130 (1995).
 
I need not decide whether Lord

s conduct in correcting errors 
in Kuznir

s preparation of letters for Johnston

s sign
ature
24
 
or 
her role in instructing employees in the use of PetPoint involves 
the exercise of independent judgment since Respondent has 
clearly failed to demonstrate the existence of the third crucial 
element of establishing responsible direction under 
Oakw
ood 
Healthcare
, supra. Thus, Respondent has adduced no evidence 
that Respondent holds Lord accountable for the performance of 
Kuznir or any other employee allegedly under Lord

s superv
i-
sion. It produced no evidence that Lord faced the prospect of 

adverse 
consequences

 
due to a failure of Kuznir or any e
m-
ployee to perform the tasks that Lord allegedly is responsible 
for directing them to perform. 
Lynwood Manor
, 350 NLRB 
489, 490

491 (2007); 
Golden Crest Healthcare
, 348 NLRB 
727, 731

732 (2006); 
Oakwood 
Healthcare
, supra at 695.
25
 
Respondent also asserts that the evidence established that 
Lord possessed several secondary indicia of supervisory status, 
such as participation in management meetings, receipt of R
e-
spondent

s management memos, as well as the fa
ct that e
m-
ployees considered her to be a supervisor.
26
 
Respondent further 
asserts that such indicia of supervisory status can be relied upon 
to support a finding of supervisory status. 
Sheraton Hotels
, 
supra, 350 NLRB at 1118.
 
However, it is well
 
settled t
hat absent evidence of the exis
t-
ence of one of the primary indicia of supervisory status, se
c-
ondary indicia are not dispositive. 
Pacific Coast M.S. Indu
s-
tries
, supra, 355 NLRB 
at 1423
 
fn. 13; 
Central Plumbing Sp
e-
cialties
, 337 NLRB 973, 975 (2002); 
Ken
-
Cres
t Services
, supra
,
 
335 NLRB at 779; 
Training School at Vineland
, 332 NLRB 
1412, 1412

1413 fn. 3 (2000).
 
Therefore, since I have found that Respondent has not 
demonstrated that Lord possessed or exercised any of the pr
i-
                                        
        
 
24
 



corrected.
 
25
 
While the performance evaluation of Lord by Gasecki, dated Ja
n-
uary 2, 2009, does rate Lord in various areas of supervision, including 
direction of work, this evaluation was issued at a time that Lord was 
supervising customer service represent
atives (which ended in June) and 
appears to primarily be directed to this aspect of her responsibilities. 
More importantly, simply evaluating the purported supervisor on her 

c-

 
under 
Oakwood Healthcare
, supra, absent specific ev
i-


terms and conditions of employment. 
Golden Crest
, supra.
 
26
 
This latter fact was allegedly established by Kuznir referring to 

 
 CONNECTICUT HUMANE S
OCIETY
 
209
 
mary indicia of supervisory status, th
e evidence of secondary 
criteria, related above, is not sufficient to meet Respondent

s 
burden that Lord was a supervisor under Section 2(11) of the 
Act.
 
Accordingly, based upon the foregoing analysis and prec
e-
dent, I conclude that Respondent has fallen co
nsiderably short 
of meeting its burden of proof of establishing Lord

s supervis
o-
ry status at the time of her termination in December 2009.
 
B. 
 
Managerial Status of Karchere and Lord
 
While the Act makes no specific mention of 

managerial

 
employees, it is u
ndisputed that such employees are excluded 
from the Act

s coverage because their functions and interests 
are more closely aligned with management than with unit e
m-
ployees. 
International Transportation Service
, 344 NLRB 279, 
285 (2005); 
NLRB v. Bell Aerospa
ce Co.
, 416 U.S. 267, 286 
(1974).
 
Managerial employees have been defined as 

those who 
formulate and effectuate management policies by expressing 
and making operative the decisions of their employer and who 
have discretion in the performance of their jobs 
independent of 
their employer

s established policies.

 
Case Corp.
, 304 NLRB 
939, 948 (1991), enfd. 995 F.2d 700 (7
th
 
Cir. 1993); 
NLRB v. 
Bell Aerospace
, supra. Accord
:
 
NLRB v. Yeshiva University
, 
444 U.S. 672 (1980).
 
While work, which is based on technical
 
or professional 
competence, often involves the exercise of discretion and 
judgment, technical and professional employees are not the 
same as managerial employees. Technical and professional 
employees are not vested with management authority, merely 
becaus
e of their status, even though the work that they perform 
may have bearing on the direction of the company or where 
they make recommendations in order to reduce the employer

s 
cost of business. 
Case Corp.
, supra, 304 NLRB at 939 and 948. 
Further, technical
 
expertise involving the exercise of judgment 
and discretion does not confer managerial status upon the pe
r-
former. 
Case Corp.
, supra at 948; 
General Dynamics Corp.
, 
213 NLRB 851, 857

858 (1974).
 
It is also clear that as in the case of supervisory status, 
the 
party asserting managerial status has the burden of proving it. 
George Mee Memorial Hospital
, 348 NLRB 327, 333 (2006). 
The definition of managerial employee has been construed 
narrowly since as with supervisory status those employees, who 
fall within 
that category, are denied substantial statutory rights. 
Curtis Industries
, 218 NLRB 1447, 1448 (1975).
 
Applying these principles to the instant case, I conclude that 
Respondent has failed to meet its burden of proof that either 
Lord or Karchere were manage
rial employees under applicable 
Board and 
c
ourt precedent.
 
With respect to Lord, Respondent relies on Lord

s conduct 
as manager of development and technology, where in Respon
d-
ent

s view she was 

involved in the formulation, determination 
and effectuation o
f management policies.

 
Point Park v. NLRB
, 
457 F.3d 42 (D
.
C
. Cir.
 
2006).
 
Respondent relies on Lord

s role in effectively recommen
d-
ing to Respondent that it change its database for animal trac
k-
ing to use software from PetPoint. Lord believed that PetPoint 
was a superior system to the one used by Respondent at the 
time. Lord

s recommendation was accepted and the PetPoint 
system, which tracks the animals from the time that it comes 
into the shelter and includes various other animal statistics and 
receipts, ha
s been utilized by Respondent since that time. Lord 
monitors the system and notifies employee if she sees errors in 
their use of the system and answers questions that employees 
may have about it.
 
Similarly, Lord was part of a team, along with Respondent

s 
CFO and public relations director, that developed the concept 
of online fundraising, which had not existed before. The team 
sought to expand Respondent

s website to include an option for 
donors to make donations directly. The team evaluated two or 
three pr
oposals and selected Convio as the vendor to use. The 
team recommended approval of Convio to Johnston and the 
Board, and the recommendation was approved. Lord was the 
liaison between Convio and Respondent. Convio would make 
various suggestions concerning s
ending out emails and desig
n-
ing the website in ways to encourage more donating. Lord, the 
CFO
,
 
and the public relations director would evaluate these 
suggestions and recommend them to the 
b
oard.
 
In 2007, the previous contract between Convio and R
e-
spondent 
was renewed after Lord and the other members of the 
team evaluated Convio

s performance and recommended that 
Convio

s proposal be accepted. Pursuant to Johnston

s instru
c-
tions, Lord initialed the contract that Johnston signed on behalf 
of Respondent.
 
In 20
09, Convio recommended that Lord implement a new 
tool that would have allowed Respondent to closely integrate 
online donations with offline donations. Lord and Gasecki 
thought it was a good idea, and Lord was in the process of o
b-
taining pricing information
 
for the tool when she was termina
t-
ed.
 
In October 2009, Lord recommended that Respondent pu
r-
chase personal fundraising software suggested by Convio. R
e-
spondent rejected Lord

s recommendation to purchase that 
software because it did not believe that it woul
d give Respon
d-
ent 

enough of a return.

 
Finally, Respondent relies on Lord

s role in managing R
e-
spondent

s relationship with Alpha Dog, the vendor used by 
Respondent in the direct mail advertising campaign. Respon
d-
ent notes that this campaign generated ove
r $1
 
million
 
in rev
e-
nue for 2009. Lord

s responsibilities for managing the relatio
n-
ship between Respondent and Alpha Dog included making sure 
that Respondent submitted the necessary information to Alpha 
Dog on a timely basis and monitoring reports to see i
f R
e-
spondent was raising the amounts of money that Alpha Dog 
had projected. She, also, along with Wright, would review and 
change, if necessary, letters prepared by Alpha Dog to be sent 
by the plan put in place by Alpha Dog.
 
Lord also made a recommendation
, which was ultimately 
approved by Respondent, to include a reference to Respon
d-
ent

s efforts to aid animals during Hurricane Katrina in its mai
l-
ings by Alpha Dog.
 
Lord was also present, along with Johnston, Gasecki, 
Wright
,
 
and Marzano, at twice yearly me
etings with represent
a-
tives of Alpha Dog to discuss Alpha Dog

s plans for direct 
mailing. The group of Respondent

s officials would discuss 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
210
 
Alpha Dog

s plans for the next year and approve the plan pr
o-
posed by Alpha Dog.
 
I cannot agree with Respondent that 
the above
-
described e
v-
idence either singly or collectively established that Lord form
u-
lated, determined or effectuated management policies as d
e-
fined by Board and 
c
ourt precedent.
 
The primary area of responsibility for Lord is that of mana
g-
ing Respondent

s
 
computer systems, which includes making 
recommendations for purchases of software and computer 
equipment and acting as a liaison between computer vendors 
utilized by Respondent, such as PetPoint and Convio. 
 
Such conduct does not establish that Lord makes
 
or effect
u-
ates policy decisions of Respondent. It demonstrates only that 
Lord uses her technical expertise with respect to computers, 
which is not considered to be making or effectuating manag
e-
ment policies, but merely a tool in carrying out its business,
 
which is animal care and not computers. 
Nurses United
 
for 
Improved Patient Healthcare
, 338 NLRB 837, 840 (2003) 
(clinical system coordinator, who uses her computer expertise 
in helping develop and implement software programs for e
m-
ployer, not a managerial
 
employee); 
International Transport
a-
tion Service
, supra, 344 NLRB at 279 (payroll and billing re
p-
resentative, who deals with software contractor and has author
i-
ty to order modifications to programs costing in excess of 
$23,000, is not a managerial employee
); 
Bakersfield Californ
i-
an
, 316 NLRB 1211, 1214

1215 (1995) (systems/pagination 
coordinator, who as computer specialist manages and makes 
recommendations on purchases of hardware and software, is 
not managerial employee; Board concludes that although her 
r
esponsibility for computer system requires technical skill and 
expertise, this skill does not involve formulating policy or ac
t-
ing independently of employer

s established policy). See also 
Case Corp.
, supra, 304 NLRB at 939 (no evidence that purpor
t-
ed 
managerial employee (engineer) has discretion to deviate 
from employer

s established policies).
 
Based upon the above precedent, it is clear, and I so find, 
that Lord

s computer responsibilities and functions do not e
s-
tablish that she was a managerial emplo
yee.
 
Respondent also relies upon, as noted, Lord

s responsibilities 
as 

development

 
manager, which encompasses managing 
Respondent

s direct mail advertising in conjunction with Alpha 
Dog, the vendor utilized by Respondent. While these respons
i-
bilities of 
Lord are not directly related to her computer skills, 
my conclusion with respect to these functions of Lord is the 
same.
 
Respondent is not in the advertising business, but in the 
business of animal care. 
Nurses United
, supra, 338 NLRB at 
840. Further, ther
e is no evidence that whatever discretion that 
Lord exercised in managing Respondent

s direct mail fundrai
s-
ing, she had the discretion to deviate from Respondent

s esta
b-
lished policies. 
Case Corp.
, supra, 304 NLRB at 939; 
Solartec 
Inc.
, 352 NLRB 331, 336

3
38 (2008) (fact that purported ma
n-
agerial employee had authority to recommend purchase and use 
of equipment and machinery and to negotiate with supplier, 
insufficient to establish managerial status since the recomme
n-
dations of knowledgeable employee does n
ot evidence emplo
y-
ee

s discretion independent of employer

s discretion and a
p-
proval).
 
Respondent

s reliance on the fact that Respondent receives 
over 
$
1 million in donations from the direct mail donations that 
Lord manages is misplaced. It is well
 
establis
hed that even 
where recommendations of a purported managerial employee 
results in saving of money for or a change of direction of e
m-
ployer

s policies that is insufficient to establish managerial 
status, particularly, where the recommendations must be a
p-
pro
ved by higher management. 
Case Corp.
, supra, 304 NLRB 
at 948

949 (engineers, whose basic function is to make re
c-
ommendations to reduce costs and save money for employer, 
are not managerial employees); 
Pacific Mutual Insurance
 
Co.
, 
284 NLRB 163, 167

168 (19
87) (senior benefits analyst, who 
has among other functions, developed cost cutting measures, 
not managerial employee since his recommendations were su
b-
ject to approval of higher management and not shown that he 
had discretion to deviate from employer

s es
tablish policy); 
Neighborhood Legal Services
, 236 NLRB 1269, 1273 (1978) 
(unit heads not managerial employees; executive director 
makes final decisions and whatever weight he may choose to 
give to unit heads viewed on policy issues are attributable to the 
unit heads

 
professional expertise); 
Illinois State Journal
-
Register
 
v. NLRB,
 
412 F.2d 37, 42

43 (7
th
 
Cir. 1969) (district 
manager not managerial employee despite authority to reco
m-
mend to company changes in policies and future plans); 
Sampson Steel & Supp
ly
,
 
Inc.
, 289 NLRB 481, 482

483 (1988) 
(warehouse supervisor, who can pledge employer

s credit and 
who recommends purchase of large warehouse saws, held not 
to be managerial, but a knowledge employee, who did not fo
r-
mulate or effectuate employer policies);
 
Lockheed
-
California 
Co.
, 217 NLRB 573, 574

575 (1975) (buyer, although they can 
commit company

s credit up to $50,000 and also negotiates 
prices with suppliers, does not have discretion independent of 
established policy since higher authority must review 
and a
p-
prove much of their recommendations); 
Westinghouse Broa
d-
casting Co.
, 216 NLRB 327, 329

330 (1975) (produ
c-
ers/directors of radio and TV stations, who were told they were 
members of management, and are involved in planning and 
production of local progr
ams, not managerial since their re
c-
ommendations must be approved by higher management off
i-
cials); 
General Dynamics
, supra at 857

859 (engineers, al
t-
hough they make recommendations that bear on company d
i-
rection and affect company policy, not managerial sin
ce their 
decisions and discretion are based on engineers

 
technical skills 
and  must be approved by managerial superiors); 
Westinghouse 
Electric
, 163 NLRB 723, 726

727 (1967), enfd. 424 F.2d 1151, 
1158 (7
th
 
Cir. 1970) (engineers, whose work requires a high
 
degree of technical competence and use of independent jud
g-
ment with respect to matters of importance to the employer

s 
financial and other managerial interests, held not 

managerial,

 
but professional employees); 
Puget Sound Power & Light Co.
, 
117 NLRB 18
25, 1827 (1957) (power pool engineers are not 
managerial although they make recommendations, which lead 
to financial outlays); 
Western Electric Co.
, 100 NLRB 420, 422 
(1952) (stock maintainer and unit stock maintainer are not 
managerial employees, even tho
ugh their functions are i
m-
portant to employer and understocking or overstocking may 
result in loss to it).
 
 CONNECTICUT HUMANE S
OCIETY
 
211
 
Accordingly, based on the above analysis and Board and 
c
ourt precedent, I conclude that Respondent has failed to meet 
its burden of proof that Lord w
as a managerial employee at the 
time that she was terminated.
 
Respondent also asserts that the evidence establishes that 
Karchere was a managerial employee since she 

formulated 
and effectuated management policies.

 
Respondent relies upon 
Karchere

s role i
n recommending changes in Respondent

s 
payroll process as well as a change in Respondent

s 

aged cat

 
program, plus her role in the preparation of the 2009 Fox Clinic 
budget. Based upon much of the same analysis and precedent 
detailed above in my discussio
n of Lord

s status, I again do not 
agree with Respondent

s contentions with respect to Karchere

status.
 
The record does establish, as Respondent asserts, that 
Karchere in her role as Respondent

s 

finance assistant,

 
effe
c-
tively recommended that Responde
nt change its payroll system 
from a manual timecard system to an automated card system. 
This recommendation clearly had financial implications for 
Respondent and was based on Karchere

s previous experience 
at a former job with the automated system that she
 
recom
men
d-
ed.
 
This conduct of Karchere is similar to Lord

s responsibilities 
as computer manager and requires a similar conclusion. 
Karchere, although exercising her judgment in making this 
recommendation, was not effectuating management policy, but 
merely
 
using her technical expertise in recommending a tool in 
carrying out Respondent

s business, which is animal care and 
not payroll processing. 
Nurses United
, 338 NLRB at 840; 
I
n-
ternational Transportation Service
, supra, 344 NLRB at 279 
(payroll and billing 
representative not managerial employee); 
Triad Management
 
Corp.
, 287 NLRB 1239, 1248 (1988) (co
r-
porate financial manager not managerial employees. See also 
Holly Sugar Corp.
, 193 NLRB 1024, 1026 (1971) (timekeeper 
not managerial employee although he exerci
ses judgment and 
makes some decisions); 
Pacific Far East Line
,
 
Inc.
, 174 NLRB 
1168, 1169 (1969) (financial analyst, who consults with ma
n-
agement about corporate financial matters, but does not form
u-
late or effectuate management policies).
 
Respondent is 
correct that the evidence further discloses that 
Karchere effectively recommended to management that it offer 
a discount for aged length of stay cats. Karchere convinced 
management, contrary to Gasecki

s view, that Respondent 
should emphasize how long the 
cat was in the system rather 
than chronological age in deciding on the discount. While this 
recommendation can be construed as a recommendation rela
t-
ing directly to animal care policy, it is, in my view, insufficient 
to establish Karchere

s managerial stat
us.
 
I note initially that this recommendation was not part of 
Karchere

s regular job or responsibilities as finance assistant. It 
stemmed from her personal interest in cats and is a suggestion 
that could have been made by any employee. 
NLRB v. Meenan 
Oil
, 
139 F.3d 311, 319

320 (2
d
 
Cir. 1988) (payroll personnel 
administrator not a managerial employee although she made 
recommendations to management on various issues. Court co
n-
cludes that 

her recommendations were spoken directly to 
management, but were not di
fferent in kind from any emplo
y-
ee

s deposit in a suggestion box

)
.
 
More significantly, as was the case with Lord

s recomme
n-
dations, Karchere

s recommendations concerning the aged pet 
discount as well as the change in payroll systems were subject 
to higher 
management approval. Thus, Respondent has not 
shown that Karchere had the discretion to deviate from R
e-
spondent

s established policies. 
Case Corp.
, supra, 304 NLRB 
at 948

949
,
 
and numerous other cases cited above in my di
s-
cussion of Lord

s status.
 
Responde
nt also places significant reliance on Karchere

s 
role in the preparation of the Fox Clinic budget. However, 
based on my credibility findings detailed above, I have credited 
Karchere

s version of her role in the preparation of this budget. 
Based on these f
indings, Karchere merely used Gasecki

s te
m-
plate of the prior year

s budget, received estimates of increases 
and decreases in revenues from Freeman, discussed the est
i-
mates with Gasecki
,
 
and Gasecki suggested to her the percen
t-
ages of increases to put into
 
the budget. Karchere credibly test
i-
fied, 

I got the figures and then I did like the grunt work, fo
r-
mulas formatting and plugging it in and just checking all these 
formulas.

 
Therefore, contrary to Gasecki

s testimony, Karchere did not 
exercise significant
 
discretion, independence
,
 
or judgment in 
her preparation of the Fox Clinic budget. Therefore, her role in 
that task is far from sufficient to establish her managerial status.
 
Respondent also makes reference to the fact that manag
e-
ment expected Karchere to
 
eventually replace Gasecki, a CFO, 
and that she was the 

primary back
-
up for Gasecki.

27
 
However, the record discloses that Karchere was never sp
e-
cifically designated as acting CFO, even when Gasecki was out. 
There was no evidence of any change in Karcher
e

s respons
i-
bi
l
ities in the rare occasions that Gasecki was out of the office. 
Indeed, Gasecki conceded that he was not out much and was 

never sick.

 
He added that when he was out he would leave a 
message on his voice
 
mail to call Karchere if they had que
s-
tions while he was out. Gasecki conceded that during the brief 
times that he was out 

nothing was of such importance that, 
you know, somebody had to step in and solve the problem right 
away.

 
In these circumstances, since Karchere had not performed 
any of
 
Gasecki

s functions or even actually filled in for him, 
this evidence is not supportive of any finding that she was a 
managerial employee. 
Hanover House Industries
, 233 NLRB 
164, 175 (1977) (accountant, who was also 

assistant to the 
vice
 
president,

 
not a managerial employee since his duties 
were not co
-
extensive

 
with vice
 
president); 
Talmadge Park
, 
supra, 351 NLRB at 1245 (no evidence that when employee 
substituted for supervisor his duties changed); 
Dean & Deluca
 
New York, Inc.
, 338 NLRB 1046, 104
7 (2003) (filling in for 
supervisor does not establish supervisory status in absence of 
evidence that individual exercised independent judgment du
r-
ing that time).
 
I also place no significance on the testimony that Respondent 
may have contemplated offering 
Karchere the position of CFO 
                                        
        
 
27
 
In that regard, an employee newsletter, issued shortly after she 


 
serve as the primary back
-
up to the 

 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
212
 
to replace Gasecki at some undetermined and unspecified time 
in the future. Admittedly, this was never told to Karchere, and 
there is no evidence presented that Gasecki was expecting to 
retire or leave Respondent

s employ.
 
Acco
rdingly, based upon the foregoing analysis and prec
e-
dent, I conclude that Respondent has not met its burden of e
s-
tablishing that Karchere was a managerial employee at the time 
of termination or, indeed, at any other time during the course of 
her employment
.
 
C. 
 
The Termination of Lord and Karchere
 
Having found that Respondent has not met its burden of e
s-
tablishing that either Karchere or Lord were supervisors or 
managerial employees under the Act, there can be no doubt that 
it has violated Section 8(a)(1) 
and (3) of the Act by terminating 
them. Indeed, Respondent admits that it discharged both e
m-
ployees because they engaged in union activities. The fact that 
Respondent may have had a good
-
faith belief that the emplo
y-
ees were supervisory or managerial or tha
t it believed that the 
employees were 

disloyal

 
is of no consequence. 
Solartec
, 352 
NLRB at 343. The mistaken belief that they were managerial or 
supervisory employees does not lessen the protection of the Act 
or excuse action that would otherwise be unla
wful. Id
.
 
Therefore, I find that Respondent has violated Section 
8(a)(1) and (3) of the Act by terminating Lord and Karchere.
 
Respondent contends that both Karchere and Lord have lost 
their right to reinstatement as a result of their postdischarge 
conduct 
of criticizing Respondent

s operations as well as var
i-
ous management representatives and members of the 
b
oard of 
d
irectors.
 
In that regard, George Gombassy is a former newspaper r
e-
porter, who operates a website under the name, 

Watchdog.

 
On January 5, 201
0, Gombassy

s website included an article 
entitled
,
 

Ct Humane Society President Under Fire From Di
s-
missed Workers Who Tried to Unionize.

 
The article refers to the discharges of Karchere and Lord and 
includes accusations of mismanagement of the Society by
 
Lord 
and Karchere. It also includes a response from Respondent

s 
p
ublic 
r
elations 
d
irector
,
 
Alicia Wright.
 
The article is set forth below:
 
 
Ct Humane Society President Under Fire From Dismissed 
Workers Who Tried to Unionize
 
 

10
 
 
Copyright © 2010, CtWatchdog.com
 
 
Two recently fired workers from the Connecticut Humane 
Society

a multimillion
-
dollar
-
a
-
year charity

are accusing its 
longtime president of unethical and improper behavior.
 
 
In written statements given to me by the two 
former workers

one a financial assistant, the other a manager

they accuse 
Richard Johnston of having his personal expenses paid for by 
the Newington
-
based charity as well as requiring paid staff to 
baby
-
sit his daughter when they were supposed to be workin
g 
at the center. There is also an accusation that one board me
m-
ber has a conflict of interest in an ongoing project.
 
 
The two have given me permission to forward their co
m-
plaints to state Attorney General Richard Blumenthal with the 
hope that he would orde
r an investigation into the operations 
of the Society. I have forwarded the complaints to Blume
n-

 
 
Johnston, who has been president of the Humane Society for 
about 20 years, did not respond to requests for comment. He 
is a lawyer and a former 
state senator.
 
 
A Society spokeswoman declined to comment on any of the 
specific claims that have been made

including that a larger 
percentage of animals are euthanized than what is made pu
b-
lic.
 
 
Instead, spokeswoman Alicia Wright blamed the allegations 
on
 

threatened libel action against anyone who made these claims 
or published them. Her complete statement is at the bottom of 
this column. The statement refers to one unsigned letter but 
Wright said the s
tatement also covers the additional written 
a
l
legations made by the former employees.
 
 

unionize some of the staff at the Connecticut Humane Soci
e-

this context, for 
unfounded allegations to be made to foster negativity towards 
management and for efforts to be made to share these stat
e-
ments with the community at large. The union issue is being 
addressed by the Society and handled through the appropria
te 

 
 
The main accusations against Johnston and the management 
of the Humane Society are being made by Bridget Karchere, 
who was finance assistant and had intimate knowledge of the 

een Lord, who worked at 
the Society more than eight years, including four as Joh
n-

 
 
Karchere of Plainville and Lord of Hartford were both fired 
on Dec. 18. A third employee, a male, was also fired last 
month. Karchere, Lord and oth
ers connected to the Society a
l-
lege that the three firings were in retaliation for their union a
c-
tivities.
 
 
After conducting numerous secret meetings, the staff of the 
Society petitioned to be represented by the Machinists Union

the same group that represe
nts many United Technologies 
workers. By a vote of 18

15 the backers of the union won. 
However, the Society is contesting the election.
 
 
The pro
-
union members claim to have support from about 20 
of the workers, with some afraid of speaking out publicly. 
Th
ey have set up an organization called The Coalition for 
Positive Change and are contacting former workers to join 
their battle. They insist that their efforts are aimed at impro
v-
ing the lives of workers as well as the 8,000 animals its she
l-
ters handle each
 
year, not for wage increases. They claim that 
Johnston and some of his managers act in tyrannical fashion 
finding ways to punish anyone who disagrees with them.
 
 

that it is a low kill shelter, tha
t .85 cents of every dollar is 
spent on the animals. They also claim that their mission is to 
treat humans humanely as well. All of these statements are 
 CONNECTICUT HUMANE S
OCIETY
 
213
 

wrote me.
 
 

ying that the number of former di
s-
gruntled employees of the humane society is almost innume
r-
able. And, these employees are not disgruntled because they 

e-
ment, or treated the animals poorly and lost
 
their jobs; rather 
they are disgruntled, damaged, and disgusted by how they 
were treated and what they were exposed to while working at 
the humane society. And, these former employees consist of 
Public Relation Directors, District Managers, Animal Care 
wo
rkers, Humane Educators, Chief Financial Officers, A
d-
ministrative staff
 
. . . 


 
 

n-
sation from the Society is $57,366 a year, Karchere said it is 
m
uch higher when one includes all of his personal expenses 
that are paid by the nonprofit firm.
 
 

g-
azine and newspaper subscriptions, real estate and attorney l
i-
cense fees, parking tickets, gasoline fo
r nonbusiness [sic] 
travel, and undocumented charges for liquor and gifts.
 
 
She also claims that some items are mischaracterized as being 
used to care for the animals to falsely improve its rating as a 
charity.
 
 

gton Branch, 
show a significant increase due to the short staffing and lack 

me.
 
 
Lord also claims that Johnston uses his company vehicle for 
personal use, including driving back and forth from Newin
g-
ton to Avon where his daughter goes to school. She claims 
that Johnston is the only employee not required to keep a log 
of his travels.
 
 

Johnston has used the society as his personal day care age
n-
cy

o-
ciety, I was the Assistant to the President and his daughter 
was pre
-
school aged. She came with him to the office most 
days and disrupted the work of many employees, who were 
expected to entertain her

 
 

play/entertainment reasons. When I questioned whether I 
should do that since I had other work to perform for the co
m-

do that 

 
 
She claims that Johnston even violates the leash rules at the 
Society with his two dogs.
 
 

in the parking lot as well as other dogs that are 
being walked 
on the property. One would think he would have more co
n-
cern for the safety of his own dogs, as well as the dogs resi
d-
ing in the shelter or belonging to clients. The shelter som
e-
times houses dogs that are aggressive and when an unr
e-
strained dog
 
approaches one of these dogs while being walked 
it is very dangerous for both dogs as well as the animal care 

 
 
The following is the response from the Humane Society
 
 
Dear Mr. Gombossy:
 
 
The Connecticut Humane
 
Society is proud of its 129 year hi
s-

children and public that we have served so faithfully over the 
years.
 
 
We are issuing the following statement in response to your 
inquiry for an interview regar
ding an unsigned letter, which 
you have received and subsequently forwarded to us for co
n-
sideration:
 
 
1. 
 
This unsigned letter contains anonymous allegations. Co
n-
sequently, we hope that you give no weight to its contents. 
We will not be dignifying the cont
ents with a reply.
 
 
2. 
 
In the case of this letter, many of the allegations are libe
l-
ous and whomever states or distributes these allegations could 
be subject to legal liability for defamation. We will immed
i-
ately consult our attorneys about this.
 
 
3. 
 
You
 
should know that there is currently an ongoing effort 
to unionize some of the staff at the Connecticut Humane S
o-
ciety. It is not unusual in this context, for unfounded alleg
a-
tions to be made to foster negativity towards management and 
for efforts to be ma
de to share these statements with the 
community at large. The union issue is being addressed by the 
Society and handled through the appropriate channel, the N
a-
tional Labor Relations Board.
 
 
4. 
 
Finally, there has been a recent personnel termination from 
th
e Connecticut Humane Society staff. This action may have 

retributive upset and damage. The Connecticut Humane Soc
i-
ety cannot comment on any termination that may have o
c-
curred because this acti
on is governed by privacy protections 
afforded the individual involved. These situations are always 
handled through the appropriate, legal channels. But again, if 
these allegations have been made by a disgruntled former e
m-
ployee, they are libelous in natur
e and should be given no 
credence.
 
 
Thank you for your thoughtful consideration of our position 
and for doing the right thing with regards to the letter in your 
possession.
 
 
Sincerely,
 
 
Alicia Wright
 
 
Public Relations Director
 
 
Two subsequent articles by 
Gombassy, dated February 7 and 
May 20, 2010, included a draft of a letter Karchere was inten
d-
ing to send to a representative of the 
b
oard of 
d
irectors (BOD) 
as well as a letter that Karchere sent to the 

new

 
leaders of the 
BOD.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
214
 
Thereafter, both Karchere a
nd Lord filed numerous posts on 
Gombassy

s website, commenting on Respondent

s operations 
and its officials. Additionally, James Luberda, who lives with 
Lord and he can be characterized as her 

significant other,

 
also 
posted several blog entries on the sa
me website, wherein he 
made some comments about Respondent

s management. 
Luberda also sent an email to Chris White, who was a member 
of the BOD and became president of the BOD after the term
i-
n
a
tions of Karchere and Lord. This email reads as follows:
 
 
From:
 
James Luberda 
james.luberda@gmail.com
 
Date: Thu, Mar 11, 2010 at 8:18 PM
 
Subject: CHS
 
To: 
cwhite@mywesthartfordlife.com
 
 
Chris,
 
 
I have met you, though you
 


[sic] inability to reach a proper settlement that will change the 
way things are run at CHS.
 
 
This is also to officially inform you that, instead of Richard 
Johnst

on my 
 
 
200+ facebook page, my twitter updates, and, given I have 
been both on
 
 
tv and radio commenting on this issue, I will focus on your 
name the next media appearance I get.
 
 
I hope things can be r
esolved sooner rather than later, as I like 
you as a person, but I cannot allow things to continue as they 
are without speaking out. And I am holding you personally 
responsible for the failure to work things out, because I know 
of your role, and am confide
nt in your ability to make a mea
n-
ingful change in CHS management.
 
 
All of these posts, including the letters sent by Karchere to 
the B
O
D, consist of essentially similar complaints about R
e-
spondent

s treatment of its employees, its allegedly unlawful 
discha
rge of Karchere and Lord, its reaction to the unionization 
of its employees and how management operates the facility. 
Some of the posts and letters include accusations against var
i-
ous individual managers, particularly Johnston as well as me
m-
bers of the BOD
. It is these references that Respondent partic
u-
larly objects to, and that it argues warrants a denial of rei
n-
statement to Lord and Karchere.
 
The specific comments relied upon by Respondent are as fo
l-
lows:
 
 
Ms. Karchere:
 
 
If I were lying I would be acting 
like CHS management and 
the [Board of Directors].
 
 
Misuse of funds, harassment of employees, and animal abuse 
and neglect; and they continue to operate in this fashion
 
 

n-
agers and corrupt [Board 
of Director] members.
 
 
Everything he [Chris White, Chair of the CHS Board of D
i-
rectors] says and does gets exposed, as do all the lies and co
r-
ruption that management is cooking up at CHS.
 
 
This goes to show you, the people running the shelters are the 
same
 
people Richard put in place
 
. . . 
the place is the same 
with or without Richard. We need to clear this management 
and [Board of Directors] out now and fast!
 
 
Those managers are heartless, crazy, selfish, and in denial.
 
 
And one last retort I have for Kary
n Cordner, from the CHS 
Board of Directors [and] now District manager, who by the 
way does not have the experience to run any shelter let alone 
be an animal care worker
. . . .
 
 
The answer is your behavior staff are completely unqualified 
and so are you and
 
your entire executive/management team.
 
 
The current management and [Board of Directors] were a
p-
pointed by Richard [Johnston] and continue to manage as 
though he is still there. The only way to repair the damage 

corrupt exec
u-
tives, managers, and Board members.
 
 
And of course, promote the wonderful, dedicated, and know
l-
edgeable staff who truly keep that place going. Not the Ric
h-
ard yes men who continue to make poor decision and harass 
employees.
 
 
Ms. Lord:
 
 
[Regard

team members who have not sided with these managers (who 
happen to be their superiors) are most likely not respected by 
the managers and are probably fearful to fully stand by their 
opinions for fear of disc
iplinary action. This is the same way 
the organization has operated for years.
 
 
[People] do not believe that things are getting better. Also, 
new policies are only as good as the people implementing 
them.
 
 
If people have been proven to make bad decisions t
ime and 
time again, no policy will turn them into effective leaders.
 
 
Anyone who knows the first thing about running a business 
knows that demonizing and harassing employees can only 
hurt business. I am not exaggerating when I say demonizing. 
The things th
at I have heard managers at all levels say about 
employees
. . . . 
Their behavior would be completely inappr
o-
priate even if the things they said were true, but it is even 
worse because they are absolutely untrue. It is absolutely e
s-
sential for the entire ma
nagement culture to change. Perhaps 
bringing in a competent new Executive Director
 
. . . 
can 
change the practices of every one of these abusive managers 
and hold them accountable for their previous actions, other 
personnel changes may need to be made as we
ll.
 
 
 
Mr. Luberda:
 
 
[T]his is not simply a question of a couple of disgruntled e
m-

frankly, abuse, under Richard Johnston.
 
 
 CONNECTICUT HUMANE S
OCIETY
 
215
 
Based on my personal interaction with Chris White [Chair of 
the CHS 
Board], let alone the public evidence before us 
sho
w
ing that, just like Richard Johnston, he has profited from 
CHS while enabling a toxic (literally) environment for staff 
and animals, I can assure you he is no better than Richard 
Johnston. I would strongl
y suggest boycotting his publications
 
. . . 
until he steps down.
 
 
[Regarding Chris White] That, fundamentally, is the purpose 

quite separate exchange with him

to give more public ev
i-
dence of h
is character which, as even the title of this blog post 
suggests, is, to say the least, questionable.
 
 
Respondent argues that both Karchere and Lord made 

ugly, 
insulting statements about the executive leadership and gover
n-
ing structure of CHS, the same ma
nagement that they would be 
expected to work with should they be reinstated.

 
It also asserts 
that Karchere and Lord lost the protection of the Act by their 
comments as described above. 
Trus Joist MacMillan
, 341 
NLRB 369, 371

372 (2004).
 
However, Responden
t

s reliance on 
Trus Joist MacMillan
, 
supra, is misplaced since that case was decided under a diffe
r-
ent rationale and standard applying 
Atlantic Steel Co.
28
 
princ
i-
ples, which are not appropriate here.
 
The Board has recently clarified this issue in 
Hawaii T
ri
b-
une
-
Herald
, 356 NLRB 
661
 
(2011)
,
 
and made clear that the 
postdischarge conduct or disparagement must be evaluated 
under the standard of whether such conduct 

was so flagrant as 
to render the employee unfit for further service or a threat to the 
efficiency of the plant.

 
Id
.
 
at 
662
, citing 
O

Daniel Oldsmobile, 
Inc.
, 179 NLRB 398, 405 (1969).
 
Respondent responds by asserting that since Lord, Karchere
,
 
and Luberda accused managers and board members of 

lying, 
misusing funds, abusing animals, corrupt
ion and harassment

 
that they can no longer 

function as members of a team when 
they have systematically poisoned virtually all their relatio
n-
ships.

 
Therefore, Respondent asserts that Lord and Karchere 
have rendered themselves 

unfit for further service o
r a threat 
to efficiency

 
in Respondent

s organization. 
Hawaii Tribune
-
Herald
, supra; 
O

Daniel Oldsmobile
, supra. 
 
Once again, I cannot agree with Respondent

s contentions. 
The first problem with Respondent

s argument is that it a
d-
duced no evidence from an
y witnesses of Respondent that an
y-
one from Respondent believed that the conduct of Lord, 
Karchere
,
 
or Luberda made Lord or Karchere unfit for service 
or a threat to efficiency or that they (Lord and Karchere) have 

poisoned their relationships

 
or that the
y can no 

longer fun
c-
tion as members of a team.

 
These sweeping contentions are 
simply made in Respondent

s brief without any evidentiary 
support that any management official or member of the BOD so 
believed. Since it is Respondent

s burden to prove its af
firm
a-
tive defense that reinstatement is unwarranted, it has failed to 
do so for this reason alone. 
George A. Hormel & Co.
, 301 
NLRB 47 (1991), enfd. denied on other grounds 962 F.2d 1061 
(D
.
C
.
 
Cir. 1992) (respondent failed to meet its burden of proof); 
Ber
kshire Farm Center
, 333 NLRB 367 (2001) (Board reverses 
                                        
        
 
28
 
245 NLRB 814 (1979).
 
judge who simply found that misconduct occurred that justified 
denial of reinstatement without any evidence that employer 
would have terminated employee for engaging in such co
n-
duct); 
Tel Data Corp.
, 
315 NLRB 364, 367 (1994) (employer 
failed to meet its burden of establishing that it would have di
s-
charged employee for engaging in conduct discovered postdi
s-
charge); 
Owens Illinois
, Inc.
, 290 NLRB 1193, 1194 (1988) 
(respondent introduced no evidence to es
tablish that misco
n-
duct of employee would have any impact on performance if 
reinstated); Cf. 
Aldworth Co.
, 338 NLRB 137, 147 (2002) (e
m-
ployer met its burden by establishing, based on record ev
i-
dence, that it would have terminated employee for engaging in 
t
he misconduct, not discovered until after the discharge). See 
also 
Family Nursing Home
, 295 NLRB 923 fn.
 
2, 928
,
 
931 
(1989) (reinstatement denied based on postdischarges assault of 
supervisor, where employer had adduced testimony that it co
n-
sidered conduct
 
of employee to be a risk to patients, and r
e-
spondent would not rehire her).
 
I, therefore, conclude that for this reason alone Respondent 
has failed to meet its burden of proof that the postdischarge 
conduct of Karchere or Lord disqualified them from the 
B
oard

s normal remedy of reinstatement and full backpay.
 
Apart from that issue, and even assuming that Respondent 
adduced the evidence that I believe would be required in order 
to at least arguably meet its burden, I conclude that Respondent 
has fallen shor
t of establishing under Board and 
c
ourt precedent 
that either Karchere or Lord were 

unfit for further service or a 
threat to the efficiency

 
of Respondent as a result of their pos
t-
discharge conduct.
 
My examination of the relevant precedent reveals that ge
ne
r-
ally this stringent standard necessary to disqualify discriminat
o-
rily discharged employees from reinstatement is met by co
n-
duct involving threats of violence or bodily harm or actual acts 
of violence. 
Hadco Aluminum & Metal Corp.
, 331 NLRB 518, 
521 (200
0) (employee threatened another employee over the 
phone by stating 

you

re going to be dead

); 
Alto
-
Shaam, Inc.
, 
307 NLRB 1466, 1467 (1992) (threat made to employee at 
home by discriminatee that she should strike 

if you valued 
your life,

 
held to be threa
t of bodily harm); 
Family Nursing 
Home
, supra, 295 NLRB at 923 (assault against employer

s 
director of nursing); 
Roure Bertrand Dupont
, 271 NLRB 443, 
444

445 (1984) (unlawfully discharged strikers throwing nails 
at truckdriver by employee of different empl
oyer; Board co
n-
cludes that reinstatement should not be awarded to employee, 
who 

purposefully disregards the safety of employees and 
nonemployees and intentionally attempts to injure them and the 
public at large

); 
Fairview Nursing Home
, 202 NLRB 318, 322 
fn. 36 at 325 (1973) (discriminatee rammed a shopping cart into 
side of car of employee).
 
In contrast, the Board, supported by the 
c
ourts, has been e
x-
tremely reluctant to deny reinstatement to discriminatorily di
s-
charged employees for conduct consisting of
 
statements made 
disparaging the business operations of the employer or the e
m-
ployer

s officials, particularly where the statements were made 
in the context of protesting their unlawful terminations. 
Hawaii 
Tribune
-
Herald
, supra 
681

682
 
(discharged employe
e crit
i-
cized on a blog and at a meeting, employer

s management pra
c-
tices); 
Dearborn Big Boy No. 3
, 328 NLRB 705, 709, 711

712 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
216
 
(1999) (employee cursed at supervisor twice using the F

word, and then when picking up her belongings, she called 
supervisor a stu
pid, f

cking bi

ch, and as she was leaving 
again called supervisor a s
-
o
-
b; all of these comments were 
made in the presence of customers in the store); 
George A. 
Hormel & Co.
, 301 NLRB 47 (1991), enfd. denied on other 
grounds 962 F.2d 1061 (D
.
C
.
 
Cir. 1992)
 
(discharged employee 
handed out leaflet attacking employer

s product and telling an 
employee that employer

s product 

can kill people

); 
C
-
Town
, 
281 NLRB 458, 458 (1986) (employee made racially inflamm
a-
tory slur directed towards her replacement); 
Timet
, 2
51 NLRB 
1180, 1180 (1980)
,
 
enfd. 671 F.2d 973 (6
th
 
Cir. 1982) (letter 
distributed by employee accusing employer of providing 

false 
testimony

 
at hearing before judge and accusing employer of 

expressed and implied tyranny

 
does not disqualify employee 
from reinstatement, particularly since statements were made in 
context of protesting his unlawful discharge); 
J.
 
W. Microele
c-
tronics Corp.
, 259 NLRB 327, 327

328, 333

335 (1981) (di
s-
criminatee made racially derogatory remarks 
about white s
u-
pervisor; employee said
,
 

why should we listen to these people
 
. . . 
and their lies
 
. . . 
we know all Caucasians are animals

); 
Teamsters Local 705
, 244 NLRB 794, 796

797 (1979)
,
 
enfd. 
denied on other grounds 630 F.2d 505 (7
th
 
Cir. 1980) (acc
us
a-
tion made by discharged employees in pamphlet that union 
secretary/treasurer was a thief, and union members

 
pensions 
were being stolen); 
Pincus Bros.
, 241 NLRB 805, 809 (1979)
,
 
enfd. denied on other grounds 620 F.2d 367 (3
d
 
Cir. 1980) 
(discriminatee pu
blished article in 

dissident

 
newspaper a
c-
cu
s
ing employer of being 

crooks

 
and of stealing from e
m-
ployees); 
Golden Day Schools
, 236 NLRB 1292, 1297 (1978), 
enfd. 644 F.2d 834, 841 (9
th
 
Cir. 1987) (discharged employees 
distributed flyer to parents of stud
ents while picketing; flyer 
disparages employer

s service and facilities including accusing 
it of serving spoiled food, having water fountain with dirty 
water, using unsafe buses and having children sleep on dirty 
cots; flyer also protests unlawful dischar
ge of employees for 
organizing to protest the conditions complained of in leaflet; 
c
ourt sustained Board

s finding that reinstatement rights had 
not been forfeited even though leaflet used 

harsh language and 
made serious charges, not all of them true,

 
64
4 F.2d at 841

842); 
Coors Containers Co.
, 238 NLRB 1312, 1320 (1978) 
(employees displayed sign stating 

Boycott Coors

Scab 
Beer,

 
and when ordered by security guards to stop displaying 
sign, called security guards 

mother
-
fuckers

); 
Mandarin
, 228 
NLRB 930,
 
931

932 (1977), enfd. sub nom. 
M Restaurants, 
Inc., 
621 F.2d 336 (9
th
 
Cir. 1980) (discharged employee, after 
judge

s decision, distributed letter to employees announcing 
judge

s decision that ordered him to be reinstated and included 
various attacks on em
ployer

s manager referring to him as 

pompous,

 

arrogant

 
and accusing him of 

lying;

 
letter also 
referred to manager

s 

Jewish boss

 
and asserts that manager 
was 

exploited by his Jewish boss to oppress his own countr
y-
men

; Board observed that it did no
t condone any racial or 
ethnic slurs that these comments might imply, but finds that 
letter was insufficient to disqualify employee from reinstat
e-
ment, particularly where it is part of protecting employee

s 
unlawful discharge); 
O

Daniel Oldsmobile
, supra, 
174 NLRB 
at 398, 404

405 (handbills distributed by unlawfully locked out 
employees disparaging employer

s business and warning cu
s-
tomers not to 

entrust their business to unqualified scabs

).
 
Here, there is no allegation that either Lord or Karchere e
n-
gage
d in any conduct that can be construed as threatening or 
engaging in violence or any other conduct justifying Respon
d-
ent

s failure to reinstate them. I find that the assertions made on 
George Gombassy

s blog by Karchere and Lord and Luberda,
29
 
while at tim
e harsh and unflattering, were little different than 
the comments described in the above cited cases,
30
 
where rei
n-
statement was ordered.
 
I also note, as in many of the above cases, that the comments 
made by Lord, Karchere
,
 
and Luberda were all made in the 
context of protesting the unlawful discharge of Karchere and 
Lord.
 
Respondent argues that the attacks on Chris White, the cu
r-
rent president of the 
b
oard, were particularly outrageous since 
he had nothing to do with the decision to discharge the emplo
y-
ees. 
However, this alleged fact has not been established by any 
evidence. Moreover, I note that the record discloses that al
t-
hough White did not become president of the 
b
oard until after 
the discharges, he was a member of the 
b
oard previously. Thus, 
he conceiva
bly could have been involved in the decision to 
discharge Lord and Karchere. Further, the blogs reveal that 
White was involved in attempting to settle the issue of the di
s-
charges of Karchere and Lord, and indeed the accusation made 
by Karchere that White 

lied

 
related to her assertion that 
White had lied about his efforts to meet with the discriminatees.
 
In this regard, Respondent asserts that the statements made 
by the employees had 

no basis in fact or reasonable belief.

 
Respon
dent attempts to distinguish 
Hawaii Tribune
-
Herald
 
in 
this respect since the Board therein relied in part on a finding 
that there was no evidence that the statements made by the 
discriminatee, were made 

with knowledge of their falsity or 
reckless disregar
d for their truth or falsity.

 
Respondent notes 
in this regard that neither the General Counsel nor Charging 
Party showed that the employees

 
statements had 

any basis in 
fact or reasonable belief.

 
However, Respondent has mispe
r-
ceived its burden of proof.
 
It is Respondent

s burden to esta
b-
lish that the employees

 
conduct disqualified them from rei
n-
statement and that the burden includes establishing that the 
statements were made 

with knowledge of their falsity or rec
k-
less disregard for their truth or falsi
ty.

 
Indeed, 
Hawaii Tri
b-
une
-
Herald
, supra
,
 
is not to the contrary. The finding there that 
there was no evidence that the statements were made with 
knowledge of their falsity or reckless disregard for their truth or 
falsity 

was based on the Employer

s fail
ure to establish these 
assertions.

 
There was no finding made there that the employee 
had any basis in fact or a reasonable belief in his assertions.
 
Similarly, here, Respondent has adduced no evidence that 
any of the assertions made by Lord or Karchere we
re not based 
                                        
        
 
29
 
I shall assume, without deciding, that Lord can be held responsible 
for the comments of her live
-
in boyfriend in assessing her fitness for 
reinstatement. I have 
serious doubts about such a conclusion, but I have 

 
30
 
Hawaii Tribune
-
Herald
, supra; 
George Hormel
, supra; 
J.
 
W. M
i-
croelectronics
, supra; 
Teamsters Local 705
, supra; 
Pincus Bros.
, supra; 
Golde
n Day Schools
, supra; 
Mandarin
, supra.
 
 CONNECTICUT HUMANE S
OCIETY
 
217
 
on facts or a reasonable belief of the employees. Contrary to 
Respondent

s contention, it is not the burden of 
the Acting 
General Counsel or 
the 
Charging Party to affirmatively esta
b-
lish that the employee statements were based on facts or a re
a-
sonable belief that they were true. 
 
I note, however, that there is some evidence in the record 
that the employees did have some factual basis for some of 
their statements. Respondent relies on the assertion that e
m-
ployees accused management and BOD membe
rs of lying. 
However, as noted above, Karchere specifically accused White 
of lying when he allegedly told donors that he and the BOD had 
met with the discharged employees, including Karchere and 
Lord,
31
 
in an attempt to settle the issues. In fact, accordin
g to 
Karchere, no such meeting took place. Significantly, Respon
d-
ent adduced no evidence from White or anyone else that 
Karchere

s assertions in this respect were untrue. Similarly, 
Respondent asserts that the employees accused Respondent of 
corruption, mi
suse of funds and criminal activities. Once more, 
Respondent adduced no evidence that any of the accusations 
made by Karchere or Lord in this regard were not true or were 
not based on a reasonable belief. Further, both Karchere and 
Lord expressed their ext
reme disapproval of Respondent

s co
n-
duct of spending large amounts of money that should have gone 
towards the care of animals on fighting the union and fighting 
the unlawful discharge allegations in the instant case. More 
specifically, Karchere notes in he
r post of June 19, 2010
,
 
that a 
former member of the BOD was a member of the law firm 
representing Respondent in this case as well as in the represe
n-
tation case, where Respondent is contesting the Union

s certif
i-
cation. Karchere notes in her post that Resp
ondent is spending 

in the ball park of around $1000.00 an hour

 
on a partner in 
the law firm fighting the Union and the employees

 
decision to 
unionize. Thus, while the assertion that this conduct by R
e-
spondent, assuming it to be true, is evidence of corr
uption or 
criminal activities may be construed as 

hyperbole,

 
it is not 
unreasonable to argue that spending large amounts on legal fees 
rather than on animal care is misuse of funds and evidence of 
corruption. In any event, as I have observed several time
s 
above, Respondent has not introduced any evidence that any of 
the assertions made by Lord, Karchere
,
 
or Luberda were untrue 
or not based on a reasonable belief of the speaker.

32
 
Respondent also argues that the accusations made by Lord, 
Karchere
,
 
and Lub
erda about the competency of the managers 
and the BOD, as well as the accusations described above,
33
 
make their reinstatement a 

threat to efficiency

 
of Respondent, 
O

Daniel Oldsmobile
, supra. Respondent asks, 

How can they 
function effectively as members
 
of that team when they have 
systematically poisoned virtually all their working relatio
n-
ships?

 
I cannot agree with Respondent

s contention in this 
regard.
 
                                        
        
 
31
 
Employees other than Lord and Karchere were also terminated, 
but are not discriminatees here. 
 
32
 
I note that in making this finding, I need not and do not decide 
whether or not if Respondent had made such a showin
g that it would be 
sufficient to disqualify the employees from reinstatement. 
 
33
 
Corruption, criminal behavior, lying, 
and 
misusing funds.
 
While there may very well be bitterness created by the e
m-
ployees about management, speculation on 
how that would 
affect future relations between the discriminatees and current 
management is insufficient to disqualify employees from rei
n-
statement. 
Owens Illinois
, Inc.
, 290 NLRB 1193, 1194 (1988). 
The Board standard remedy for unlawful discharge is rei
n-
s
tatement, and speculation concerning possible 

dysfunction

 
is 
insufficient reason to depart from the Board

s established re
m-
edy. 
Lorge School
, 352 NLRB 119 (2008). While Respondent

s 
action in firing Lord and Karchere may have created bitterness 
and under
mined their loyalty, but if so, Respondent has only 
itself to blame since Respondent unlawfully terminated them in 
the first place. 
Lorge School
, supra; 
NLRB v. Advertisers M
fg. 
Co.
, 823 F.2d 1086, 1089 (7
th
 
Cir. 1987).
 
Further, an important basis of reins
tatement orders is the o
b-
ject that other employees be made aware through the discrim
i-
natees

 
return to their former job that their rights to engage in 
concerted activities are protected by the Act. Thus, here, since 
the postdischarge assertions made by Lor
d and Karchere were 
part of their protesting their unlawful discharges and Respon
d-
ent

s decision to oppose unionization of its employees, it is 
important that other employees be informed of their rights to 
engage in such activities. 
Mandarin
, supra, 228 NL
RB at 930. 
Therefore, despite the difficulties that could be engendered by 
reinstating employees, who have made the accusations detailed 
above, about management
34
 
and the BOD, it is incumbent upon 
Respondent and the discriminatees 

to attempt to work toget
her 
harmoniously and forget past animosity.

 
Mandarin
, supra 
(rejecting contention of employer that reinstatement would 
result in an impossible situation because discriminatee 

vill
i-
fied, ridiculed and rebuked

 
manager); Accord
:
 
Trustees of 
Boston Universi
ty
, 224 NLRB 1385 (1976), enfd. 548 F.2d 391, 
393

394 (1
st
 
Cir. 1977).
 
Accordingly, based on the analysis, de
tailed above, and the 
precedent that I have cited, I conclude that Respondent has 
fallen far short of meeting its burden that either Lord or 
Karchere engaged in conduct that rendered them 

unfit for 
further services or a threat to efficiency

 
should they b
e rei
n-
stated. I shall therefore order the normal reinstatement for both 
employees.
 
D. 
 
The Alleged 8(a)(1) Conduct
 
1. 
 
The October 
and November 
c
onversations with
 
Lord and Karchere
 
On October 23, 
2
 
days after the petition was filed, Johnston
 
conducted a meeting of various individuals, including Lord, 
Wright, Gasecki, Zaluski, Draper
,
 
and two team leaders, Baker 
and Clavette.
35
 
Johnston informed the participants that R
e-
spondent had received a petition for a union election and that he 
was surpr
ised. He informed those present that Respondent did 
not believe that a union would be beneficial to the employees or 
the pets and that this would be management

s stance, and those 
present would be expected to backup and support that position. 
                                        
        
 
34
 
I do note, in this respect, that Johnston, who was the subject of 
most of the criticism and accusations made by 
the discriminatees, is no 
longer employed by Respondent.
 
35
 
Karchere was not present.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
218
 
Johnston aske
d if anyone at the meeting had heard anything 
about the Union. No one answered. Johnston added that if an
y-
one heard anyone talking about the Union, they shou
ld give 
their names to Marzano.
 
Since Lord was present at this meeting, and I have found her 
to be 
an employee and not a supervisor or a managerial e
m-
ployee as Respondent contends, Johnston

s comments violated 
the law in several respects. By asking Lord if she heard an
y-
thing about the Union, Respondent has coercively interrogated 
her in violation
 
of Sec
tion 8(a)(1) of the Act.
 
In assessing the lawfulness of interrogations, the Board a
p-
plies a totality of circumstances test adopted in 
Rossmore 
House
, 269 NLRB 1176, 1178 fn. 20 (1984). Various factors 
are examined including whether the employer has a histo
ry of 
hostility to union activity; the nature of the information sought; 
the identity of the interrogator, i.e.
,
 
his or her placement in the 
respondent

s hierarchy; the place and method of the interrog
a-
tion; and the truthfulness of the interrogated employe
e

s reply. 
The Board also considers it highly significant whether the e
m-
ployees are open and active union supporters. 
Camaco Lorain 
Mfg. Plant
, 
356 NLRB 
1182
 
(2011);
 
Boulder City Hospital
, 
355 NLRB 
1247, 1255
 
(2010); 
Evergreen America
 
Corp.
, 348 
NLRB 178, 
208 (2006). Here, I find that Johnston

s questio
n-
ing Lord about whether she heard anything about the Union 
constituted coercive interrogation since the inquiry was made 
by Johnston, the highest official of Respondent, 
Salon/Spa at 
Boro
,
 
Inc.
, 356 NLRB 
444,
 
459
 
(2010); 
Boulder City Hospital
, 
supra at 
1255
; 
Gelita USA Inc.
, 352 NLRB 406, 410

411 
(2008); Lord was not an open union supporter at the time of 
questioning, 
Evergreen America
, supra, 348 NLRB at 208; 
Demco New York Corp., 
337 NLRB 850, 851 (2002); 
Hear
t-
land of Lansing Nursing Home
, 307 NLRB 152, 155 (1992); 
and Lord attempted to conceal her previous union activities by 
failing to respond to Johnston

s inquiry, 
Camaco Lorain
, supra
 
at 1182, 1183
; 
Sproule Construction Co.
, 350 NLRB at 774 fn. 
2, 780 (
2007); 
Evergreen America
, supra, 348 NLRB at 208; 
Westwood Health Care Center
, 330 NLRB 935, 940

941 
(2000); 
Grass Valley Grocery Outlet
, 338 NLRB 877, 879 fn. 1 
(2003).
 
Respondent further violated Section 8(a)(1) of the Act at that 
meeting when he instruc
ted Lord that if anyone heard anyone 
talking about the Union, they should give their names to Ma
r-
zano. 
Wal
-
Mart Stores
, 340 NLRB 220, 223

225 (2003) (e
m-
ployer instructing department managers that they could not 
participate in union activities and they were
 
to report union 
activity to management unlawful since department managers 
were not supervisors); 
American Standard Cos.
, 352 NLRB 
644, 653 (2008) (informing employees to survey union activ
i-
ties of other employee and to report such activities back to e
m-
plo
yer).
 
On November 4, 
2
 
days after the scheduled representation 
hearing, which resulted in an agreement to hold an election, 
Gasecki asked Karchere to come into a conference room. Ga
s-
ecki asked Karchere if she heard anything about the union a
c-
tivity, knew w


n-


Karchere was not an open union sup
porter, 
Evergreen America
, 
supra; 
Demco New York
, supra, and the inquiry was made by a 
high ranking official of Respondent, 
Camaco Lorain
, supra; 
Boulder City Hospital
, supra.
 
Further, when Gasecki informed Karchere that if she heard 
anything (about union 
activities) to let him know, Respondent 
also violated Section 8(a)(1) of the Act by instructing her to 
report union activity to management, 
Wal
-
Mart
, supra.
 
On November 6, Johnston engaged in more unlawful co
n-
duct during separate conversations with Karcher
e and Lord. 
Both meetings were in the small conference room. At 
Karchere

s meeting, in addition to Johnston, Gasecki
,
 
and 
Wright were also present. Johnston informed Karchere that he 
considered her to be a manager and wanted to know what she 
had heard. Kar
chere replied that employees were upset with 
company policies, such as benefit time being taken in proper 
increments. Johnston repeated that Karchere was a manager and 
he expected her to take that position and 

report anything

 
to 
him that she heard or saw
. Once again, by instructing Karchere, 
a statutory employee to report to Respondent any union activ
i-
ties that she heard or saw, Respondent violated Section 8(a)(1) 
of the Act, 
Wal
-
Mart
, supra. By questioning Karchere about 
what she had heard about the Unio
n, Respondent engaged in 
coercive interrogation in violation of the Act. Karchere was not 
an open union support, 
Camaco Lorain
, supra; 
Evergreen 
America
, supra, and the questioning was conducted by Johnston 
in presence of Gasecki, the two highest level off
icials of R
e-
spondent, 
Salon/Spa at Boro
, supra; 
Boulder City Hospital
, 
supra. Furthermore, the questioning was accompanied by other 
unfair labor practices, the unlawful instruction to report to R
e-
spondent any union activities. Where, as here, the inter
rogation 
is accompanied by other unlawful conduct, it is strongly indic
a-
tive of coercive conduct, 
Evergreen America
, supra, 348 NLRB 
at 208; 
Parts Depot
, 332 NLRB 670, 673

674 (2000); 
Advance 
Waste Systems
, 306 NLRB 1020 (1992).
 
Similarly, when Johnston in
 
the presence of Gasecki asked 
Lord why the Union would argue at the representation procee
d-
ing that Lord should be included in the unit, Lord responded 
that she had no idea why the Union would do that. This que
s-
tioning by Johnston in the presence of the ot
her two highest 
company officials,
36
 
in addition to himself, of a nonopen union 
supporter
37
 
is coercive, particularly, where as here, Lord d
e-
clined to answer truthfully, 
Camaco Lorain
, supra, 356 NLRB 
1182, 1183
; 
Sproule Construction
, supra, 350 NLRB at 77
4 fn. 
2.
 
Respondent

s unlawful conduct continued on November 13 
when it had virtually identical but separate discussions with 
Karchere and Lord. In both conversations, Johnston, in the 
presence of Marzano and Gasecki, asked the employees if they 
were aware
 
of or had listened to management

s position on the 
Union previously stated, and whether they were prepared to 
support such a position. The employees replied that they were 
aware of that position and were willing to support it. Johnston 
informed both emplo
yees that he had been informed by a 

rel
i-
                                        
        
 
36
 
Salon/Spa at Boro
, supra.
 
37
 
Camaco Lorain
, supra.
 
 CONNECTICUT HUMANE S
OCIETY
 
219
 
able source

38
 
that they had been involved in activities in su
p-
port of the Union.
 
Karchere asked who and what was said about her. Johnston 
refused to respond to Karchere. She then denied engaging in 
any union activi
ty. After Johnston asked for Lord

s response to 
the accusation that she engaged in union activities, Lord replied 
that she was uncomfortable continuing the discussion. Johnston 
informed both Karchere and Lord that Respondent was co
n-
templating future discip
linary action against them and its dec
i-
sion would be based on the success that they would have in 
reversing the support of other employees for the Union that 
they (allegedly) had accomplished by their union activity. Joh
n-
ston also added that he was cancell
ing an educational confe
r-
ence trip that Respondent had previously planned for Lord to 
attend.
 
I find that Johnston

s threat to discipline both Karchere and 
Lord unless they were successful in 

reversing

 
their previous 
union support amongst employees is a 
clear violation of Section 
8(a)(1) of the Act. 
Pepsi Cola Bottling Co.
, 301 NLRB 1008, 
1014 (1991).
39
 
I also conclude that Respondent once again unlawfully inte
r-
rogated Lord and Karchere when he asked them about the acc
u-

 
they engaged in union a
c-
ti
v

subject. Once more, the questioning was asked by the highest 
ranking management representative, in the presence of the next 
two highest ranked officials, was made to non
open union a
d-
herents, resulted in evasive and/or untruthful replies from e
m-
ployees and was accompanied by unlawful threats of discipline. 
Such questioning is clearly coercive under 
Rossmore
 
standards. 
I so find.
 
The Acting 
General Counsel also asserts that
 
Johnston u
n-
lawfully created the impression of surveillance of employees by 
informing Lord and Karchere that Respondent had received 
reports from a 

reliable source

 
that they had engaged in union 
activities. 
Studio 54
, 260 NLRB 1200, 1204 (1982).
 
This iss
ue is not free from doubt. The Board

s test for dete
r-
mining whether an employer has created an unlawful impre
s-
sion of surveillance as whether under all the relevant circu
m-
stances reasonable employees would assume from the statement 
in question that their u
nion or protected activities had been 
placed under surveillance. 
Stevens Creek Chrysler
, 353 NLRB 
1294, 1295

1296 (2009); 
Bridgestone Firestone South Carol
i-
na
, 350 NLRB 526, 527 (2007).
 
Where an employer tells employees that it is aware of their 
union acti
vities but fails to tell them the source of that info
r-
mation, Section 8(a)(1) is violated because employees are left 
                                        
        
 
38
 
While Johnston did not inform Lord or Karchere who the reliable 
source was, the evidence discloses that the sourc
e was Patterson. As 

t
 
its Waterford 
facility, informed Respondent that Lord and Karchere had phoned her 
and asked her to inquire whether employees at her facility would be 
interested in attending a mee
ting with union representatives.
 
39
 

t-
tendance at a previously scheduled educational conference was unla
w-
ful since the complaint makes no such allegation. Nor does 
the Acting 
General Counsel ass
ert in its brief that such violation should be found 

 
to speculate as to how the employer obtained the information 
causing them reasonably to conclude that the information was 
obtained through 
employer monitoring. 
Stevens Creek Chry
s-
ler
, supra at 1296; 
Conley Trucking
, 349 NLRB 308, 315 
(2007).
 
In contrast, where an employer tells employees that it 
learned of their union activities from another employee, the 
Board concludes that comments in such
 
circumstances do not 
lead employees to believe that their union activities are under 
surveillance. 
Park 

N Fly Inc.
, 349 NLRB 132, 133 (2007); 
North Hills Office Services
, 346 NLRB 1099, 1103

1104 
(2006); 
Register Guard
, 344 NLRB 1142, 1144 (2005).
 
Here, 
Johnston informed Karchere and Lord that Respondent 
had obtained the information about their union activities from a 

reliable source.

 
He did not identify the reliable source and did 
not inform Karchere or Lord that its source was another e
m-
ployee. In the
 
circumstances here, I conclude that Respondent

s 
failure to identify its 

reliable source

 
renders his comments 
coercive and unlawful. 
Stevens Creek Chrysler
, supra, 353 
NLRB at 1296 (employer must tell employees the source of 
their information about thei
r union activities). See also 
Ridgeview Industries
, 353 NLRB 1096, 1
0
11 (2009) (employer 
did not inform employees of a legitimate source for the info
r-
mation). I find it significant here that Karchere pressed Joh
n-
ston to disclose his 

reliable source

 
but h
e failed to do so. In 
such circumstances, Karchere could reasonable believe that 
Respondent acquired its knowledge by surveilling her union 
activities. 
Classic Sofa
, 346 NLRB 219, 221 (2006). Further, in 
both conversations with the employees, Johnston acco
mpanied 
his comments about being aware of their union activities with 
unlawful threats to discipline the employees. Thus, Johnston 
apparently did not believe the employees

 
denials that they 
engaged in union activities since he ordered them to 

reverse

 
th
e union support that they allegedly had effectuated. 
Classic 
Sofa
, supra (fact that employee denied engaging in union activ
i-
ties when confronted and employer continued to press issue 
could reasonably lead employee to believe that knowledge 
obtained by surv
eilling union activity). I conclude that Joh
n-
ston

s accompanying threats conveyed the message to Lord and 
Karchere that they were being watched and their union activ
i-
ties were under scrutiny, and is supportive of my conclusion 
that by his comments, Johnsto
n unlawfully created the impre
s-
sion of surveillance. 
Beverly California
 
Corp.
, 326 NLRB 232, 
233 (1998) (employer did not identify source of information 
and made clear its displeasure with employee

s union activ
i-
ties); 
Flexsteel Industries
, 311 NLRB 257, 2
57

258 (1993) 
(reference to employee

s union activities in contest of unlawful 
interrogation would reasonably lead employee that his protec
t-
ed activity was under surveillance); 
United Charter Service
, 
306 NLRB 150, 151 (1992) ( employer accompanied comment
s 
about knowledge of union activities of employees with unla
w-
ful threats).
 
Accordingly, I find based on the foregoing that Johnston

s 
remarks about his knowledge of the union activities of Lord 
and Karchere created the impression that their union activitie
s 
were under surveillance and were violative of Section 8(a)(1) of 
the Act.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
220
 
2. 
 
Johnston

s November 27 
l
etter
 
As part of its campaign literature, Respondent issued a letter 
dated November 27, which included the following paragraph:
 
 
Finally, please remembe
r that the only leverage a union has is 
the threat of strike. If the union calls a strike you may have no 
reasonable choice but to join it. If that happens, you can be 
without wages, without health insurance, or you[r] other ben
e-
fits for weeks, or months, 
or longer. Some employees could 
even find themselves without a job when the strike is over. 

e-
cember 4.
 
 

e-
ment that in the event of a strike 


w-
ful since it reasonably links the act of striking with the loss of 
jobs. 
AP Automotive Systems
, 333 NLRB 581 (2001). I agree.
 
 
An employer does not violate the Act by
 
informing emplo
y-
ees that they are subject to permanent replacement in the event 
of a strike. 
Eagle Comtronics
, Inc.
, 263 NLRB 515, 516 (1982). 
Further, an employer need not fully explain the nature and 
scope of the Act

s protections for replaced strikers.
 
Superior 
Emerald Park Landfill, LLC
, 340 NLRB 449, 462 (2003); 
Unifirst Corp.
, 335 NLRB 706 (2001); 
Quirk Tire
, 330 NLRB 
917, 926 (2000), enfd. in part 241 F.3d 41 (1st Cir. 2001).
 
However, where an employer

s statements about permanent 
replacements make 
specific references to job loss, such stat
e-
ments are generally deemed to be unlawful since they convey 
to employees the message that their employment will be term
i-
nated. 
Wild Oats Market
s
, 344 NLRB 717, 740 (2005). Such 
comments are deemed to be inconsiste
nt with and contrary to 
employees 
Laidlaw
40
 
rights. 
Kentucky River Medical Center
, 
340 NLRB 536, 546

547 (2003) (statement by employer that if 
there was an economic strike employees would be replaced, 
and if and when the strike is over, they had a position
 
open for 
employees they would have a job, if there was no position for 
them, they would not have a job); 
Fern Terrance Lodge
, 297 
NLRB 8, 8

9 (1989) (

an employer has the legal right to pe
r-
manently replace the striking employees and the replaced stri
k-
er i
s not automatically entitled to his job after the strike ends,

 
found by Board to unlawfully imply that employees would be 
deprived of 
Laidlaw
 
rights to be placed on preferential hiring 
list and wait for openings to occur); 
Hajoca Corp.
, 291 NLRB 
104, 105 
(1988) (employees told that if they went on strike they 
could be permanently replaced and they would no longer have 
jobs with the employer).
 
Here, Respondent

s comments simply equated job loss with 
a strike without even mentioning the possibility of its hi
ring 
replacements. Such comments are clearly unlawful since they 
link striking with job losses and are far more coercive than the 
numerous cases that find threats of job loss unlawful, even 
where it is accompanied by lawful statements of an employer

s 
righ
ts to hire replacements. 
Wild Oats
, supra, 344 NLRB at 740 
(

when unions go on strike, wages can be lost and many have 
                                        
        
 
40
 
Laidlaw
, Corp.
, 171 NLRB 1366 (1968) (permanently replaced 
strikers, who have made unconditional offers to return to work, are 
entitled to full reinstatement 
upon the departure of replacements)
.
 
lost their jobs because striking workers are replaced

); 
Gelita 
USA Inc.
, 352 NLRB 406, 406

407, 409

410 (2008) (employer 
told employees 
that economic strikers would have no job pr
o-
tection if replaced); 
Superior Emerald Park
, supra, 340 NLRB 
at 462

463 (employer informed employees that if they go on 
strike they might not have a job to return to because the co
m-
pany would not be required to r
ehire them if they had been 
permanently replaced); 
Mediplex of Danbury
, 314 NLRB 470, 
470

471 (1994) (employer informed employees that its Wes
t-
port facility, after union was voted in, they went on strike, pe
r-
manent replacements were hired and striking empl
oyees were 
terminated); 
Kentucky River
, supra; 
Baddour
,
 
Inc.
, 303 NLRB 
275 (1991) (

you could end up losing your job by being r
e-
placed with a new permanent worker

); 
Larson Tool & Stam
p-
ing
 
Co.
, 296 NLRB 895, 895

896 (1989)
 
(employees could 
lose their jobs to permanent replacements).
 
Therefore, based on the above analysis and precedent, I find 
that Respondent has further violated Section 8(a)(1) of the Act 
by threatening job loss in its November 27 letter.
 
3. 
 
Johnston

s 
g
ro
up 
m
eeting of December 2
 
The Acting 
General Counsel contends that Respondent vi
o-
lated Section 8(a)(1) by Johnston

s comments and conduct at 
the meeting he conducted on December 2 with employees from 
Newington and Westport. As I have related above in the fa
cts, 
there are differences, some of them significant, between the 
testimony of Karchere and Lord concerning Johnston

s stat
e-
ments at this meeting. They were the only witnesses to offer 
testimony concerning the events at that meeting. I credit Lord

s 
versio
n of Johnston

s comments since I found her testimony 
more believable and was consisted with the talking points given 
to Johnston by Respondent

s attorney prior to the speech and 
with the statements made by Respondent in its campaign liter
a-
ture.
 
In this reg
ard, 
the Acting 
General Counsel asserts that an a
d-
verse inference should be drawn from Respondent

s failure to 
call Johnston as a witness and/or from its failure to question 
Gasecki or Marzano about the meeting. 
International Automa
t-
ed Machines
, 285 NLRB 1
122, 1123 (1987). I do not agree. It 
is not appropriate to draw an adverse inference from the failure 
of Respondent to call Johnston since his was no longer assoc
i-
ated with or employed by Respondent at the time of the trial. 
Goldsmith Motors Corp.
, 310 NLR
B 1279, 1279 fn. 1 (1993). 
As for Respondent

s failure to question either Gasecki or Ma
r-
zano about the meeting, the record does not disclose whether 
either of these individuals was present at this meeting.
 
That leaves the testimony of Lord and Karchere, an
d as r
e-
lated above, I found Lord

s version more credible.
 
Thus, I find that Johnston reminded employees that nothing 
is guaranteed in a contract and that everything is up for negoti
a-
tion, including benefits that the employees had, and those all 
could chang
e. 
The Acting 
General Counsel relies on Karchere

s 
version, not significantly different, and that Johnston stated that 
benefits would be 

up for grabs

 
if the Union was voted in.
 
The Acting 
General Counsel argues that Johnston

s co
m-
ments threatened employe
es with loss of benefits if employees 
supported the Union. 
Heartland of Lansing Nursing Home
, 307 
NLRB 152, 158 (1992). I disagree.
 
 CONNECTICUT HUMANE S
OCIETY
 
221
 
The comments made by Johnston were made in the context 
of an accurate description of the collective
-
bargaining process 
durin
g which benefits currently enjoyed by employees can 
change. Such statements do not threaten a loss of benefits are 
not unlawful. 
Wild Oats
, supra, 344 NLRB at 717

718. (

In 
collective bargaining you could lose what you have now

); 
UARCO
, 286 NLRB 55, 58 (1
987); 
Jefferson Smurfit Co.
, 325 
NLRB 280 fn. 3 (1998) (benefits could go either way as a result 
of collective bargaining, i.e.
,
 
employees could get more or 
less).
 
I shall therefore recommend dismissal of this compliant all
e-
gation.
 
The Acting 
General Counsel also argues that Johnston

s 
statements at the meeting unlawfully threatened the inevitabi
l-
ity of strikes. 
Valerie Manor
, Inc.
, 351 NLRB 1306, 1310 
(2007); 
AP Automotive Systems
, supra, 333 NLRB at 501.
 
Based on my factual findings related a
bove, I found based on 
Lord

s credited testimony that Johnston, after reminding e
m-
ployees that nothing was guaranteed in a contract and ever
y-
thing was up for negotiation, pointed to a display that he had 
setup in the front of the room. On one side was a tr
ash barrel 
with sticks coming out of it with an 

on strike

 
sign. On the 
other side of the room, there was a photograph of Respondent

s 
employees helping out with animals during Hurricane Katrina. 
Johnston pointed to the latter photograph and said that is 
a pi
c-
ture of what the CHS is now and this over here, pointing to the 
trash barrel, is what could happen with a union.
 
I do not agree with 
the Acting 
General Counsel

s assertion 
that Johnston

s comments and Respondent

s display conveyed 
to employees the ine
vitability of strikes. 
Stanadyne Automotive 
Corp.
, 345 NLRB 85, 89

90 (2005), enfd. in pertinent part 520 
F.3d 192 (2
d
 
Cir. 2008) (display of sign displaying plants 
closed where union represented employees, coupled with 
statements by officials of employer,
 
such as 

where unions 
exist, strikes occur

 
and that the particular union is 

strike ha
p-
py

 
held not to convey inevitability of strikes); 
Novi American
, 
309 NLRB 544, 545 (1992) (statement that the only way a u
n-
ion can pressure the company to agreed to it
s demands is to call 
a strike held not to convey inevitability of a strike); 
Blue Grass 
Industries
, 287 NLRB 274, 275 (1987) (slideshow depicting 
strikes did not convey message that strikes were inevitable 
since it did not amount to prediction that strikes
 
occur at e
m-
ployer).
 
In my view, Johnston

s comments, plus the display, consis
t-
ed of lawful statements protected by 
Section 
8(c) of the Act. He 
was simply explaining the collective
-
bargaining process and 
informing employees that if the Union was unable to 
convince 
Respondent during their negotiations to agree to the Union

s 
demands, a strike 

could

 
result. There is no implication in any 
of Johnston

s remarks that Respondent would not bargain in 
good faith with the Union or that it would not agree to the U
n-
ion

s demands or that it would force the Union to strike. I
n-
deed, the cases cited by 
the Acting 
General Counsel, 
AP Aut
o-
motive Systems
, supra
,
 
and 
Valerie Manor
, supra
,
 
include sim
i-
lar findings in order to conclude that the employers there co
n-
veyed to empl
oyees the inevitability of strikes. 
AP Automotive 
Systems
, supra (employer

s position that it would not agree to 
union

s demands and a strike would ensue held to convey i
n-
ev
i
tability of strike); 
Valerie Manor
, supra, 351 NLRB at 
1310

1311 (employer unlawfu
lly threatened futility). 
Devon 
Gables Lodge & Apartments
, 237 NLRB 775, 775

776 (1978)
,
 
is also instructive. There, statements were made by supervisors 
to employees that if the union won there would be a strike b
e-
cause the owner in intended to go down 
fighting, held to co
n-
vey inevitability of strikes. The Board, in reversing the judge 
and finding violations, observed as follows:
 
 
We disagree. The speakers stated flatly, without qualification, 
that, if the Union won, a strike would occur. The logical inf
e
r-
ence from these statements is that no matter how negotiations 
progressed and no matter what the Union sought from R
e-
spondent the employees would nevertheless have to strike to 
obtain a contract. It is clear that the statements about the inev
i-
tability of 
a strike contained a threat that the Respondent 
would refuse to bargain in good faith in order to insure a 

down fighting indicates that Respondent would itself act to 
induce a strike, no matter 
what position the Union took. 
Therefore, we find that the statements of Carlton and Chesnik 
that a strike was inevitable violated Section 8(a)(1) of the Act.  
[
Id
.
 
at 776.
]
 
 
Here, by contrast, Respondent did not state 

without qualif
i-
cation

 
that if the Un
ion won, a strike 

would

 
(emphasis 
ad
d-
ed
) occur. Further, there is no indication in any of Johnston

s 
comments that Respondent would refuse to bargain in good 
faith with the Union or even that it would not agree to the U
n-
ion

s demands.
 
Therefore, based on
 
the above analysis and precedent, I shall 
recommend dismissal of this allegation in the complaint.
 
4. 
 
Respondent

s 
i
nforming Lord and Karchere
 
t
hat 
t
hey 
w
ere 
t
erminated 
b
ecause of
 
t
heir 
u
nion 
a
ctivities
 
It is undisputed that on December 18, Respondent, b
y Ga
s-
ecki, informed both Karchere and Lord that they were being 
terminated because of their union activities. Such comments are 
independently violative of Section 8(a)(1) of the Act. 
Mediplex 
of Danbury
, 314 NLRB 470, 472 (1994); 
NKC of America
,
 
Inc.
, 
291 
NLRB 683, 688 (1988). I so find.
 
E. 
 
The Objections
 
Respondent

s objections assert that objectionable conduct 
was established by virtue of the prounion activities of Lord and 
Karchere, who were, in its view, supervisors and/or managers.
 
Since I have found,
 
as detailed above, that neither Lord nor 
Karchere were 2(11) supervisors or managerial employees as 
claimed by Respondent, I need go no further to recommend 
dismissal of the objections, I so recommend.
 
However, in the event that my findings concerning the
 
status 
of Lord or Karchere are reversed, I deem it appropriate to e
x-
press my views on the issues of whether their conduct upset the 
laboratory conditions for a fair election.
 
The Board utilizes a two
-
step inquiry to apply in cases i
n-
volving objections to 
an election based on prounion supervisory 
conduct
:
 
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
222
 


free choice in the election.
 
 
This inquiry includes: (a) consideration of the nature 
and d
e-
gree of supervisory authority possessed by those who engage 
in the prounion conduct; and (b) an examination of the nature, 
extent, and context of the conduct in question.
 
 
(2) Whether the conduct interfered with freedom of choice to 
the extent that i
t materially affected the outcome of the ele
c-
tion, based on factors such as (a) the margin of victory in the 
election; (b) whether the conduct at issue was widespread or 
isolated; (c) the timing of the conduct; (d) the extent to which 
the conduct became kn
own; and (e) the lingering effect of the 
conduct.
 
 
[
Harborside Healthcare, Inc.
, 343 NLRB 906, 909 (2004).
]
 
 
Respondent argues that the evidence establishes that the 
conduct of both Lord and Karchere meets the standards set 
forth in 
Harborside
, supra; 
Madi
son Square Garden CT, LLC
, 
350 NLRB 117, 120

123 (2007).
 
I shall first examine Respondent

s contentions based on a 
finding, contrary to my conclusions set forth above, that Lord 
was a statutory supervisor at the time that she engaged in pro
-
union conduct.
4
1
 
In examining the first prong of the 
Harborside
 
analysis, I 
must decide whether Lord

s prounion conduct reasonably ten
d-
ed to coerce or interfere with employee free choice. In a
s-
sessing that issue, 
Harborside
 
makes clear that contrary to 
some prior precede
nt
42
 
in order to find that conduct reasonably 
tended to coerce or interfere with employee free choice, it is not 
essential that the prounion conduct include expressed threats or 
promises by the supervisors. 343 NLRB at 909, 913.
 
However, the principal prou
nion activity relied on by 
Ha
r-
borside
 
as well as by 
Madison Square Garden
 
was the superv
i-
sor

s solicitation of authorization cards. Indeed, 
Harborside
 
characterized supervisory solicitation of authorization cards as 
having 

an inherent tendency to interfer
e with the employee

s 
freedom of choice to sign a card or not.

 
343 NLRB 
at 
911. The 
Board reasoned that 

when a supervisor asked that a card be 
signed, the employee will reasonably be concerned that the 

right

 
response will be viewed with favor, and a 

wrong

 
r
e-
sponse with disfavor.

 
Id.
 
Further, 
Harborside
 
created another exception to 
Ideal Ele
c-
tric 
& Mfg. 
Co.
,
43
 
and found as in 
NLRB v. Savair M
fg.
 
Co
.
,
44
 
where an election was set aside based on union

s promise of 
waiver of initiation fees, that objecti
onable conduct can be 
found on the basis of prounion card solicitation by supervisors, 
even if it occurred prior to the filing of the petition. Id
.
 
at 912.
 
                                        
        
 
41
 
Since Respondent concedes that Karchere was not a supervisor 
under Sec
.
 
2(11) of the Act, I need not consider her conduct 
vis a vis
 
supervisory status.
 
42
 
Pacific Physicians Services
, 313 NLRB 1176 (1994); 
Sutter Ros
e-
ville Center
, 324 NLRB 218 (1997); 
Pacific Micronesia Corp.
, 326 
NLRB 458 (1998).
 
43
 
134 NLRB 1275 (1961) (elections generally cannot be set aside 
based on conduct occurring before filing of the petition).
 
44
 
414 U.S. 270 (1973).
 
Another, but related rationale for finding supervisory solic
i-
tation of cards to be inherently object
ionable, was expressed in 
Madison Square Garden
, supra, 350 NLRB 
at
 
120 fn. 10, 
where the Board noted that such solicitations requires an e
m-
ployee to make an observable choice, demonstrating support for 
or rejection of the union, similar to an unlawful int
errogation by 
an employer.
 
Here, the record contains no evidence that Lord solicited the 
signing of cards or signatures on the union petition from any 
employees. Respondent argues that these principles are appl
i-
cable here since Lord was present at union me
etings and o
b-
served employees signing the petition and that employees, i
n-

Lord signing the union petition. Respondent further relies on 

n-
a
ger at its Waterford facility. In their first conversation, Lord 
asked Patterson to let her know if any of the employees at W
a-
terford were interested in meeting with the 
U
nion and with 
Newington employees to discuss unionization and to consider 
signing a u
nion petition in order to eventually have a union 

-

be safe.
 
Immediately after this conversation, Patterson spoke indivi
d-
ually to the 
eight unit employees at the Waterford facility, plus 
her assistant district manager, Brandon Guy. Patterson i
n-
formed each employee that she had received a call from Lord, 
who had informed her that the Newington employees had met 
with a union representative
. Patterson added that Lord had 
asked her to find out if any of the Waterford employees were 
interested in attending such a meeting. Patterson asked each 
employee how they felt about it. Each employee responded that 
they were not interested in attending su
ch a meeting and that 
they were happy working for Respondent. They added, 

Why 
don

t they leave us along?

 
Lord followed
 
up by calling a few 
days later. Patterson was not there, so Lord spoke with Guy and 
asked if the Waterford employees were interested in
 
meeting 
with the Newington employees and the Union. Guy replied, 

No.

 
A few days before September 23, Lord called Patterson at 
home. Lord asked Patterson if she had spoken to the Waterford 
employees about meeting with the Union and the Newington 
employee
s. Patterson replied that she had and that the emplo
y-
ees at Waterford 

wanted no part of the Union.

 
 
I conclude, contrary to Respondent

s contentions, that none 
of Lord

s conduct, including her attending union meetings, 
signing a union petition in the pre
sence of employees, obser
v-
ing other employees, including Kuznir, signing the union pet
i-
tion or her conversation with Patterson, wherein she encou
r-
aged employees to attend union meetings, either singly or co
l-
lectively, was the equivalent to solicitation of 
signing union 
cards or petitions, or that it reasonably tended to coerce or i
n-
terfere with employee free choice.
45
 
                                        
        
 
45
 
I note that both Charging Party
-
Petitioner and 
the Acting 
General 

the grounds that all the conduct complained of by both Lord and 
Karchere occurred outside the critical period, i.e. prior 
to the filing of 
 CONNECTICUT HUMANE S
OCIETY
 
223
 
With regard to Lord

s attending union meetings, signing the 
union petition in front of employees and observing other e
m-
ployees, including Kuz
nir, sign the petition, such conduct does 
not reasonably tend to coerce or interfere with employee free 
choice. 
Northeast Iowa Telephone Co.
, 346 NLRB 465, 466

468 (2006) (supervisor attended union meetings, signed autho
r-
ization cards in front of employ
ees and spoke in favor of union 
at such meetings); 
Stevenson Equipment Co.
, 174 NLRB 865, 
866 (1969) (supervisors attended union meetings, informed 
employees about the meeting, signed cards in front of emplo
y-
ees and employees signed in presence of supervis
ors).
 
Further, Lord made no comments directly to any Westport 
employees. To the extent that Lord

s statements to Patterson 
about attending a union meeting that were transmitted to Wes
t-
port employees can be attributed to Lord, I find that what was 
stated to
 
employees by Patterson as coming from Lord was not 
objectionable. Essentially, all that Patterson told employees was 
that Lord had requested Patterson to ask employees whether 
they were interested in attending a union meeting, wherein they 
would discuss t
he signing of a union petition. Such comments, 
even if made directly by Lord to employees, do not reasonably 
tend to coerce or interfere with employee free choice. 
Northeast 
Iowa Telephone
, supra; 
Stevenson Equipment,
 
supra; 
Terry 
Machine Co.
, 332 NLRB 855
, 856 (2000) (supervisors encou
r-
aged employees to attend union meetings). See also 
Harbo
r-
side
, supra, 343 NLRB at 911, where Board observed that s
u-
pervisor went beyond merely inviting other employee to union 
meetings. Board emphasized that supervisor told 
employee that 
he 

had to

 
attend union meeting. This suggests that had supe
r-
visor merely asked employees to attend meetings (the conduct 
engaged in by Lord), it would not be objectionable. 
 
Respondent further argues that Lord

s comments to Patte
r-
son, where
in she informed Patterson that employees would be 

safe

 
from possible retaliation if they attended a union mee
t-
ing, constitutes a coercive 

threat.

 
I cannot agree.
 
In my view, these comments cannot be reasonably construed 
as threatening retaliation by Re
spondent or by Lord. She was 
assuring employees that the meeting would be held off premi
s-
es and that Respondent would not know about it. Thus, they 
would be 

safe

 
from any retaliation by Respondent.
 
More significantly, even if these comments by Lord to Pa
t-
terson can be considered coercive, there is no evidence that 
Patterson communicated that portion of Lord

s comments to 
any employees. Therefore, it cannot be considered as obje
c-
tionable since no unit employees became aware of these stat
e-
ments by Lord.
 
Therefore, I find that Respondent has not met its burden of 
establishing the first prong of 
Harborside
, i.e.
,
 
that Lord, even 
if she is found to be a supervisor, engaged in conduct that re
a-
sonably tended to coerce or to interfere with employee free 
choice.
 
 
Even assuming that Lord

s conduct, described above, was 
found to meet the first prong and coercive conduct was esta
b-
                                        
                                    
 
the petition. This position is incorrect. 
Harborside
 
and 
Madison Square 
Garden
 
make clear that card solicitation and other prounion conduct by 
supervisors relating to card signing can be considered as objectionable 
conduct, even if it occu
rred prior to the filing of the petition.
 
lished, it would be necessary to evaluate the second prong of 
the 
Harborside
 
standards and consider whether Respondent has 
established tha
t Lord

s conduct materially affected the outcome 
of the election. Respondent has fallen woefully short of mee
t-
ing its burden in that regard. Respondent has not established 
that Lord had any supervisory authority over the employees, 
except for Kuznir, that 
were present at the meetings that she 
attended, wherein Lord signed the union petition and observed 
other employees sign or employees at Waterford, who were 
informed by Patterson that Lord had asked if they were inte
r-
ested in attending a union meeting. Suc
h a failure of proof is 
crucial and is sufficient in itself to reject Respondent

s assertion 
that Lord

s conduct materially affected the outcome of the ele
c-
tion. 
Northeast Iowa Telephone
, supra, 346 NLRB at 467 (no 
evidence that managers signed their cards
 
in front of employees 
under their supervision); 
Glen

s Market
, 344 NLRB 294, 295 
(2005) (supervisors

 
solicitation of authorization cards from 
employees and requesting employees to distribute cards to ot
h-
er employees not objectionable because of lack of e
vidence that 
the two supervisors involved 

had supervisory authority over 
the employees toward whom their conduct was directed

). Id
.
 
at 
295.
 
An examination of 
Harborside
 
and its progeny only rei
n-
force this conclusion since each of these cases emphasize in
 
finding objectionable conduct that the solicitation of union 
cards or petitions by supervisors was directed towards emplo
y-
ees under their direct supervision. 
Harborside
, supra, 343 
NLRB at 910 fn. 13 (emphasis on conduct affecting employees 
under direct s
upervision of supervisor, who solicited cards and 
threatened employees with job loss); 
SNE Enterprises
, 348 
NLRB 1041, 1042 (2006) (Board again emphasis that solicit
a-
tion of cards by supervisors directed towards their subordinates, 
distinguishing 
Glen

s Ma
rket
, supra
,
 
on this basis); 
Madison 
Square Garden
, supra, 350 NLRB at 122 (

it is undisputed that 
supervisors solicited union authorization cards from their direct 
subordinates

); 
Chinese Daily News
, 344 NLRB 1071, 1072 
(2005) (Board finds that supervisor

s 

solicitation and colle
c-
tion of authorization cards from the book department emplo
y-
ees whom he supervised was inherently coercive

) Id
.
 
at 1072 
and at fn. 16.
 
I recognize that the majority opinion in 
Millard Refrigerated 
Services
, 345 NLRB 1143, 1144

11
47 (2005), relied in part on 
solicitation of one card by a supervisor, who was not the direct 
supervisor of the employee. It disagreed with the dissent

s co
n-
tention that 
Glen

s Market
, supra
,
 
stands for the broad propos
i-
tion that 

supervisory conduct, no m
atter how coercive, targe
t-
ed towards one, who is not the supervisor

s direct subordinate 
cannot be objectionable.

 
Id
.
 
at 1145. The majority concluded 
in 
Millard
 
Refrigerated
 
that there a group of supervisors wor
k-
ing together engaged in coercive prounion c
onduct, which i
n-
volved coercive threats and coercive interrogations, as well as 
solicitation of cards. The Board observed that the conduct 

does not become nonobjectionable simply because some lines 
if supervision are crossed.

 
Id
.
 
at 1145, 1146. The decis
ion also 
noted that most of the conduct was directed toward subord
i-
nates of the particular supervisors involved. Further, it found it 
appropriate to rely on the solicitation of cards by a supervisor, 
who was not the direct supervisor of the employee. The e
m-
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
224
 
ployee solicited testified that his supervisor, like the supervisor 
who solicited his card, was also busy soliciting and collecting 
cards. Thus, the Board concluded that the employee would 
reasonably conclude that his own supervisor was as desirous of 
the
 
employee

s signature as the supervisor, who solicited him. 
Thus, in those limited and exceptional circumstances, the Board 
considered the one instance of card solicitation by a supervisor, 
who did not supervise the employee solicited, as part of a pa
t-
tern
 
of conduct. I also note that the observation of the majority 
about 
Glen

s Market
 
is 
dicta
 
since it did not need to consider 
the one instance of supervisory solicitation to support its co
n-
clusion. I note that one prounion supervisor by himself solicited 
ca
rds from 13 employees in his crew, which was enough by 
itself to warrant setting aside the election.
46
 
Id
.
 
at 1146.
 
Thus, I reaffirm my conclusion based on 
Glen

s Market
, s
u-
pra, as well as the other precedent that I have cited,
47
 
that in 
order for supervis
ory solicitation or other prounion conduct to 
be objectionable, subject to the limited exception set forth in 
Millard Refrigerated
, supra
,
 
that it be directed towards emplo
y-
ees under the supervision of the prounion supervisor.
 
Here, there is no evidence of
 
any coercive or prounion co
n-
duct by any other prounion supervisor,
48
 
so the exception d
e-
tailed in 
Millard Refrigerated
, supra
,
 
is inapplicable. Lord

s 
conduct was not directed towards any employee under her s
u-
pervision other than Kuznir. Therefore, based 
on the precedent 
cited above, I find that her conduct directed towards employees, 
such as observing them sign cards or encouraging employees to 
attend union meetings, cannot be considered objectionable and 
did not materially affect the outcome of the elect
ion despite the 
small margin of the Union

s victory. 
Northeast Iowa Tel
e-
phone
, supra, 346 NLRB at 467

468.
 
Part of Lord

s conduct, as described above, was 

directed

 
towards Kuznir since Kuznir observed Lord signing the union 
petition, and Lord observed Ku
znir signing the petition. Ho
w-
ever, Kuznir was not an eligible voter, her name was not on the 
Excelsior
 
list, and she did not vote. Therefore, any prounion 
conduct by Lord towards her subordinate cannot have materia
l-
ly affected the results of the election.
 
Further, even if Kuznir 
was an eligible voter, her one vote would not be sufficient to 
affect an election, which the Union won by 3 votes.
 
Accordingly, even if Lord was found to be a statutory supe
r-
visor, her prounion conduct was insufficient to warrant s
etting 
aside the election.
 
Respondent also contends, as I have noted above, that both 
Karchere and Lord are managerial employees under the Act.
 
The first issue to be considered is whether the 
Harborside
 
principles are applicable to managerial employees. I 
have found 
no precedent discussing or deciding this issue. Respondent 
argues that the rationale of 
Harborside
 
requires applying its 
principles to managerial employees. It notes that when the 
Board considers knowledge issues of union activities of e
m-
                                        
        
 
46
 
That same supervisor also unlawfully interrogated an employee.
 
47
 
Harborside
, supra at 910; 
Madison Square Garden
, supra at 122; 
Chinese Daily News
, supra at 1072; 
Northeast Iowa Telephone
, supra at 
467.
 
48
 
I no
te that Respondent concedes, and I have found, that Karchere 
is not a supervisor under the Act.
 
ployees
, it will find that knowledge of a managerial employee 
of such activities is generally attributed to the employer. R
e-
spondent further points out that the rationale of 
Harborside

s 
conclusion that supervisory solicitation of cards is objection
a-
ble is that e
mployees will reasonably be concerned that he or 
she 

must provide the right response which will be viewed with 
favor, as opposed to the wrong response, which could be met 
with disfavor.

 
343 NLRB at 911. Therefore, it argues that the 
pro
-
union solicitatio
n by a managerial employee should also be 
considered 

inherently coercive.

 
While I find some cogency in that argument, I note that it i
g-
nores other significant aspects of 
Harborside
 
and its progeny. 
That is the emphasis on the reasonable concern of employ
ees 
that their responses to the solicitation could lead to rewards or 
penalty is derived from the Board

s view that the prounion 
supervisor had direct supervisory responsibility over the e
m-
ployee, who the supervisor solicited. 
Glen

s Market
, supra; 
Northea
st Iowa
 
Telephone
, supra.
 
Indeed, managerial employees do not necessarily have the 
power or authority to affect the terms and conditions of e
m-
ployment of employees. I note, of course, that some and pe
r-
haps most managerial employees will also be considered 
supe
r-
visory employees. For example, here, Johnston and Gasecki 
would be considered both managerial and supervisory emplo
y-
ees. However, their authority to affect the terms and conditions 
of employment of employees is derived primarily from their 
supervisory
 
status, and not their managerial status.
 
Here, both Karchere and Lord have no authority by virtue of 
their alleged managerial status to reward or punish employees 
or to otherwise directly affect their terms and conditions of 
employment. Respondent asserts
 
that it established the manag
e-
rial status of Karchere based on her effectively recommending 
policy changes in Respondent

s payroll system and its discount 
policy concerning aged cats, as well as her role in the prepar
a-
tion of the Fox Clinic budget. As for
 
Lord, Respondent relies 
on Lord

s role in effectively recommending that Respondent 
change its database and software for tracking animals, mana
g-
ing its computer system and her role recommending changes in 
and managing Respondent

s online and nononline fund
raising. 
None of these functions of either Karchere or Lord directly 
impact on employees

 
terms and conditions of employment in 
the sense that employees would reasonably perceive that either 
Karchere or Lord had the power to reward or punish them for 
their
 
support of or nonsupport of the Union.
 
I, therefore, find that the issue of whether managerial e
m-
ployees are subject to the 
Harborside
 
principles is uncertain 
and has not been decided by the Board. I, therefore, find it u
n-
necessary to decide whether 
Harbo
rside
 
is applicable to man
a-
gerial employees since I conclude that, as detailed below, R
e-
spondent has not established that the conduct of Karchere or 
Lord was objectionable, even if they were to be considered 
managerial employees.
 
Thus, I shall assume witho
ut deciding that managerial e
m-
ployees are subject to 
Harborside
 
principles in assessing 
whether their prounion conduct warrants setting aside an ele
c-
tion. However, I find that Respondent has not established that 
the conduct of Karchere or Lord, singly or c
ollectively, is suff
i-
 CONNECTICUT HUMANE S
OCIETY
 
225
 
cient to warrant setting aside the election, even if they are co
n-
sidered to be managerial employees.
 
Starting with Lord

s conduct, I have already found above, 
that her prounion conduct, even assuming her supervisory st
a-
tus, does not wa
rrant setting aside the election. That conclusion 
does not change assuming that she is a managerial employee. 
Her prounion conduct is of course the same. I have concluded 
that her conduct of attending union meeting, observing emplo
y-
ees, including Kuznir, s
igning the union petition and signing 
the petition herself are not the equivalent of solicitation of u
n-
ion cards and does not reasonably tend to coerce or interfere 
with employee free choice. 
Northeast Iowa Telephone
, supra; 
Stevenson Equipment
, supra. Tha
t conclusion is equally appl
i-
cable to assessing Lord

s status as a managerial employee. I so 
find.
 
I also found above that since Lord had supervisory authority 
over only one employee, who was present at these meetings, 
and that employee (Kuznir) was not an
 
eligible voter that 
Lord

s conduct at the meetings, even if considered coercive, did 
not materially affect the results of the election. 
Northeast Iowa 
Telephone
, supra; 
Glen

s Market
, supra. That conclusion is also 
warranted even if Lord is considered to 
be a managerial e
m-
ployee as well.
 
I have also considered that Lord

s conduct in telephoning 
Patterson and asking her to inquire if employees at Westport 
were interested in attending a meeting similarly did not reaso
n-
ably tend to coerce or interfere with em
ployee free choice, even 
though Patterson did transmit Lord

s request to eight emplo
y-
ees at that facility. 
Northeast Iowa Telephone
, supra; 
Stevenson 
Equipment
, supra; 
Terry Machine
, supra; 
Harborside
, supra at 
911.
 
I do recognize in that regard that it 
could be argued that by in 
effect encouraging employees to attend a union meeting Lord 
has run afoul of part of the rationale for 
Harborside

s concl
u-
sions. It could be concluded as Respondent argues that when 
Lord encouraged employees to attend union meeti
ngs, that the 
employees so requested were 

put on the spot

 
to respond and 
would reasonably fear retaliation or reward depending on their 
response. 
 
However, I find this argument unconvincing in the circu
m-
stances of this case. First of all, the employees w
ere not spoken 
to directly by Lord, but only by Patterson, who relayed Lord

s 
request to them. Therefore, the employees asked would not 
reasonably fear retaliation or reward from Lord since Lord was 
not present and would not be aware of the employees

 
resp
onse.
 
Furthermore, in my view, there is a considerable difference 
between a request to attend a union meeting and to sign a union 
card or a union petition. The former request is merely asking an 
employee to attend a union meeting and listen to the discussi
on. 
It does not necessarily request an employee to support the u
n-
ion or to commit themselves to doing so. In contrast, a request 
to sign a union card or petition is a request to commit oneself to 
support the union and would likely be construed by an emplo
y-
ee to commit to voting for the union in the event of an election. 
Therefore, I conclude that a mere request by a manager or a 
supervisor to attend a union meeting would not have the same 
tendency to force employees to choose or to fear reprisals or 
rewards
 
depending on their response to the request.
 
Additionally, I note here that the employees subject to 
Lord

s indirect request worked at a different facility from Lord, 
and I find that Respondent has not established by any probative 
evidence that the Westpor
t employees knew or believed that 
Lord was a managerial employee or that she had any potential 
to affect their terms and conditions of employment. In that r
e-
gard, Respondent relies on testimony from Patterson that she 
believed that the employees knew that 
Lord was a manager 
because she would see Lord at monthly management meetings 
and when she reported to employees under her supervision on 
the results of the meeting, she would inform them that Lord had 
been present. I find this evidence insufficient to esta
blish that 
employees knew or believed that Lord was a managerial e
m-
ployee, particularly, when Patterson conceded that the emplo
y-
ees at Westport would have interactions with Lord only if they 
had a problem with computers. They would call Lord and she 
would 
come and fix it or resolve the problem. No evidence was 
presented that the Westport employees were aware of any of 
the activities of Lord that Respondent contends establish her 
managerial status.
49
 
Therefore, there is simply no basis for concluding that th
e 
Westport employees or indeed the other employees, who a
t-
tended the union meeting, where Lord was present, had any 
reasonable belief that Lord had the ability to affect their terms 
and conditions of employment or to reward or retaliate against 
them.
 
Final
ly, although not determinative, I rely upon the reaction 
of the Westport employees to Lord

s inquiries transmitted 
through Patterson. Patterson, after informing each employee of 
Lord

s request, asked the employees how they felt about it. 
They all told Patt
erson that they were not interested in atten
d-
ing such a meeting, that they were happy working for Respon
d-
ent and added, 

Why don

t they leave us alone?

 
In these ci
r-
cumstances, I find it highly unlikely that any of the Westport 
employees reasonably feared 
that Lord might reward them if 
they attended the meeting or might retaliate against them if they 
did not. I find it even less likely that any of these employees 
had any fears of reprisal or hopes of reward from Lord when 
they voted in the election a month 
and a half after their conve
r-
sation with Patterson.
 
I, therefore, reaffirm my conclusion that Respondent has not 
met the second prong of the 
Harborside
 
factors and has not 
established that Lord

s conduct, even if coercive, materially 
affected the outcome o
f the election. Accordingly, I conclude 
that whether Lord is considered a supervisor, a managerial 
employee or both, her prounion activities does not warrant 
setting the election aside.
 
As for Karchere, she, like Lord, attended two union mee
t-
ings, signed t
he union petition at one meeting in the presence of 
other employees and observed other employees signing the 
petition at both meetings. As I found above with respect to 
Lord, this conduct does not reasonably tend to coerce or inte
r-
fere with employee free c
hoice. 
Northeast Iowa Telephone
, 
supra; 
Stevenson Equipment
, supra. I find similarly with respect 
                                        
        
 
49
 

computer system and software and her role in recommending changes 
in online and nononline fundra
ising.
 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
226
 
to Karchere

s conduct, even if she is considered to be a man
a-
gerial employee.
 
Karchere also telephone Patterson and reiterated what Lord 
had previously told P
atterson about having a union meeting 
with union representatives and the Newington employees. 
Karchere gave Patterson her cell phone number and asked Pa
t-
terson to give the cell phone number to the Waterford emplo
y-
ees and to tell them that if they there wer
e interested in such a 
meeting to call Karchere. Patterson agreed to do so, told e
m-
ployees about Karchere

s call and offered them Karchere

s 
number. Most of them did not even take the number or took it 
and threw it away. A day or so later, Guy, her assista
nt mana
g-
er, informed her that Karchere had called Guy at the facility 
and asked Guy if the employees had been given her cell phone 
number since nobody had called her.
 
Similar to my findings with respect to Lord, Karchere

s co
n-
duct consisting of essentially
 
asking or at best encouraging the 
Westport employees to attend a union meeting. Such conduct 
does not tend to coerce or interfere with employee free choice. 
Northeast Iowa Telephone
, supra; 
Harborside
, supra; 
Stevenson 
Equipment
, supra.
 
Thus, Respondent h
as not met its burden of establishing the 
first prong of 
Harborside
 
based on Karchere

s conduct. Even 
assuming that Karchere

s conduct at the meetings or in her call 
to Patterson can be considered coercive, Respondent has also 
failed to meet its burden of 
establishing the second prong of the 
Harborside
 
standards that Karchere

s conduct materially a
f-
fected the outcome of the election. My discussion above with 
respect to Lord

s conduct 
vis a vis
 
this issue is equally applic
a-
ble to Karchere. There is insuffici
ent evidence adduced that any 
of the employees present at the meetings or at Westport would 
reasonably believe that Karchere had the power or authority to 
reward them if they attended or retaliate against them if they 
did not. I will not repeat my discussi
on concerning Lord

s ma
n-
agerial status and this issue except to say that these conclusions 
are more forcefully applicable to Karchere. Similar to Lord, 
Karchere

s functions, which Respondent asserts established her 
managerial status, were not shown to have
 
been known to e
m-
ployees. Further, not a scintilla of evidence was adduced that 
Karchere had any authority to reward or punish employees or 
that employees would so believe.
 
Karchere

s title is the 

finance assistant,

 
and her intera
c-
tions with employees 
consist of dealing with payroll issues. The 
fact, as Respondent argues, that in an employee newsletter, 
Karchere was referred to as 

primary backup to the CFO,

 
hardly suffices as evidence that Karchere had any power or 
authority over employees, 
particularly since the record reveals 
that Karchere never actually acted in that capacity since Gase
c-
ki was rarely absent.
 
Further, at the first union meeting attended by Karchere, she 
asked the union representative if she was eligible to sign the 
petition
 
since she did not handle animals and is a clerical e
m-
ployee. After Karchere described her job duties to Corey, he 
stated that since she was not a manager or a supervisor, she was 
eligible to sign the petition. While the opinion of Corey as to 
Karchere

s d
uties is, of course, not binding or conclusive, the 
fact that he made that statement to employees can be relied 
upon to assess what employees reasonably believed about 
Karchere

s status. I find that the employees present would have 
reasonably believed that
 
she was a rank and file employee el
i-
gible to join the union, and not that she was a supervisor or 
manager with any authority or power to reward or punish them 
based on their decision whether to sign the union petition. 
Thus, Respondent has not shown that 
Karchere

s prounion 
conduct materially affected the election results, even if such 
conduct were considered coercive.
 
Accordingly, based upon the above analysis and precedent, I 
conclude that Respondent has failed to establish that the prou
n-
ion conduct of K
archere or Lord, singly or collectively, wa
r-
rants the setting aside of the election.
 
I, therefore, recommend that the objections be dismissed.
 
C
ONCLUSIONS OF 
L
AW
 
1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6)
,
 
and (7) of the Act.
 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act.
 
3. By coercively interrogating employees concerning their 
activities on behalf of or support for International Association 
of Machinists & Aerospace Wor
kers, AFL

CIO, District Lodge 
26 (the Union), by creating the impression that the union activ
i-
ties of its employees  are under surveillance, by informing and 
instructing its employees that they cannot participate in union 
activities and to report union act
ivity to management, by threa
t-
ening its employees with discharge, job loss or other discipline 
if they engage in activities on behalf of the Union or if they 
engage in a strike and by informing employees that they are 
being terminated because of their unio
n activities, Respondent 
has violated Section 8(a)(1) of the Act.
 
4. By terminating the employment of Bridget Karchere and 
Maureen Lord because of their activities on behalf and support 
for the Union, Respondent has violated Section 8(a)(1) and (3) 
of the 
Act.
 
5. The aforesaid unfair labor practices affect commerce wit
h-
in the meaning of Section 2(2), (6)
,
 
and (7) of the Act.
 
6. Respondent has not violated the Act in any other manner 
as alleged in the complaint.
 
7. Respondent

s objections in Case 34

RC

2351 
are without 
merit and must be dismissed.
 
T
HE 
R
EMEDY
 
Having found that Respondent has violated the Act, I shall 
recommend that it cease and desist therefrom and take certain 
affirmative action necessary to effectuate the purposes of the 
Act.
 
Respondent, hav
ing discriminatorily discharged Bridget 
Karchere and Maureen Lord, it must offer them reinstatement 
to their former positions of employment and make them whole 
for any loss of earnings and other benefits. Backpay shall be 
computed in accordance with 
F. W. 
Woolworth Co.
, 90 NLRB 
289 (1950), with the interest at the rate prescribed in 
New Hor
i-
zons
,
 
283 NLRB 1173 (1987), compounded daily as prescribed 
in 
Kentucky River Medical Center
, 356 NLRB 
6
 
(2010).
 
 CONNECTICUT HUMANE S
OCIETY
 
227
 
On these findings of fact and conclusions of law and on t
he 
entire record, I issue the following recommended
50
 
ORDER
 
The Respondent, Connecticut Humane Society, Newington, 
Connecticut, its officers, agents, successors and assigns, shall
 
1. 
 
Cease and desist from
 
(a) Coercively interrogating its employees concern
ing their 
activities on behalf of or support for International Association 
of Machinists & Aerospace Workers, AFL

CIO, District Lodge 
26 (the Union).
 
(b) Creating the impression that the union activities of its 
employees are under surveillance.
 
(c) Informi
ng or instructing its employees that they cannot 
participate in union activities or to report union activities of 
employees to management.
 
(d) Threatening its employees with discharge, job loss or 
other discipline if they engage in activities on behalf of 
the 
Union or if they engage in a strike.
 
(e) Informing employees that they are being terminated or 
have been terminated because of their union activities.
 
(f) Terminating or otherwise disciplining its employees b
e-
cause of their activities on behalf of or s
upport for the Union.
 
(g) In any like or related manner interfering with, restraining
,
 
or coercing employees in the exercise of the right guaranteed 
them by Section 7 of the Act.
 
2. 
 
Take the following affirmative action necessary to effe
c-
tuate the policie
s of the Act.
 
(a) Within 14 days from the date of the Board

s Order, offer 
Bridget Karchere and Maureen Lord full reinstatement to their 
former jobs or, if these jobs no longer exist, to substantially 
equivalent positions, without prejudice to their 
seniority or any 
other rights or privileges previously enjoyed.
 
(b) Make Karchere and Lord whole for any loss of earnings 
and other benefits suffered as a result of the discrimination 
against them, in the manner set forth in the remedy section of 
the decis
ion.
 
(c) Within 14 days from the date of the Board

s Order, r
e-
move from its files any reference to the unlawful discharges of 
Karchere and Lord, and within 3 days thereafter notify the e
m-
ployees in writing that this has been done and that the dischar
g-
es wi
ll not be used against them in any way.
 
(d) Preserve and, within 14 days of a request, or such add
i-
tional time as the Regional Director may allow for good cause 
shown, provide at a reasonable place designated by the Board 
or its agents, all payroll records
, social security payment re
c-
ords, timecards, personnel records and reports, and all other 
records, including an electronic copy of such records if stored 
in electronic form, necessary to analyze the amount of backpay 
due under the terms of this Order.
 
(e)
 
Within 14 days after service by the Region, post at its 
Newington, Waterford and Westport, Connecticut facilities 
                                        
        
 
50
 
If no exceptions are filed as provided by Sec. 102.46 of the 

m-
mended Order shall, as provided in Sec. 102.48 of the Rules, be adop
t-
ed by the Board and all objections to them shall 
be deemed waived for 
all purposes.
 
copies of the attached notice marked 

Appendix.

51
 
Copies of 
the notice, on forms provided by the Regional Director for R
e-
gion 34, after bein
g signed by the Respondent

s authorized 
representative, shall be posted by the Respondent and mai
n-
tained for 60 consecutive days in conspicuous places including 
all places where notices to employees are customarily posted. 
In addition to physical posting o
f paper notices, notices shall be 
distributed electronically, such as by email, posting on an intr
a-
net or an internet site, and/or other electronic means, if the R
e-
spondent customarily communicates with its employees by 
such means. Reasonable steps shall b
e taken by the Respondent 
to ensure that the notices are not altered, defaced, or covered by 
any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of business or 
closed the facility involved in these p
roceedings, the Respon
d-
ent shall duplicate and mail, at its own expense, a copy of the 
notice to all current employees and former employees e
m-
ployed by the Respondent at any time since October 23, 2010.
 
(f) Within 21 days after service by the Region, file 
with the 
Regional Director for Region 34 a sworn certification of a r
e-
sponsible official on a form provided by the Region attesting to 
the steps that the Respondent has taken to comply.
 
I
T IS FURTHER ORDERED
 
that the complaint is dismissed ins
o-
far as it 
alleges violations of the Act not specifically found.
 
It is also recommended that the objections filed by Respon
d-
ent in Case 34

RC

00
2351 be dismissed and that a certification 
of representatives be issued.
 
APPENDIX
 
N
OTICE 
T
O 
E
MPLOYEES
 
P
OSTED BY 
O
RDER OF TH
E
 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
An Agency of the United States Government
 
 
The National Labor Relations Board has found that we violated 
Federal labor law and has ordered us to post and obey this n
o-
tice.
 
FEDERAL LAW GIVES YO
U THE RIGHT TO
 
Form, join, or a
ssist a union
 
Choose representatives to bargain with us on your b
e-
half
 
Act together with other employees for your benefit and 
protection
 
Choose not to engage in any of these protected activ
i-
ties.
 
 
W
E WILL NOT
 
coercively interrogate our employees concer
n-
ing
 
their activities on behalf of or support for International 
Association of Machinists & Aerospace Workers, AFL

CIO, 
District Lodge 26 (the Union).
 
W
E WILL NOT
 
create the impression that the union activities 
of our employees are under surveillance by us.
 
                                        
        
 
51
 
If this Order is enforced by a judgment of a United States court of 

a-

g-
ment of the Unit
ed States Court of Appeals Enforcing an Order of the 

 
 DECISIONS OF THE NAT
IO
NAL LABOR RELATIONS 
BOARD
 
228
 
W
E
 
WILL NOT
 
inform or instruct our employees that they ca
n-
not participate in union activities or to report union activities of 
employees to management.
 
W
E WILL NOT
 
threaten our employees with discharge, job loss 
or other discipline if they engage in activiti
es on behalf of the 
Union or if they engage in a strike.
 
W
E WILL NOT
 
inform our employees that they are being te
r-
minated because of their union activities.
 
W
E WILL NOT
 
terminate or otherwise discipline our emplo
y-
ees because of their activities on behalf of
 
or in support of the 
Union.
 
W
E WILL NOT
 
in any like or related manner interfere with, r
e-
strain
,
 
or coerce our employees in the exercise of the right 
guaranteed them by Section 7 of the Act.
 
W
E WILL 
within 14 days from the date of this Order offer 
Bridget 
Karchere and Maureen Lord reinstatement to their fo
r-
mer jobs, or if their jobs no longer exist
,
 
to substantially 
equiv
a
lent jobs without prejudice to their seniority and other 
right or privileges previously enjoyed.
 
W
E WILL 
make Bridget Karchere and Mauree
n Lord whole 
for any loss of earnings and other benefits suffered by them as a 
result of the discrimination against them, plus interest.
 
W
E WILL 
within 14 days from the date of the Board

s Order 
remove from our files any reference to the unlawful discharge
s 
of Bridget Karchere and Maureen Lord, and 
WE WILL
, within 3 
days thereafter, notify them in writing that this has been done 
and that the discharges will not be used against them in any 
way.
 
 
C
ONNECTICUT 
H
UMANE 
S
OCIETY
 
 
 
 
